Exhibit 10.105

 

 

 

ASSET SALE AGREEMENT

BY AND AMONG

NORTEL NETWORKS CORPORATION

NORTEL NETWORKS LIMITED

NORTEL NETWORKS INC.

AND

THE OTHER ENTITIES IDENTIFIED HEREIN AS SELLERS

AND

TELEFONAKTIEBOLAGET L M ERICSSON (PUBL)

DATED AS OF NOVEMBER 24, 2009

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

ARTICLE I INTERPRETATION

   3   Section 1.1.   

Definitions

   3   Section 1.2.   

Interpretation

   29                   1.2.1.   

Gender and Number

   29                   1.2.2.   

Certain Phrases and Calculation of Time

   29                   1.2.3.   

Headings, etc

   30                   1.2.4.   

Currency

   30                   1.2.5.   

Statutory References

   30

ARTICLE II PURCHASE AND SALE OF ASSETS

   30   Section 2.1.   

Purchase and Sale

   30                   2.1.1.   

Assets

   30                   2.1.2.   

Excluded Assets

   31                   2.1.3.   

Assumed Liabilities

   33                   2.1.4.   

Excluded Liabilities

   34                   2.1.5.   

Assumption and Assignment of 365 Contracts

   35                   2.1.6.   

Assignment of Non-365 Contracts

   37                   2.1.7.   

Cure Costs; Adequate Assurance; Efforts

   38                   2.1.8.   

Local Sale Agreements

   40                   2.1.9.   

EMEA Asset Sale Agreement; NNSA Irrevocable Offer

   40                     2.1.10.   

Non-Assignable Assets

   40   Section 2.2.   

Purchase Price

   41                   2.2.1.   

Purchase Price

   41                   2.2.2.   

Estimated Purchase Price

   41                   2.2.3.   

Purchase Price Adjustment

   42                   2.2.4.   

Good Faith Deposit

   45   Section 2.3.   

Closing

   45                   2.3.1.   

Closing Date

   45                   2.3.2.   

Closing Actions and Deliveries

   46   Section 2.4.   

Designated Purchaser(s)

   47

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

              Page

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

   48  

Section 3.1.

  

Organization and Corporate Power

   48  

Section 3.2.

  

Authorization; Binding Effect; No Breach

   48  

Section 3.3.

  

Financing

   49  

Section 3.4.

  

Adequate Assurance of Future Performance

   49  

Section 3.5.

  

Purchaser’s Acknowledgments; Exclusivity of Representations and Warranties

   49  

Section 3.6.

  

Brokers

   50

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLERS

   50  

Section 4.1.

  

Organization and Corporate Power

   50  

Section 4.2.

  

Authorization; Binding Effect; No Breach

   51  

Section 4.3.

  

Title to Tangible Assets

   52  

Section 4.4.

  

Material Contracts

   52  

Section 4.5.

  

Intellectual Property

   53  

Section 4.6.

  

Litigation

   54  

Section 4.7.

  

Financial Statements

   55  

Section 4.8.

  

Compliance with Laws; Consents

   55  

Section 4.9.

  

Environmental Matters

   56  

  Section 4.10.

  

Labor and Employee Benefits Matters

   56  

  Section 4.11.

  

Brokers

   58  

  Section 4.12.

  

Tax

   58  

  Section 4.13.

  

Investment Canada Act

   58  

  Section 4.14.

  

Real Property

   58  

  Section 4.15.

  

Trade Matters

   60  

  Section 4.16.

  

Competition Act

   61  

  Section 4.17.

  

Representations and Warranties by the Other Sellers

   61  

                   4.17.1.

  

Organization and Corporate Power

   61  

                   4.17.2.

  

Authorization; Binding Effect; No Breach

   61

ARTICLE V COVENANTS AND OTHER AGREEMENTS

   62

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

              Page  

Section 5.1.

  

U.S. Bankruptcy Actions

   62  

Section 5.2.

  

Canadian Bankruptcy Actions

   62  

Section 5.3.

  

Consultation; Notification

   63  

Section 5.4.

  

Pre-Closing Cooperation

   64  

Section 5.5.

  

Antitrust and Other Regulatory Approvals

   65  

Section 5.6.

  

Pre-Closing Access to Information

   68  

Section 5.7.

  

Public Announcements

   69  

Section 5.8.

  

Further Actions

   69  

Section 5.9.

  

Conduct of Business

   69  

  Section 5.10.

  

Transaction Expenses

   71  

  Section 5.11.

  

Confidentiality

   71  

  Section 5.12.

  

Certain Payments or Instruments Received from Third Parties

   72  

  Section 5.13.

  

Non-Assignable Contracts

   73  

  Section 5.14.

  

Inbound License Agreements

   74  

  Section 5.15.

  

Bundled Contracts

   75  

  Section 5.16.

  

Post-Closing Assistance for Litigation

   76  

  Section 5.17.

  

Delivery of Assets

   76  

  Section 5.18.

  

Termination of Overhead and Shared Services

   77  

  Section 5.19.

  

Financing

   77  

  Section 5.20.

  

Insurance Matters

   77  

  Section 5.21.

  

Guarantees and Other Credit Support of the Business

   78  

  Section 5.22.

  

Use of Trademarks

   78  

  Section 5.23.

  

Sellers’ Accessible Information; Cooperation

   78  

  Section 5.24.

  

Maintenance of Books and Records

   79  

  Section 5.25.

  

Sasken Agreements

   80  

  Section 5.26.

  

Finalization of Schedules to Transition Services Agreement; Disputes

   81  

  Section 5.27.

  

Casualty

   84  

  Section 5.28.

  

Ancillary Agreements

   84  

  Section 5.29.

  

Patents to be Reviewed

   84

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

                  Page       Section 5.30.   

China Assets

   85       Section 5.31.   

Subleases

   85       Section 5.32.   

Direct Leases

   85       Section 5.33.   

Licenses

   85       Section 5.34.   

Disclosure Schedules and Certain Information

   86       Section 5.35.   

Affiliates

   86

ARTICLE VI TAX MATTERS

   87     Section 6.1.   

Transfer Taxes

   87     Section 6.2.   

Withholding Taxes

   88     Section 6.3.   

Tax Characterization of Payments Under This Agreement

   88     Section 6.4.   

Apportionment of Taxes

   88     Section 6.5.   

Records

   89     Section 6.6.   

Tax Returns

   90     Section 6.7.   

Allocation of Purchase Price

   91     Section 6.8.   

Tax Elections

   92

ARTICLE VII EMPLOYMENT MATTERS

   93     Section 7.1.   

Employment Obligations

   93                     7.1.1.   

Employment Terms

   93                     7.1.2.   

Employee Benefits

   94     Section 7.2.   

Other Employee Covenants

   96     Section 7.3.   

Excluded Employee Liabilities

   97     Section 7.4.   

Canadian Pension Plans

   98     Section 7.5.   

Sole Benefit of Sellers and Purchaser

   99

ARTICLE VIII CONDITIONS TO THE CLOSING

   99     Section 8.1.   

Conditions to Each Party’s Obligation

   99     Section 8.2.   

Conditions to Sellers’ Obligation

   100     Section 8.3.   

Conditions to Purchaser’s Obligation

   100

ARTICLE IX TERMINATION

   101     Section 9.1.   

Termination

   101

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

              Page   Section 9.2.   

Effects of Termination

   102 ARTICLE X MISCELLANEOUS    103     Section 10.1.   

No Survival of Representations and Warranties or Covenants

   103     Section 10.2.   

Remedies

   103     Section 10.3.   

No Third Party Beneficiaries

   103     Section 10.4.   

Consent to Amendments; Waivers

   103     Section 10.5.   

Successors and Assigns

   103     Section 10.6.   

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

   104     Section 10.7.   

Notices

   105     Section 10.8.   

Exhibits; Sellers Disclosure Schedule

   108     Section 10.9.   

Counterparts

   109       Section 10.10.   

No Presumption

   109       Section 10.11.   

Severability

   109       Section 10.12.   

Headings

   109       Section 10.13.   

Entire Agreement

   109       Section 10.14.   

Availability of Equitable Relief; Sole Remedy

   110       Section 10.15.   

Bulk Sales Laws

   110       Section 10.16.   

Main Sellers as Representatives of Other Sellers

   110       Section 10.17.   

Execution by Other Sellers

   111       Section 10.18.   

Obligations of the Sellers

   111

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

EXHIBITS

Exhibit A – Other Sellers

Exhibit B – EMEA Sellers

Exhibit C – Canadian Debtors; U.S. Debtors; EMEA Debtors; Non-Debtor Sellers

Exhibit D – EMEA Asset Sale Agreement

Exhibit E – Contract Manufacturing Inventory Agreement Term Sheet

Exhibit F – Intellectual Property License Agreement

Exhibit G – Real Estate Agreements Term Sheet

Exhibit H – Loaned Employee Agreement

Exhibit I – Antitrust Approvals – Relevant Antitrust Jurisdictions/Authorities

Exhibit J – Subcontract Agreement

Exhibit K – Trademark License Agreement

Exhibit L – Transition Services Agreement

Exhibit M – Dual Use Platform Agreement

Exhibit N – Development and Supply Agreement

Exhibit O – Adjusted Net Working Capital Statement

Exhibit P – Contract Manufacturing Agreements Term Sheet

Exhibit Q – GDNT Back-to-Back Agreement Term Sheet

Exhibit R – Purchaser Supply Agreement

Exhibit 5.1 – Form of U.S. Sale Order

Exhibit 5.2 – Form of Canadian Approval and Vesting Order

Exhibit 5.9 – Purchaser’s Representatives for Interim Covenants Consent

 

vi



--------------------------------------------------------------------------------

ASSET SALE AGREEMENT

This Asset Sale Agreement is dated as of November 24, 2009, among Nortel
Networks Corporation, a corporation organized under the laws of Canada (“NNC”),
Nortel Networks Limited, a corporation organized under the laws of Canada
(“NNL”), Nortel Networks Inc., a corporation organized under the laws of
Delaware (“NNI” and, together with NNC and NNL, the “Main Sellers”), the
Affiliates (as defined below) of the Main Sellers listed in Exhibit A hereto
(the “Other Sellers” and, together with the Main Sellers, the “Sellers”) and
Telefonaktiebolaget L M Ericsson (publ), a corporation organized under the laws
of Sweden (the “Purchaser”).

W I T N E S S E T H:

WHEREAS, the Sellers beneficially own and operate the Business (as defined
below);

WHEREAS, on the Petition Date, NNC, NNL and the Other Sellers listed in part 1
of Exhibit C hereto (together, the “Canadian Debtors”) filed with the Canadian
Court (as defined below) an application for protection under the Companies’
Creditors Arrangement Act (the “CCAA”) (the proceedings commenced by such
application, the “CCAA Cases”) and were granted certain initial creditor
protection pursuant to an order issued by the Canadian Court on the same date,
which also appointed Ernst & Young Inc. as “Monitor” in connection with the CCAA
Cases and was extended by further order of the Canadian Court on February 10,
2009, April 28, 2009, July 30, 2009 and October 28, 2009, as the same may be
amended and restated from time to time by the Canadian Court;

WHEREAS, NNI and the Other Sellers listed in part 2 of Exhibit C hereto (the
“U.S. Debtors”) are debtors-in-possession under the U.S. Bankruptcy Code (as
defined below) which commenced cases under Chapter 11 of the U.S. Bankruptcy
Code on the Petition Date by filing voluntary petitions for relief in the U.S.
Bankruptcy Court for the District of Delaware (the “Chapter 11 Cases”);

WHEREAS, the entities listed under the heading “EMEA Debtors” in part 3 of
Exhibit C hereto (the “EMEA Debtors”) on the Petition Date filed applications
with the English Court (as defined below), pursuant to the Insolvency Act of
1986, as amended (the “Insolvency Act”) and the European Union’s Council
Regulation (EC) No 1346/2000 on Insolvency Proceedings (the proceedings
commenced by such applications, the “EMEA Cases”) and the English Court
appointed Alan Bloom, Stephen Harris, Chris Hill and Alan Hudson of Ernst &
Young LLP as joint administrators of all the EMEA Debtors (other than Nortel
Networks (Ireland) Limited, for which David Hughes and Alan Bloom serve as joint
administrators) (the “Joint Administrators”) under the Insolvency Act;

WHEREAS, on May 28, 2009, liquidation proceedings with temporary continuation of
the business have been commenced in France with respect to NNSA pursuant to the
European Union’s Council Regulation (EC) No 1346/2000 on Insolvency Proceedings
and articles L. 640-1 seq. of the French Code of commerce, and the Commercial
Court of Versailles,



--------------------------------------------------------------------------------

France (the “French Court”) appointed Cosme Rogeau as liquidator and Franck
Michel as judicial administrator (together, the “French Administrators”);

WHEREAS, the Other Sellers listed in part 4 of Exhibit C hereto (the “Non-Debtor
Sellers”) are not subject to any Bankruptcy Proceedings (as defined below) as of
the date hereof;

WHEREAS, the Sellers have agreed to transfer to the Purchaser and/or the
Designated Purchasers (as defined below), and the Purchaser has agreed to
purchase and assume, and cause the Designated Purchasers to purchase and assume,
including, to the extent applicable, pursuant to Sections 363 and 365 of the
U.S. Bankruptcy Code and pursuant to the Canadian Approval and Vesting Order,
the Assets and the Assumed Liabilities (each as defined below) from the Sellers,
upon the terms and conditions set forth hereinafter;

WHEREAS, simultaneously with the execution of this Agreement, the EMEA Sellers
(as defined below), the Joint Administrators, and Kapsch CarrierCom AG, a
corporation organized under the laws of Austria (the “EMEA Purchaser”), are
entering into a separate agreement in the form set forth in Exhibit D hereto
(the “EMEA Asset Sale Agreement”) providing for the sale to the EMEA Purchaser
(and/or the EMEA Designated Purchasers (as defined therein)) of the assets of
the EMEA Business (as defined in the EMEA Asset Sale Agreement) held by such
EMEA Sellers;

WHEREAS, Schedule 6 to the EMEA Asset Sale Agreement contains the terms of an
irrevocable offer (the “NNSA Irrevocable Offer”) by the EMEA Purchaser to
purchase the NNSA Assets (as defined in the EMEA Asset Sale Agreement), which
will be submitted for approval to the French Court;

WHEREAS, the Parties (as defined below) acknowledge and agree that the purchase
by the Purchaser (and the Designated Purchasers, if any) of the Assets, the
license of Intellectual Property under the Intellectual Property License
Agreement and the Trademark License Agreement (each as defined below), and the
assumption by the Purchaser and the Designated Purchasers, as applicable, of the
Assumed Liabilities (as defined below) are being made at arms’ length and in
good faith and without intent to hinder, delay or defraud creditors of the
Sellers and their Affiliates;

WHEREAS, the Purchaser (and each of the Designated Purchasers, where applicable)
intends to purchase only those Assets that relate to the Business;

WHEREAS, in accordance with the U.S. Bidding Procedures Order, the Purchaser has
delivered to the Sellers and the EMEA Sellers the Good Faith Deposit (as defined
below); and

WHEREAS, in addition, at the Closing, the Purchaser (or Affiliates of the
Purchaser), and certain Sellers (or Affiliates of the Sellers) will enter into
the following ancillary agreements ((i) through (xvii) together, the “Ancillary
Agreements”): (i) the Local Sale Agreements, (ii) the Intellectual Property
License Agreement, (iii) subject to the Real Estate Agreements Term Sheet, the
Real Estate Agreements (each as defined below), (iv) certain Subcontract
Agreements, if any, (v) the Transition Services Agreement, (vi) the Trademark

 

2



--------------------------------------------------------------------------------

License Agreement, (vii) the Loaned Employee Agreement, (viii) the Dual Use
Platform Agreement, (ix) the Development and Supply Agreement, (x) the GDNT
Agreements, (xi) the China Purchase Agreement, (xii) the Sasken Agreements,
(xiii) the Contract Manufacturing Inventory Agreements, (xiv) the Purchaser
Supply Agreement and (xv) the Contract Manufacturing Agreements, and will use
their reasonable efforts to enter into (xvi) any distribution agreements to be
determined, and (xvii) any other agreements or arrangements to be entered into
pursuant to the provisions of this Agreement.

NOW, THEREFORE, in consideration of the respective covenants, representations
and warranties made herein, and of the mutual benefits to be derived hereby (the
sufficiency of which is acknowledged), the Parties agree as follows:

ARTICLE I

INTERPRETATION

Section 1.1. Definitions. Capitalized terms used but not otherwise defined
herein shall have the meanings set forth below:

“Accounting Arbitrator” has the meaning set forth in Section 2.2.3.1(c).

“Accrued Vacation Amount” means, at any given time, the amount of compensation
with respect to the accrued and unused vacation hours that is due and owing to
the Specified Transferred Employees from their respective employer, to be
calculated in accordance with the Calculation Principles.

“Action” means any litigation, action, suit, charge, binding arbitration, Tax
audit or other legal, administrative, regulatory or judicial proceeding.

“Acquired Actions” means any avoidance or recovery actions as used under
Section 542, 543, 544, 545, 546, 547, 548 or 550 of the Bankruptcy Code or the
equivalent provisions or recovery under other applicable Laws that the Sellers
have against any counterparty to an Assumed and Assigned Contract arising out of
or relating to the Assigned Contracts that are actually assigned to the
Purchaser or a Designated Purchaser hereunder.

“Adjusted Net Working Capital” has the meaning set forth in Section 2.2.2(c).

“Adjusted Net Working Capital Statement” means the statement of certain
specified asset and liability accounts and certain accounting principles,
methodologies and policies used in the determination of such accounts,
consistent with the Calculation Principles, in the form provided in Exhibit O
hereto.

“Affiliate” means, as to any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, or is under common
Control with, or is Controlled by, such Person; provided, that neither any EMEA
Seller or Subsidiary of an EMEA Seller (other than those Subsidiaries that are
Sellers hereunder) nor NNSA shall be deemed an Affiliate of any Seller.

 

3



--------------------------------------------------------------------------------

“Agreement” means this Asset Sale Agreement, the Sellers Disclosure Schedule and
all Exhibits and Schedules attached hereto and thereto and all amendments hereto
and thereto made in accordance with Section 10.4.

“Ancillary Agreements” has the meaning set forth in the recitals to this
Agreement.

“Antitrust Approvals” means the HSR Approval, the MOFCOM Approval, and any other
decision, in whatever form (including a declaration of lack of jurisdiction or a
mere filing or notification, if the Closing can take place, pursuant to the
applicable Antitrust Law, without a decision or the expiry of any waiting
period), by any Government Entity under the Laws of any of the jurisdictions
listed in Exhibit I or the expiry of the applicable waiting period, as
applicable, under the Antitrust Laws of any of the jurisdictions listed in
Exhibit I, authorizing or not objecting to the transactions contemplated by this
Agreement, which includes any decision or consent by any such Government Entity
setting forth conditions or obligations on the Purchaser or any of its
Affiliates if such conditions have been or, pursuant to Section 5.5(e) are
required, to be accepted by the Purchaser.

“Antitrust Laws” means the HSR Act, the Anti-monopoly Law of the People’s
Republic of China, and any competition, merger control and antitrust Law of any
other applicable supranational, national, federal, state, provincial or local
Law designed or intended to prohibit, restrict or regulate actions having the
purpose or effect of monopolizing or restraining trade or lessening competition
of any other country or jurisdiction, to the extent applicable to the
transactions contemplated by this Agreement.

“Assets” has the meaning set forth in Section 2.1.1.

“Assigned Contracts” means, collectively, (i) the Assumed and Assigned
Contracts, (ii) the Designated Non-365 Contracts (other than the Non-Assigned
Contracts) and (iii) the Purchase Orders.

“Assumed and Assigned Contracts” has the meaning set forth in Section 2.1.5(e).

“Assumed and Subleased Real Estate Leases” has the meaning set forth in
Section 2.1.5(b).

“Assumed Liabilities” has the meaning set forth in Section 2.1.3.

“Balance Sheet Date” has the meaning set forth in Section 4.7.

“Bankruptcy Consents” has the meaning set forth in Section 4.1(a).

“Bankruptcy Court” means the U.S. Bankruptcy Court, the Canadian Court, the
English Court, the French Court or any other court before which Bankruptcy
Proceedings are filed.

 

4



--------------------------------------------------------------------------------

“Bankruptcy Laws” means the U.S. Bankruptcy Code, the CCAA, the Insolvency Act,
Book VI of the French Code of commerce (Code de commerce) and the other
applicable bankruptcy, insolvency, administration or similar Laws of any
jurisdiction where Bankruptcy Proceedings are held.

“Bankruptcy Proceedings” means the Chapter 11 Cases, the CCAA Cases, the EMEA
Cases and, in each case, any proceedings thereunder, as well as any other
voluntary or involuntary bankruptcy, insolvency, administration, liquidation or
similar judicial proceedings concerning any of the Sellers, the EMEA Sellers or
NNSA from time to time.

“Bidding Procedures” means Exhibit I attached to the U.S. Bidding Procedures
Order.

“Bundled Contract” has the meaning set forth in Section 5.15.

“Business” means the GSM infrastructure business of the Sellers consisting of:

(a) researching, designing, developing and/or causing to design or develop the
Products;

(b) causing the manufacture, assembling and testing of the Products;

(c) marketing, distributing, selling and supplying the Products and the support
and warranties thereon; and

(d) marketing, selling and supplying of the Services;

all as conducted by the Sellers in the United States and Canada or with respect
to customers in the United States and Canada and, with respect to the research
and development activities described above, in China, all as at the Closing
Date, but excludes:

(i) the Excluded Products and Services;

(ii) Overhead and Shared Services (other than Transferred Overhead and Shared
Services); and

(iii) the GSM infrastructure business of the Sellers conducted by the Sellers in
any territory other than the United States and Canada or with respect to
customers in any territory other than the United States and Canada.

“Business Day” means a day on which the banks are opened for business
(Saturdays, Sundays, statutory and civic holidays excluded) in (i) New York,
New York, United States, (ii) Toronto, Ontario, Canada, (iii) London, England,
United Kingdom, (iv) Paris, France and (v) Stockholm, Sweden.

“Business Information” means all books, records, files, research and development
log books, ledgers, documentation, sales literature or similar documents in the
possession or under control of the Sellers and to the extent that such
information relates to the

 

5



--------------------------------------------------------------------------------

Business, including policies and procedures, Owned Equipment manuals and
materials and procurement documentation; provided, that, to the extent any of
the foregoing is also used in any business or business segment of any Seller
other than the Business, then such portion of the Business Information as used
in such business or business segment of any Seller other than the Business shall
be segregated and shall not form part of Business Information, provided further
that, where such segregation shall be impracticable, Business Information shall
be limited to copies of the foregoing. Business Information shall not include
any Employee Records.

“Business Registered IP” has the meaning set forth in Section 4.5(b).

“Calculation Principles” means the Nortel Accounting Principles, applied in a
manner consistent with historical practices, to the extent applicable to the
determination of the Inventory Value, the CIP Receivables Amount, the Warranty
Provision Amount, the Accrued Vacation Amount, the Adjusted Net Working Capital,
the Contractual Liability Amount, the Deferred Revenue Liability Amount and the
Royalty Liability Amount, and the other accounting principles, methodologies and
policies for the determination of the Inventory Value, the CIP Receivables
Amount, the Warranty Provision Amount, the Accrued Vacation Amount, the Adjusted
Net Working Capital, the Contractual Liability Amount, the Deferred Revenue
Liability Amount and the Royalty Liability Amount, as set forth in
Section 1.1(a) of the Sellers Disclosure Schedule and in the Adjusted Net
Working Capital Statement.

“Canadian Approval and Vesting Order” has the meaning set forth in Section 5.2.

“Canadian Approval and Vesting Order Motion” has the meaning set forth in
Section 5.2.

“Canadian Court” means the Ontario Superior Court of Justice.

“Canadian Debtors” has the meaning set forth in the recitals to this Agreement.

“Canadian Sales Process Order” means that certain order (GSM/GSM-R Bidding
Procedures Order), which was entered on October 15, 2009 by the Canadian Court.

“CCAA” has the meaning set forth in the recitals to this Agreement.

“CCAA Cases” has the meaning set forth in the recitals to this Agreement.

“CFIUS” means the Committee on Foreign Investment in the United States.

“CFIUS Approval” means that the Parties shall have received a written
notification issued by CFIUS that it has concluded a review of any notification
voluntarily provided pursuant to the Exon-Florio Amendment of the Defense
Production Act of 1950, as amended and Section 5.5(f) hereof and determined not
to conduct an investigation or, if an investigation is deemed to be required,
notification that the U.S. government will not take action to prevent the
transactions contemplated by this Agreement from being consummated.

 

6



--------------------------------------------------------------------------------

“Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

“China Assets” has the meaning set forth in Section 5.30.

“China Purchase Agreement” has the meaning set forth in Section 5.30.

“China Purchase Amount” has the meaning set forth in Section 5.30.

“CIP Receivables” means, as of a given date, amounts classified in
construction-in-process accounts determined in accordance with the Calculation
Principles.

“CIP Receivables Amount” means, as of any given date, the amount of CIP
Receivables of the Business determined in accordance with the Calculation
Principles.

“Claim” has the meaning set forth in Section 101(5) of the U.S. Bankruptcy Code.

“Closing” has the meaning set forth in Section 2.3.1.

“Closing Accrued Vacation Amount” has the meaning set forth in
Section 2.2.3.1(a).

“Closing Adjusted Net Working Capital” has the meaning set forth in
Section 2.2.3.1(a).

“Closing CIP Receivables Amount” has the meaning set forth in Section 2.2.3.1(a)

“Closing Contractual Liability Amount” has the meaning set forth in
Section 2.2.3.1(a).

“Closing Date” has the meaning set forth in Section 2.3.1.

“Closing Deferred Revenue Liability Amount” has the meaning set forth in
Section 2.2.3.1(a).

“Closing Inventory Value” has the meaning set forth in Section 2.2.3.1(a).

“Closing Royalty Liability Amount” has the meaning set forth in
Section 2.2.3.1(a).

“Closing Statement” has the meaning set forth in Section 2.2.3.1(a).

“Closing Warranty Provision Amount” has the meaning set forth in
Section 2.2.3.1(a).

“COBRA” means the continuation coverage required by Section 4980B of the Code or
any similar Law.

 

7



--------------------------------------------------------------------------------

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collective Labor Agreement” means any written agreement that a Seller or any of
its Affiliates has entered into with any union, works council or collective
bargaining agent with respect to terms and conditions of employment of the
employees of such Seller or its Affiliates.

“Competition Act” means the Competition Act (Canada), as amended, and includes
the regulations promulgated thereunder.

“Complaining Party” has the meaning set forth in Section 5.26(e).

“Confidentiality Agreement” means the confidentiality agreement between
Purchaser and the other parties listed therein dated March 30, 2009, as amended
or supplemented from time to time in accordance with its terms.

“Confirmed Designated Purchaser” has the meaning set forth in Section 2.4(a).

“Consent” means any approval, authorization, consent, order, license,
permission, permit, qualification, exemption or waiver by any Government Entity
or other Third Party.

“Contract” means any binding contract, agreement, subcontract, purchase order,
work order, sales order, indenture, note, bond, instrument, lease, mortgage,
ground lease, commitment, covenant or undertaking.

“Contract Manufacturing Agreements” means those agreements to be entered into by
and between the Purchaser and/or any Designated Purchasers, the relevant
Sellers, and the contract manufacturers of the Business parties thereto on or
before the Closing based substantially on the Contract Manufacturing Agreements
Term Sheet.

“Contract Manufacturing Agreements Term Sheet” means the term sheet attached
hereto as Exhibit P.

“Contract Manufacturing Inventory Agreements” means the agreements between the
Purchaser and/or any Designated Purchasers, the relevant Sellers, and the
contract manufacturers of the Business listed in Section 1.1(b) of the Sellers
Disclosure Schedule that the relevant Parties will use their reasonable efforts
to execute on or before the Closing in the form that shall be negotiated in good
faith on the basis of the term sheet attached hereto as Exhibit E.

“Contractual Liability Amount” means, as of any given date, the amount of
liabilities of the Business under Assigned Contracts (other than Excluded
Liabilities) determined in accordance with the Calculation Principles.

“Control”, including, with its correlative meanings, “Controlled by” and “under
common Control with”, means, in connection with a given Person, the possession,
directly or indirectly, or as trustee or executor, of the power to either
(i) elect more than fifty percent (50%) of the directors of such Person or
(ii) direct or cause the direction of the management and

 

8



--------------------------------------------------------------------------------

policies of such Person, whether through the ownership of securities, contract,
credit arrangement or otherwise.

“Covered Assets and Persons” means the Business and the assets (including the
Assets), tangible or intangible property, Liabilities, ownership, activities,
businesses, operations, current and former shareholders, and current and former
directors, officers, employees and agents of, the Business.

“Cross-Border Protocol” means that certain Cross-Border Insolvency Protocol
approved by the U.S. Bankruptcy Court pursuant to Section 105(a) of the U.S.
Bankruptcy Code in an order dated January 15, 2009 and by the Canadian Court
pursuant to an order, dated January 14, 2009, as the same may be amended from
time to time.

“Cure Cost” means (i) any amounts required by Section 365(b)(1) of the U.S.
Bankruptcy Code to cure any defaults by the relevant U.S. Debtor under a 365
Contract and to pay any actual pecuniary losses that have resulted from such
defaults under such 365 Contract, and (ii) with respect to any Designated
Non-365 Contract, any amounts required to cure any defaults and to pay any
actual pecuniary losses under such Seller Contract in respect of the period
prior to the Closing Date that are required by the counterparty thereto to be
paid in order for such Designated Non-365 Contract to be assigned.

“Designated Non-365 Contracts” has the meaning set forth in Section 2.1.6(d).

“Designated Non-365 Real Estate Leases” has the meaning set forth in
Section 2.1.6(a)(ii).

“Deferred Revenue Liability Amount” means, as of any given date, the amount of
deferred revenue of the Business determined in accordance with the Calculation
Principles.

“Designated Purchaser” has the meaning set forth in Section 2.4(a).

“Development and Supply Agreement” means the agreement to be entered into
between the relevant Sellers, on the one hand, and the Purchaser (or the
relevant Designated Purchasers), on the other hand, on or prior to the Closing
in the form attached hereto as Exhibit N.

“Direct Lease” has the meaning set forth in Section 5.32.

“Direct Lease Real Estate” has the meaning set forth in Section 5.32.

“Disagreement Notice” has the meaning set forth in Section 2.2.3.1(b).

“Distribution Agent” means a distribution agent to be appointed by the Sellers
and the EMEA Sellers prior to the Closing Date.

“Dual Use Platform Agreement” means the agreement to be entered into between the
relevant Sellers, on the one hand, and the Purchaser (or the relevant Designated

 

9



--------------------------------------------------------------------------------

Purchasers), on the other hand, on or prior to the Closing in the form attached
hereto as Exhibit M.

“Effective Hire Date” means the day on which the employment of an Employee
commences or continues with the Purchaser or its Affiliates as provided in this
Agreement.

“EMEA Asset Sale Agreement” has the meaning set forth in the recitals to this
Agreement.

“EMEA Business” has the meaning attributed to that term in the EMEA Asset Sale
Agreement.

“EMEA Cases” has the meaning set forth in the recitals to this Agreement.

“EMEA Debtors” has the meaning set forth in the recitals to this Agreement.

“EMEA Designated Purchaser” has the meaning attributed to that term in the EMEA
Asset Sale Agreement.

“EMEA Purchaser” has the meaning set forth in the recitals of this Agreement.

“EMEA Sellers” means the sellers under the EMEA Asset Sale Agreement as listed
on Exhibit B.

“Employee” means any employee, as of the date hereof, of the Sellers or their
Affiliates (other than the EMEA Sellers, NNSA or their respective Subsidiaries)
who (i) for the twelve months prior to the date hereof (or such shorter time as
such employee was employed by the Sellers or such Affiliates) performed services
which were all or substantially all related to the Business or (ii) was hired
into, transferred into, or assigned to the Business prior to the Closing in the
Ordinary Course and whose services are all or substantially all related to the
Business, or (iii) whose services are necessary to the operation of the
Business, provided that if the employee is at a Job Complexity Indicator 6 or
above, such hire, transfer or assignment is subject to Purchaser’s consent and
in each case is listed in Section 4.10(b) of the Sellers Disclosure Schedule.

“Employee Information” has the meaning set forth in Section 4.10(b).

“Employee Records” means books, records, files, or other documentation, whether
in electronic or other form, with respect to Employees.

“Employee Transfer Date” means, with respect to each jurisdiction where
Employees will become Transferred Employees in accordance with this Agreement,
12:01 a.m. local time in such jurisdiction on the day following the Closing
Date.

“English Court” means the High Court of Justice of England and Wales.

“Environmental Law” means any applicable Law relating to or regulating (i) the
handling, generation, management, Release or remediation of Hazardous Materials;
(ii) the

 

10



--------------------------------------------------------------------------------

exposure of persons to Hazardous Materials; (iii) occupational health and
safety; or (iv) pollution or protection of human health, the environment or
natural resources, including the United States Resource Conservation and
Recovery Act, the Comprehensive Environmental Response Compensation and
Liability Act, the Clean Air Act, the Federal Water Pollution Control Act, the
Safe Drinking Water Act, the Occupational Safety and Health Act and the Toxic
Substances Control Act, all as amended, and any requirements of a Government
Entity promulgated pursuant to these applicable Laws or any analogous
supranational, foreign, state, provincial, territorial, municipal or local Laws.

“Environmental Permit” means any Consent required under any Environmental Law
for the Business as currently conducted.

“Equipment” means tangible property, including all trade fixtures and fixtures,
furniture, furnishings, fittings, equipment, apparatus, appliances, test labs,
trial equipment and other articles of personal property, which are owned by the
Sellers and held or used predominantly in connection with the Business,
including that located at the Direct Lease Real Estate or the demised premises
which are (i) the subject of any real property lease included in the Assigned
Contracts or (ii) the subject of any Sublease, provided, however that
“Equipment” shall not include fixtures other than trade fixtures located at the
Direct Lease Real Estate and shall not include any leasehold improvements owned
by the head landlord and located at the demised premises which are the subject
of any Sublease, any Inventory, items of tangible property personally assigned
to Employees who are not (a) Transferred Employees as of the Employee Transfer
Date or (b) Visa Employees, or any Intellectual Property covering, embodied in
or connected to any Equipment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate Liability” means any obligation, liability, or expense of any
Seller which arises under or relates to any Seller Employee Plan that is subject
to Title IV of ERISA, Section 302 of ERISA, Section 412 of the Code, COBRA or
any other statute or regulation that imposes liability on a so-called
“controlled group” basis with or without reference to any provision of
Section 414 of the Code or Section 4001 of ERISA, including by reason of any
Seller’s affiliation with any of its ERISA Affiliates or the Purchaser being
deemed a successor to any ERISA Affiliate of any Seller.

“Escrow Agent” means Citibank, N.A.

“Estimated Accrued Vacation Amount” has the meaning set forth in
Section 2.2.2(a).

“Estimated Adjusted Net Working Capital” has the meaning set forth in
Section 2.2.2(a).

“Estimated CIP Receivables Amount” has the meaning set forth in
Section 2.2.2(a).

 

11



--------------------------------------------------------------------------------

“Estimated Contractual Liability Amount” has the meaning set forth in
Section 2.2.2(a).

“Estimated Deferred Revenue Liability Amount” has the meaning set forth in
Section 2.2.2(a).

“Estimated Inventory Value” has the meaning set forth in Section 2.2.2(a).

“Estimated Purchase Price” has the meaning set forth in Section 2.2.2(b).

“Estimated Royalty Liability Amount” has the meaning set forth in
Section 2.2.2(a).

“Estimated Warranty Provision Amount” has the meaning set forth in
Section 2.2.2(a).

“Excluded Assets” has the meaning set forth in Section 2.1.2.

“Excluded Contracts” means any Contract that is not assigned to the Purchaser
under this Agreement. For the avoidance of doubt, Excluded Contracts shall
include (i) the Excluded 365 Contracts, (ii) the Excluded Non-365 Contracts,
(iii) the Qualcomm Cross License, and (iv) Addendum No. 9 to the OEM iPlanet
Software Products (Binary) Exhibit to the Global Account Agreement Master Terms
between Sun Microsystems, Inc. and NNI, Binary License and Redistribution
Agreement for Java 2 Standard Edition dated October 5, 2006.

“Excluded Employee Liabilities” has the meaning set forth in Section 7.3.

“Excluded Liabilities” has the meaning set forth in Section 2.1.4.

“Excluded Non-365 Contract” has the meaning set forth in Section 2.1.6(e).

“Excluded Products and Services” means (a) all products and services provided by
businesses or business segments of any Seller other than the Products and
Services, and including (b) the following products and all associated
development and PLM resources: Evolved Packet Core (including the Access
Gateway, MME, and next-generation GPRS support nodes), ATCA Core, LTE radio
access products and services, WiMAX products and services, XACore Hardware and
platform software and associated peripherals (LPP, MS/ENET, SPM, DTC, MTM, DRAM
IWSPM), ERS8600, Passport (MSS), associated Software (PCR) and associated OAM
MultiService Data Manager(MDM).

“Excluded 365 Contract” has the meaning set forth in Section 2.1.5(g).

“Executory Contract” means an “executory contract” for the purposes of
Section 365 of the U.S. Bankruptcy Code.

“Extra Services” has the meaning set forth in Section 5.26(b).

“Final Purchase Price” has the meaning set forth in Section 2.2.3.1(a).

 

12



--------------------------------------------------------------------------------

“Financial Statements” has the meaning set forth in Section 4.7.

“Final Order” means an order of any Bankruptcy Court or other court of competent
jurisdiction (i) as to which no appeal, notice of appeal, motion to amend or
make additional findings of fact, motion to alter or amend judgment, motion for
rehearing or motion for new trial has been timely filed by any party (other than
the Purchaser) or, if any of the foregoing has been timely filed, it has been
disposed of in a manner that upholds and affirms the subject order in all
material respects without the possibility for further appeal or rehearing
thereon; (ii) as to which the time for instituting or filing an appeal, motion
for rehearing or motion for new trial shall have expired; and (iii) as to which
no stay is in effect; provided, however, that, with respect to an order issued
by the U.S. Bankruptcy Court, the filing or pendency of a motion under Federal
Rule of Bankruptcy Procedure 9024 (“Rule 9024”) or Federal Rule of Civil
Procedure 60 (“Rule 60”) shall not cause an order not to be deemed a “Final
Order” unless such motion shall be filed within ten (10) days of the entry of
the order at issue.

“French Administrators” has the meaning set forth in the preamble to this
Agreement.

“French Court” has the meaning set forth in the recitals to this Agreement.

“GAAP” means the United States generally accepted accounting principles.

“GDNT Agreements” means the agreements to be entered into between the relevant
Sellers, the Purchaser (and/or any Designated Purchasers), and Guangdong-Nortel
Telecommunications Equipment Co. Ltd., on or prior to the Closing based
substantially on the GDNT Back-to-Back Agreement Term Sheet.

“GDNT Back-to-Back Agreement Term Sheet” means the term sheet attached hereto as
Exhibit Q.

“General Scope of Included Services” has the meaning set forth in
Section 5.26(a).

“Good Faith Deposit” has the meaning set forth in Section 2.2.4.

“Government Entity” means any U.S., Canadian, supranational, foreign, domestic,
federal, territorial, provincial, state, municipal or local governmental
authority, quasi-governmental authority, instrumentality, court, government or
self-regulatory organization, commission, tribunal, arbitral body or
organization or any regulatory, administrative or other agency, or any political
or other subdivision, department or branch of any of the foregoing.

“GSM” means Global System for Mobile communications.

“GST” means goods and services tax payable under Part IX of the Excise Tax Act
(Canada).

 

13



--------------------------------------------------------------------------------

“Hazardous Materials” means any chemical, material, waste, heat, sound,
radiation or substance defined by or regulated under any Environmental Law as a
hazardous waste, hazardous material, hazardous substance, extremely hazardous
waste, restricted hazardous waste, pollutant, contaminant, toxic substance or
toxic waste, including without limitation petroleum, petroleum products,
asbestos, lead or polychlorinated biphenyls.

“Headcount Forecast” has the meaning attributed to that term in the Transition
Services Agreement.

“HSR Act” means the United States Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.

“HSR Approval” means expiration of all applicable waiting periods under the HSR
Act (including any voluntary agreed extensions) or earlier termination thereof.

“ICA Approval” means: (a) if subsection 448(1) of the Budget Implementation Act,
2009 (Canada), comes into force on or before the Closing Date and as a result
the transactions contemplated by this Agreement are subject to review under Part
IV of the Investment Canada Act, the Purchaser shall have received notification
from the responsible Minister under the Investment Canada Act that he is
satisfied or is deemed to be satisfied that the transactions contemplated in
this Agreement are likely to be of net benefit to Canada, on terms and
conditions satisfactory to the Purchaser, in its reasonable discretion, and
(b) the Purchaser shall not have received notice from the responsible Minister
under either subsection 25.2(1) of the Investment Canada Act or subsection
25.3(2) of the Investment Canada Act within the period prescribed under the
Investment Canada Act or, if the Purchaser has received such a notice, the
Purchaser shall have subsequently received one of the following notices, as
applicable: (i) under paragraph 25.2(4)(a) of the Investment Canada Act
indicating that no order for the review of the transactions contemplated by this
Agreement will be made under subsection 25.3(1) of the Investment Canada Act,
(ii) under paragraph 25.3(6)(b) of the Investment Canada Act indicating that no
further action will be taken in respect of the transactions contemplated by this
Agreement, or (iii) under subsection 25.4(1) of the Investment Canada Act that
the Governor in Council authorizes the completion of the transactions
contemplated by this Agreement, on terms and conditions satisfactory to the
Purchaser, in its reasonable discretion.

“Inactive Employees” means Employees on a Seller-approved leave of absence who
are expected to return and actually return to work within the relevant time
period set out below. An Employee shall be an Inactive Employee for purposes
hereof only if such individual is absent as a result of military service,
pregnancy or parental leave, disability leave, medical leave, jury duty or any
leave provided under applicable Law and, in the case of leaves provided under
applicable Law, is expected to return to work and actually returns to work in
the time permitted for such leave under applicable Law and, for any other leave,
is expected to return to work and actually returns to work in accordance with
the terms of such leave but not longer than ninety (90) days (or, if such
Employee is located in Canada, six (6) months) following the Closing Date.

“Inbound License Agreements” has the meaning set forth in Section 4.5(f)

 

14



--------------------------------------------------------------------------------

“Included Services” has the meaning set forth in Section 5.26(a).

“Indebtedness” of any Person means at any date, without duplication, all
obligations of such Person to the extent incurred for the Business (i) for
indebtedness for borrowed money (including any unpaid principal, premium and
accrued and unpaid interest or fees), (ii) for indebtedness evidenced by bonds,
debentures, notes or similar instruments, (iii) in respect of leases whether or
not capitalized in accordance with the Nortel Accounting Principles under which
such Person is the lessee, (iv) in respect of letters of credit issued for the
account of such Person (to the extent drawn), (v) in respect of guarantees of
the obligations of other Persons of the type referred to in clauses (i) through
(iv) above and (vi) any termination fees, prepayment penalties, “breakage” cost
or similar payments associated with the repayment or default under any of the
Indebtedness referred to in items (i) and (ii) above.

“Independent Auditor” means Grant Thornton LLP or, in the case such firm cannot
carry-out its duties for whatever reason, such other auditing firm of
international reputation that is jointly selected by the Primary Parties.

“Intellectual Property” means all intellectual and industrial property rights
and any and all forms of protection having equivalent or similar effect anywhere
in the world as recognized under the Laws of all countries and jurisdictions,
whether registered or unregistered and including applications for the
registration or grant of any such rights, including rights in or to any of the
following: (a) Trademarks; (b) Patents; (c) works of authorship; (d) mask works;
(e) trade secrets, know-how and confidential technical or business information;
(f) Software; (g) databases and (h) industrial designs.

“Intellectual Property License Agreement” means the agreement to be entered into
between the relevant Sellers, on the one hand, and the Purchaser (or the
relevant Designated Purchasers), on the other hand, on or prior to the Closing
in the form attached hereto as Exhibit F.

“Interdependencies Letter” means that letter agreement, dated as of the date
hereof, by and among the Purchaser and the Sellers, addressing certain matters
relating to the interdependencies between the Business and the EMEA Business.

“Inventory” means any inventories of raw materials, manufactured and purchased
parts, works in process, packaging, stores and supplies, unassigned finished
goods inventories (which are finished goods not yet assigned to a specific
customer order) and merchandise; provided, that inventory not located within the
United States or Canada shall not be included in “Inventory”, unless it (i) has
been manufactured abroad; (ii) is, in the Ordinary Course, destined for shipment
to the United States or Canada; (iii) is not older than ninety (90) days;
(iv) is the current product release/revision; and (v) is saleable.

“Inventory Value” means, as of any given date, the book value of the Owned
Inventory, net of applicable provisions, reflected on a balance sheet of the
Business as of such date prepared consistent with the Calculation Principles.

“Investment Canada Act” means the Investment Canada Act, as amended.

 

15



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Joint Administrators” has the meaning set forth in the EMEA Asset Sale
Agreement.

“KEIP” means the Nortel Networks Corporation Key Executive Incentive Plan
approved by the U.S. Bankruptcy Court in the District of Delaware pursuant to
orders entered on March 5, 2009 and on March 20, 2009, and approved by the
Canadian Court pursuant to orders entered on March 6, 2009 and on March 20,
2009, as the same may be amended, modified, supplemented or replaced from time
to time.

“KERP” means the Nortel Networks Corporation Key Employee Retention Plan
approved by the U.S. Bankruptcy Court in the District of Delaware on March 5,
2009, and approved by the Canadian Court on March 6, 2009, as the same may be
amended, modified, supplemented or replaced from time to time.

“Knowledge” or “aware of” or “notice of” or a similar phrase means, with
reference to the Sellers, the actual knowledge of those Persons listed on
Section 1.1(d) of the Sellers Disclosure Schedule.

“KPD Provision” means the provision for “Known Product Defects” to be recognized
and measured by the Business pursuant to the Calculation Principles with respect
to defects (other than defects covered by the Non-KPD Warranty Provision) of
Products and/or Services that have been sold by the Sellers and the EMEA
Sellers.

“Latest Lease Rejection Date” means the latest of (i) the date as set forth in
Sections 2.1.5(a) and 2.1.6(a) of the Sellers Disclosure Schedule, if any, with
respect to each parcel of Leased Real Property, or (ii) if Sellers (in their
sole discretion) request and a landlord of a Leased Real Property agrees to an
extension of the date by which the relevant Seller must elect to either assume
or reject the related lease to a date later than that specified on
Sections 2.1.5(a) and 2.1.6(a) of the Sellers Disclosure Schedule, then with
respect to such lease, the date to which such deadline has been extended by
agreement of Sellers and such landlord.

“Law” means any U.S., Canadian, and any other applicable foreign, supranational,
domestic, federal, territorial, state, provincial, local or municipal statute,
law, common law, ordinance, rule, regulation, judicial, administrative or other
order, writ, injunction, directive, judgment, decree or policy or guideline
having the force of law.

“Leased Real Property” means all real property subject to a Lease which is an
Assigned Contract, an Assumed and Subleased Real Estate Lease, a Non-365
Subleased Real Estate Lease, a Licensed Real Estate Lease or a Non-365 Licensed
Real Estate Lease.

“Lease(s)” means all leases, subleases, real-property licenses and other
agreements, including all amendments, extensions and renewals thereof, pursuant
to which real property is held or occupied.

 

16



--------------------------------------------------------------------------------

“LGN Joint Venture” means LG-Nortel Co. Ltd., which was established in
November 2005 as a joint venture between NNL and LG Electronics Inc. for the
purpose of jointly developing and marketing certain telecommunications equipment
and network solutions.

“Liabilities” means debts, liabilities and obligations, whether accrued or
fixed, direct or indirect, liquidated or unliquidated, absolute or contingent,
matured or unmatured or determined or undeterminable, known or unknown,
including those arising under any Law or Action and those arising under any
Contract or otherwise, including any Tax liability.

“License” has the meaning set forth in Section 5.33.

“Licensed Intellectual Property” means the Intellectual Property being licensed
to the Purchaser or the relevant Designated Purchasers under the Intellectual
Property License Agreement and the Trademark License Agreement.

“Licensed Real Estate Lease” has the meaning set forth in Section 2.1.5(c).

“Lien” means any lien (statutory or otherwise), mortgage, pledge, security
interest, charge, right of first refusal, hypothecation, encumbrance, easement,
encroachment, right-of-way, restrictive covenant on real property, real property
license, prior claim, lease or conditional sale arrangement.

“Loaded Devices” has the meaning set forth in Section 2.1.1.

“Loaned Employee Agreement” means the agreement between the Main Sellers, on the
one hand, and the Purchaser and/or any Designated Purchasers, on the other hand,
to be executed on or before the Closing attached hereto as Exhibit H.

“Local Sale Agreements” has the meaning set forth in Section 2.1.8.

“Losses” means all losses, damages, Liabilities, deficiencies, interest, awards,
judgments, fines, penalties and reasonable and documented out-of-pocket costs
and expenses (including reasonable attorneys’ fees and disbursements and the
costs of litigation, including reasonable amount paid in investigation, defense
or settlement of an Action).

“Main Sellers” has the meaning set forth in the preamble to this Agreement.

“Mandatory Antitrust Filings” means all notifications and filings which the
Purchaser and/or the Sellers, in respect of the transactions contemplated by
this Agreement, is required under the Laws of any jurisdiction to deliver, prior
to Closing, to any Government Entity having jurisdiction over mergers and/or
similar transactions under any Antitrust Laws applying to any of the parties or
to the transactions contemplated by the Agreement.

“Material Adverse Effect” means any circumstance, state of fact, event, change
or effect (each an “Effect”) that, individually or in the aggregate with all
other Effects, (a) is or could reasonably be materially adverse to the business,
operations, assets, liabilities, results of operations or financial condition of
the Business, taken as a whole, or (b) prevents or could reasonably be expected
to prevent the ability of the Sellers to perform their material obligations

 

17



--------------------------------------------------------------------------------

under this Agreement or the timely consummation of the transactions contemplated
by this Agreement, but excluding, for purposes of clauses (a) and (b),
(i) Effects resulting from changes in general economic conditions in the United
States or Canada, (ii) Effects arising from the execution or delivery of this
Agreement or the Transactions or the public announcement thereof, (iii) Effects
that result from any action required to be taken pursuant to this Agreement or
any action taken pursuant to the written request or with the prior written
consent of the Purchaser, (iv) Effects relating to the industries and markets in
which the Business operates, (v) Effects relating to changes in Law, generally
accepted accounting principles or official interpretations of the foregoing,
(vi) Effects relating to or including the attrition of customers prior to the
Closing Date, or (vii) Effects relating to the pendency of the Bankruptcy
Proceedings and any action approved by, or motion made before, the Bankruptcy
Courts; it being understood that the failure of the Business to achieve internal
or external financial forecasts or projections, by itself, will not constitute a
Material Adverse Effect; provided, that, with respect to clauses (i), (iv), and
(v), any such Effect shall be included to the extent such Effect has a
materially disproportionate effect on the Business, taken as a whole, as
compared to other industry participants.

“Material Contracts” has the meaning set forth in Section 4.4.

“MOFCOM Approval” means the Parties shall have received confirmation that the
transaction contemplated by this Agreement has been cleared by the Anti-monopoly
Bureau of the Ministry of Commerce of the People’s Republic of China without any
restrictions or conditions pursuant to the then applicable Anti-monopoly Law of
the People’s Republic of China.

“Monetary Cost” has the meaning attributed to that term in the Transition
Services Agreement.

“Monitor” means Ernst & Young Inc., in its capacity as the Canadian
Court-appointed Monitor in connection with the CCAA Cases.

“New York Courts” has the meaning set forth in Section 10.6(b)

“NNC” has the meaning set forth in the preamble to this Agreement.

“NNI” has the meaning set forth in the preamble to this Agreement.

“NNL” has the meaning set forth in the preamble to this Agreement.

“NNSA” means Nortel Networks S.A., a corporation incorporated under the laws of
France.

“NNSA Assets” has the meaning attributed to that term in the EMEA Asset Sale
Agreement.

“NNSA Irrevocable Offer” has the meaning set forth in the recitals to this
Agreement.

“NNTC” means Nortel Networks Technology Corporation.

 

18



--------------------------------------------------------------------------------

“NN Turkey” means Nortel Networks Netas Telekomunikasyon A.S., a joint stock
corporation formed under the laws of Turkey.

“NNUK” means Nortel Networks UK Limited.

“Non-Assignable Contracts” has the meaning set forth in Section 5.13(a).

“Non-Assigned Contract” means a Non-Assignable Contract as to which all
applicable Consents to assignment have not been granted prior to the Closing
Date.

“Non-Assignable Customer Contract” has the meaning set forth in Section 5.13(c).

“Non-Assignable Customer Contracts Indemnitees” has the meaning set forth in
Section 5.13(c).

“Non-Assignable Customer Counterparty” has the meaning set forth in
Section 5.13(c).

“Non-Assignable Customer Period” has the meaning set forth in Section 5.13(c).

“Non-Business Information” has the meaning set forth in Section 5.11(b).

“Non-Debtor Sellers” has the meaning set forth in the recitals to this
Agreement.

“Non-KPD Warranty Provision” means the provision to be recognized and measured
by the Business pursuant to the Calculation Principles for potential claims by
customers under the Warranty Obligations.

“Non-Solicitation Period” means the twenty-four (24) month period immediately
following the Closing Date.

“Non-365 Contracts” has the meaning set forth in Section 2.1.6(a)(i).

“Non-365 Contract List” has the meaning set forth in Section 2.1.6(a)(i).

“Non-365 Licensed Real Estate Leases” has the meaning set forth in
Section 2.1.6(c).

“Non-365 Real Estate Leases” has the meaning set forth in Section 2.1.6(a)(ii).

“Non-365 Subleased Real Estate Leases” has the meaning set forth in
Section 2.1.6(b).

“Nortel Accounting Principles” means the accounting principles employed in the
preparation of the Financial Statements, as set forth in Section 1.1(e) of the
Sellers Disclosure Schedule.

 

19



--------------------------------------------------------------------------------

“Open Source Software” means Software that is made available under a license
agreement that (i) conditions use, modification or distribution of any Software
program, or any Software integrated with or derived from such Software program,
or into which such Software program is incorporated, on the disclosure,
licensing or distribution of the source code of such Software program (or such
Software) or (ii) otherwise materially limits the licensee’s freedom of action
with regard to seeking compensation in connection with sublicensing, licensing
or distributing such Software program or Software.

“Order” means any decision, judgment, order, writ, injunction, decree, award or
determination of any Government Entity.

“Ordinary Course” means the ordinary course of the Business consistent with
recent past practice since the filing of the Bankruptcy Proceedings, as such
practice may be modified from time to time to the extent necessary to reflect
the Bankruptcy Proceedings and as such practice may be modified from time to
time to reflect the separation of the Business from the other businesses of the
Sellers in a manner consistent with the terms hereof.

“Other Seller” has the meaning set forth in the preamble of this Agreement.

“Outbound License Agreements” has the meaning set forth in Section 4.5(f).

“Overhead and Shared Services” means corporate or shared services provided to or
in support of the Business that are general corporate or other overhead services
or provided to both (i) the Business and (ii) other businesses or business
segments of any Seller, including travel and entertainment services, temporary
labor services, office supplies services (including copiers and faxes), personal
telecommunications services, computer hardware and software services, fleet
services, energy/utilities services, procurement and supply arrangements,
research and development, treasury services, public relations, legal, compliance
and risk management services (including workers’ compensation), payroll
services, sales and marketing support services, information technology and
telecommunications services, accounting services, tax services, human resources
and employee relations management services, employee benefits services, credit,
collections and accounts payable services, logistics services, property
management services, environmental support services and customs and excise
services, in each case including services relating to the provision of access to
information, operating and reporting systems and databases and including all
hardware and software or other Intellectual Property necessary for or used in
connection therewith.

“Owned Equipment” means (i) Equipment owned by any of the Sellers that is held
or used predominantly in connection with the Business, and (ii) the other
Equipment listed in Section 1.1(f) of the Sellers Disclosure Schedule,
excluding, in each case, any Owned Inventory and any Intellectual Property.

“Owned Inventory” means (i) Inventory owned and paid for by any of the Sellers
that is held or used predominantly in connection with the Business, including
any such Inventory which is owned by the Sellers but remains in the possession
or control of a contract manufacturer or another Third Party, and (ii) the other
Inventory listed in Section 1.1(g) of the

 

20



--------------------------------------------------------------------------------

Sellers Disclosure Schedule all as reflected on Sellers’ general ledger as of
the Closing Date an estimate of which will be provided to the Purchaser at least
three days prior to Closing.

“Partial Allocation” has the meaning set forth in Section 6.7(b).

“Party” or “Parties” means individually or collectively, as the case may be, the
Sellers and the Purchaser.

“Patent Cross Licenses” means all Contracts between the Sellers or their
Affiliates and a Third Party under which the Sellers or such Affiliates, as
applicable, both (i) grant a license under patents and patent applications owned
by (or licensed to) them, and (ii) receive from the counter-party a license
under patents and patent applications owned by (or licensed to) such
counter-party (but other than inbound or outbound license agreements where the
only grant back from the licensee is under improvements on the licensed
Intellectual Property).

“Patents” means all national and multinational statutory invention
registrations, invention disclosures, patents, utility models, patent
applications, provisional patent applications, including all reissues,
divisions, continuations, continuations-in-part, extensions and re-examinations
thereof and all rights therein provided by multinational treaties or
conventions.

“Permitted Encumbrances” means (i) statutory Liens for Taxes or governmental
assessments, charges or claims the payment of which is not yet due, or if due,
for Taxes the validity of which is being contested in good faith by appropriate
proceedings and for which adequate reserves have been established to the extent
required by GAAP, other than Liens that may be discharged at Closing pursuant to
the terms of the Canadian Approval and Vesting Order and the U.S. Sale Order;
(ii) mechanics’, carriers’, workers’, repairers’, landlords’, warehouses and
similar Liens arising or incurred in the Ordinary Course for sums not yet
delinquent or overdue or which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been established to the extent
required by GAAP; (iii) any Liens imposed by any Bankruptcy Court in connection
with the Bankruptcy Proceedings that are to be discharged at Closing pursuant to
the terms of the Canadian Approval and Vesting Order and the U.S. Sale Order;
(iv) any other Liens set forth in Section 1.1(h) of the Sellers Disclosure
Schedule; and (v) present or future zoning, entitlement, building and land use
regulations, customary covenants, defects of title, easements, rights of way,
restrictions and other similar charges or encumbrances which do not impair in
any material respect the use or value of the related assets in the Business as
currently conducted.

“Person” means an individual, a partnership, a corporation, an association, a
limited or unlimited liability company, a joint stock company, a trust, a joint
venture, an unincorporated organization or other legal entity or Government
Entity.

“Petition Date” means January 14, 2009, except with respect to Nortel Networks
(CALA) Inc. means July 14, 2009.

“Pre-Closing Taxable Period” means any Taxable period ending on or prior to the
Closing Date.

 

21



--------------------------------------------------------------------------------

“Primary Party” means (i) each of the Main Sellers, on the one hand, and
(ii) the Purchaser, on the other hand.

“Products” means the prior, if currently supported, current versions and
versions under development of all products set forth in Section 1.1(i) of the
Sellers Disclosure Schedule.

“Purchase Order” means any purchase order, work order, statement of work or
similar Contract pursuant to which a Third Party is providing products or
services to Sellers exclusively for use in the Business, which products or
services have been fully paid for by the Sellers and pursuant to which the
Sellers have no remaining liability, that is not otherwise included in: (i) the
Assumed and Assigned Contracts; (ii) the Designated Non-365 Contracts; or
(iii) the Non-Assigned Contracts.

“Purchase Price” has the meaning set forth in Section 2.2.1.

“Purchaser” has the meaning set forth in the preamble to this Agreement.

“Purchaser Employee Plan” means any “employee benefit plan” within the meaning
of Section 3(3) of ERISA and any other employee benefit plan or agreement,
including any profit sharing plan, savings plan, bonus plan, performance awards
plan, incentive compensation plan, deferred compensation plan, stock purchase
plan, stock option plan, vacation plan, leave of absence plan, employee
assistance plan, automobile leasing/subsidy/allowance plan, expense
reimbursement plan, meal allowance plan, redundancy or severance plan or
agreement, termination or retirement indemnity plan, relocation plan, family
support plan, pension plan, supplemental pension plan, retirement plan, early or
ill health retirement plan, retirement savings plan, post-retirement plan,
medical, health, hospitalization or life insurance plan, disability plan, sick
leave plan, retention plan, education assistance plan, expatriate assistance
plan, compensation arrangement, including any base salary arrangement, overtime,
on-call or call-in policy, death benefit plan, or any other similar plan,
program, arrangement or policy that is maintained or otherwise contributed to,
or required to be maintained or contributed to, by or on behalf of the Purchaser
or any of its Subsidiaries or Affiliates with respect to their employees
employed in those countries where they will employ Transferred Employees
pursuant to this Agreement.

“Purchaser Portion of Cure Costs” has the meaning set forth in Section 2.1.7(f).

“Purchaser Supply Agreement” means the agreement to be entered into between the
relevant Sellers, on the one hand, and the Purchaser (or the relevant Designated
Purchasers), on the other hand, on or prior to the Closing in the form attached
hereto as Exhibit R.

“Qualcomm Cross-License” means that certain Patent Cross-License Agreement,
dated December 27, 2006, by and between Qualcomm Incorporated and NNL.

“Qualified Arbitrator” has the meaning set forth in Section 5.26(e).

“Qualified Expenditures” has the meaning set forth in Section 6.5(b).

 

22



--------------------------------------------------------------------------------

“Real Estate Agreements” means the leases, sub-leases or license agreements
between the relevant Sellers, on the one hand, and the Purchaser and/or any
Designated Purchasers, on the other hand, to be executed on or prior to Closing
in accordance with and as provided by the Real Estate Agreements Term Sheet.

“Real Estate Agreements Term Sheet” means the Real Estate Agreements Term Sheet
attached hereto as Exhibit G.

“Real Estate Lease” means a Seller Contract that is a lease, sublease, license
or other agreement for use and occupancy of real property including all
amendments, extensions and renewals thereof and is an Assigned Contract, an
Assumed and Subleased Real Estate Lease, a Non-365 Subleased Real Estate Lease,
a Licensed Real Estate Lease or a Non-365 Licensed Real Estate Lease.

“Records Custodian” means Deloitte & Touche LLP or in case such firm is unable
to carry out its duties for whatever reason, such other auditing firm of
international reputation that is acceptable to each of the Purchaser and the
Sellers, each acting reasonably.

“Regulatory Approvals” means the (i) Antitrust Approvals, (ii) the CFIUS
Approval, (iii) the ICA Approval and (iv) the Trade Approvals.

“Release” when used in conjunction with Hazardous Materials, means any spilling,
leaking, pumping, emitting, emptying, pouring, discharging, depositing,
injecting, escaping, leaching, migrating, dumping, or disposing of Hazardous
Materials (including the abandonment or discarding of barrels, containers or
other receptacles containing Hazardous Materials) into the environment.

“Representatives” means as to any Person, the attorneys, accountants,
consultants, financial advisors and other similar representatives and agents of
such Person.

“Respective Affiliates” has the meaning set forth in Section 10.16(c).

“Responding Party” has the meaning set forth in Section 5.26(e).

“Restricted Technical Records” means the Livelink database or any other similar
database containing only all necessary documents with respect to the technical
aspects of the Qualified Expenditures of NNTC or NNL in their 2002 and
subsequent taxation years.

“Royalty Liability Amount” means, as of any given date, the amount of the
royalty liabilities determined in accordance with the Calculation Principles.

“Sasken” has the meaning set forth in Section 5.25.

“Sasken Agreements” has the meaning set forth in Section 5.25.

“Scope Guidelines” has the meaning set forth in Section 5.26(a).

“Security Deposits” has the meaning set forth in Section 5.21.

 

23



--------------------------------------------------------------------------------

“Seller” has the meaning set forth in the recitals to this Agreement.

“Seller Consents” has the meaning set forth in Section 2.1.1(h).

“Seller Contracts” means those Contracts of a Seller that (i) relate
predominantly to the Business (including Inbound License Agreements that are
used, as of the date hereof, predominantly in connection with the Business, but
excluding any other licenses of Intellectual Property), or (ii) are otherwise
material to the operation of the Business and not commercially available to the
Purchaser.

“Seller Employee Plan” means (i) any “employee benefit plan” within the meaning
of Section 3(3) of ERISA and any other employee benefit plan or agreement
including any employee agreement other than immaterial employment agreements,
profit sharing plan, savings plan, bonus plan, performance awards plan,
incentive compensation plan, deferred compensation plan, stock purchase plan,
stock option plan, vacation plan, leave of absence plan, employee assistance
plan, automobile leasing/subsidy/allowance plan, expense reimbursement plan,
meal allowance plan, redundancy or severance plan or agreement, relocation plan,
family support plan, pension plan, supplemental pension plan, retirement plan,
retirement savings plan, post retirement plan, medical, health, hospitalization
or life insurance plan, disability plan, sick leave plan, retention plan,
education assistance plan, expatriate assistance plan, compensation arrangement,
including any base salary arrangement, overtime, on-call or call-in policy,
death benefit plan, or any other similar plan, program, arrangement or policy
under which the Sellers or any of their Subsidiaries or Affiliates (other than
the EMEA Sellers or NNSA) have any Liabilities, or that is maintained or
otherwise contributed to, or required to be maintained or contributed to, by or
on behalf of the Sellers or any of their Subsidiaries or Affiliates (other than
the EMEA Sellers or NNSA) with respect to Employees, or former employees of the
Business, or pursuant to which payments are made, or benefits are provided to,
or an entitlement to payments or benefits may arise with respect to any
Employees or former employees of the Business (or any spouses, dependants or
beneficiaries of any such individuals) and (ii) any other employee benefit plan
with respect to which the Purchaser or any of its Affiliates could have any
Liability as a result of the Sellers or any of their Subsidiaries or Affiliates
(other than the EMEA Sellers or NNSA) maintaining such plan prior to the Closing
Date.

“Seller Insurance Policies” means all current or previous insurance policies of
the Sellers and their Affiliates, including all environmental, directors’ and
officers’ Liability, fiduciary Liability, employed lawyers, property and
casualty flood, ocean marine, contaminated products insurance policies and all
other insurance policies or programs arranged or otherwise provided or made
available by the Sellers or their Affiliates that cover (or covered) any of the
Covered Assets and Persons at any time prior to the Closing.

“Sellers” has the meaning set forth in the preamble to this Agreement.

“Sellers’ Trademarks” has the meaning set forth in Section 5.22.

“Sellers Disclosure Schedule” means the disclosure schedule delivered by the
Sellers to the Purchaser on the date hereof.

 

24



--------------------------------------------------------------------------------

“Services” means the GSM network implementation services, the GSM network
managed services and the GSM network support services associated with the
Products provided by the Sellers, individually, jointly or in collaboration or
pursuant to contractual arrangements with Affiliates of Sellers or Third
Parties, as of the Closing Date, including, without limitation, services
associated with GSM extended service plans, extended warranty, maintenance,
technical support, RF optimization, training and documentation.

“Software” means any and all (i) computer programs, whether in source code or
object code, (ii) computerized databases and compilations, and
(iii) documentation, compilation tools, development tools and support tools
associated with (i) and/or (ii).

“Specified Employee Liabilities” has the meaning set forth in Section 2.1.3(k).

“Specified Transferred Employees” has the meaning set forth in
Section 7.1.2(c)(i).

“Straddle Period” has the meaning set forth in Section 6.4(b).

“Subcontract Agreement” means one or more agreements between the relevant
Seller(s), on the one hand, and the Purchaser and/or any Designated Purchasers,
on the other hand, that such parties will use their reasonable effort to
negotiate and execute on or prior to the Closing in the form attached hereto as
Exhibit J.

“Subleases” has the meaning set forth in Section 5.31.

“Subsidiary” of any Person means any Person Controlled by such first Person;
provided, that none of the EMEA Sellers shall be deemed a Subsidiary of any
Seller.

“Successful Bidder” as defined in the Bidding Procedures.

“Tax” means (a) any domestic or foreign federal, state, local, provincial,
territorial or municipal taxes or other impositions by or on behalf of any
Government Entity, including the following taxes and impositions: net income,
gross income, individual income, capital, value added, goods and services, gross
receipts, sales, use, ad valorem, business rates, transfer, franchise, profits,
business, environmental, real property, personal property, service, service use,
withholding, payroll, employment, unemployment, severance, occupation, social
security, excise, stamp, stamp duty reserve, customs, and all other taxes, fees,
duties, assessments, deductions, withholdings or charges of the same or of a
similar nature, however denominated, together with any interest and penalties,
additions to tax or additional amounts imposed or assessed with respect thereto,
and (b) any obligation to pay Taxes of a Third Party, whether by contract, as a
result of transferee or successor liability, as a result of being a member of an
affiliated, consolidated, combined or unitary group for any period or otherwise.

“Tax Authority” means any local, municipal, governmental, state, provincial,
territorial, federal, including any U.S., Canadian or other fiscal, customs or
excise authority, body or officials (or any entity or individual acting on
behalf of such authority, body or officials) anywhere in the world with
responsibility for, and competent to impose, collect or administer, any form of
Tax.

 

25



--------------------------------------------------------------------------------

“Tax Credit Purchaser” has the meaning set forth in Section 6.5(b).

“Tax Records” means books, records, files, or other documentation, whether in
electronic or other form, with respect to Tax.

“Tax Returns” means all returns, reports (including elections, declarations,
disclosures, schedules, estimates and information returns) and other information
filed or required to be filed with any Tax Authority relating to Taxes,
including any amendments thereto.

“Termination Fee Side Agreement” means that certain GSM Termination Fee
Agreement, dated the date hereof, between the Main Sellers and the Purchaser.

“Third Party” means any Person that is neither a Party nor an Affiliate of a
Party.

“Third Party Beneficiaries” has the meaning set forth in Section 10.3.

“Third Party Provisions” has the meaning set forth in Section 10.3.

“365 Contracts” has the meaning set forth in Section 2.1.5(a)(i).

“365 Contract List” has the meaning set forth in Section 2.1.5(a)(i).

“365 Real Estate Lease” has the meaning set forth in Section 2.1.5(a)(ii).

“365 Real Estate Lease List” has the meaning set forth in Section 2.1.5(a)(ii).

“Trade Approvals” means the timely submission by the Sellers of any and all
necessary requests to the appropriate Governmental Authority for the assignment
or issuance, which may be conditional on Closing, to Purchaser of all material
Consents held by the Sellers which would be required under any Trade Law for
Purchaser to continue to carry on, after Closing, the Business as currently
conducted and the receipt and acceptance of such requests by the Governmental
Authority without any objection.

“Trade Laws” means any applicable Law relating to, regulating, prohibiting or
imposing requirements with respect to the import, export or transfer of goods,
materials, technology or information, including the Export Act, Export and
Import Permits Act, Special Import Measures Act, Special Economic Measures Act,
International Emergency Economic Powers Act and the Arms Export Control Act, all
as amended, and any requirements of a Government Entity promulgated pursuant to
such Laws or any analogous supranational foreign, state, provincial,
territorial, municipal or local Law.

“Trademarks” means, together with the goodwill associated therewith, all
trademarks, service marks, trade dress, logos, distinguishing guises and
indicia, trade names, corporate names, business names, domain names, whether or
not registered, and all common law rights, and registrations, applications for
registration and renewals thereof, including without limitation, all marks
registered in the trademark offices of any nation throughout the world, and all
rights therein provided by multinational treaties or conventions.

 

26



--------------------------------------------------------------------------------

“Trademark License Agreement” means the trademark license agreement between the
relevant Sellers, on the one hand, and the Purchaser and/or any Designated
Purchasers, on the other hand, to be entered into on or before the Closing in
the form attached hereto as Exhibit K.

“Trade Permit” means any Consent required under any Trade Law for the Business
as currently conducted.

“Transaction Documents” means this Agreement, the Ancillary Agreements, the
Termination Fee Side Agreement and all other ancillary agreements to be entered
into, or documentation delivered by, any Party and/or any Designated Purchaser
pursuant to this Agreement or any Local Sale Agreement.

“Transfer Tax Returns” has the meaning set forth in Section 6.6(a).

“Transfer Taxes” means all goods and services, sales, excise, use, transfer,
gross receipts, documentary, filing, recordation, value-added, stamp, stamp duty
reserve, and all other similar Taxes, duties or other like charges, however
denominated (including any real property transfer Taxes and conveyance and
recording fees and notarial fees), together with interest, penalties and
additional amounts imposed with respect thereto.

“Transferred Employee” means (i) Employees who accept an offer of employment by,
and commence employment with, the Purchaser or a Designated Purchaser in
accordance with the terms of Section 7.1 and (ii) those Employees whose
employment transfers by operation of Law.

“Transferred Employee Plan” means any Seller Employee Plan that is transferred
(or the Liabilities of which are transferred) to the Purchaser or Designated
Purchaser by operation of Law, but excluding the Specified Employee Liabilities
assumed by the Purchaser or the Designated Purchaser pursuant to
Section 2.1.3(k).

“Transferred Intellectual Property” means (i) the Transferred Patents, (ii) the
Transferred Trademarks, (iii) the Intellectual Property (other than Patents and
Trademarks) in the Software used exclusively in the Products as of the date
hereof as set forth in Section 1.1(j) of the Sellers Disclosure Schedule) and
(iv) any other Intellectual Property (other than Patents, Trademarks and
Software) owned by any of the Sellers that is used exclusively in connection
with the Business as of the date hereof.

“Transferred Overhead and Shared Services” means Overhead and Shared Services to
be provided to or in support of the Business post-Closing by Transferred
Employees as set forth in Section 1.1(k) of the Sellers Disclosure Schedule.

“Transferred Patents” means the Patents listed in Section 1.1(l) of the Sellers
Disclosure Schedule.

“Transferred Trademarks” means the Trademarks exclusively used in the Business
as of Closing and owned as of the Closing Date by any of the Sellers or their
Affiliates as set forth in Section 1.1(j) of the Sellers Disclosure Schedule.

 

27



--------------------------------------------------------------------------------

“Transition Services Agreement” means an agreement between relevant Sellers
and/or their Affiliates party thereto, on the one hand, and the Purchaser and/or
any Designated Purchasers, on the other hand, to be executed on or prior to the
Closing Date, in the form attached hereto as Exhibit L, except that the
Schedules to such agreement shall be agreed between the Parties in accordance
with Section 5.26 hereof.

“TSA Escrow Amount” has the meaning set forth in the Transition Services
Agreement.

“TSA EMEA Sellers” means NNUK and Nortel Networks (Ireland) Limited.

“TSA Sellers” means the Main Sellers and those entities listed on Exhibit A
attached to the form Transition Services Agreement attached hereto as Exhibit L.

“Unexpired Leases” means leases that constitute “unexpired leases” for the
purposes of Section 365 of the U.S. Bankruptcy Code.

“Uni-Nortel” means Uni-Nortel Communication Technologies (Hellas), S.A., a
company organized under the laws of Greece, which was established in July 2005
as a joint venture between Nortel Networks International Finance & Holding, B.V.
and UniSystems, S.A. for the purposes of marketing and selling certain
telecommunications equipment and systems in Greece and the Republic of Cyprus.

“U.S. Bankruptcy Code” means Title 11 of the United States Code.

“U.S. Bankruptcy Court” means the United States Bankruptcy Court for the
District of Delaware.

“U.S. Bankruptcy Rules” means the U.S. Federal Rules of Bankruptcy Procedure.

“U.S. Bidding Procedures Order” means that certain Order Authorizing and
Approving (I) Bidding Procedures, (II) Notice Procedures, and (III) Setting a
Date for Sale Heating, for the Sale of Certain Assets of Debtors” GSM/GSM-R
Business, which was entered on October 15, 2009 by the U.S. Bankruptcy Court
[D.I. 1587].

“U.S. Debtor Contract” means any Seller Contract to which a U.S. Debtor is a
party.

“U.S. Debtors” has the meaning set forth in the recitals to this Agreement.

“U.S. Sale Order” means the sale order of the U.S. Bankruptcy Court,
substantially in the form attached hereto as Exhibit 5.1, approving the sale of
the Assets to the Purchaser (or a Designated Purchaser) and the assignment by
the U.S. Debtors to, and assumption thereof by, the Purchaser (or a Designated
Purchaser) of the Assumed and Assigned Contracts and the Assumed Liabilities
pursuant to Sections 105, 363 and 365 of the U.S. Bankruptcy Code.

 

28



--------------------------------------------------------------------------------

“Visa Employees” means Employees (other than Employees whose employment
transfers by operation of Law) who are identified as having a visa or permit in
Section 4.10(b) of the Sellers Disclosure Schedule and whose employment with
Purchaser or a Designated Purchaser cannot commence until the required visa or
permit for a transfer of employment to Purchaser or a Designated Purchaser (with
respect to such Employee) is obtained. An Employee shall be a Visa Employee for
purposes hereof only if such Employee receives and accepts an employment offer
from Purchaser as provided in Section 7.1 and has an Effective Hire Date that
occurs within twelve (12) months following the Closing Date.

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1989,
as amended, or any similar Law requiring notice to employees in the event of a
plant closing or mass layoff.

“Warranty Obligations” means the warranty obligations relating to Products and
Services assumed by the Purchaser and/or a Designated Purchaser pursuant to
Section 2.1.3(b) and Section 2.1.3(g).

“Warranty Provision Amount” means the sum of (i) the KPD Provision and (ii) the
Non-KPD Warranty Provision.

“Wholly-Owned Subsidiary” means any Subsidiary all of the capital stock or
capital which is held directly or indirectly by the Purchaser, except for any
capital stock which is held by a director of such Subsidiary as required by
applicable Laws.

Section 1.2. Interpretation.

1.2.1. Gender and Number. Any reference in this Agreement to gender includes all
genders and words importing the singular include the plural and vice versa.

1.2.2. Certain Phrases and Calculation of Time. In this Agreement (i) the words
“including” and “includes” mean “including (or includes) without limitation”,
(ii) the terms “hereof,” “herein,” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement and not
to any particular provision of this Agreement, and Article, Section, paragraph,
Exhibit and Schedule references are to the Articles, Sections, paragraphs,
Exhibits and Schedules to this Agreement unless otherwise specified, and
(iii) in the computation of periods of time from a specified date to a later
specified date, unless otherwise expressly stated, the word “from” means “from
and including” and the words “to” and “until” each mean “to but excluding”, and
(iv) in determining whether an asset is “exclusively” used in connection with
the Business, incidental, de minimis or casual uses outside the Business shall
not be considered. If the last day of any such period is not a Business Day,
such period will end on the next Business Day.

When calculating the period of time “within” which, “prior to” or “following”
which any act or event is required or permitted to be done, notice given or
steps taken, the date which is the reference date in calculating such period is
excluded from the calculation. If the last day of any such period is not a
Business Day, such period will end on the next Business Day.

 

29



--------------------------------------------------------------------------------

The reference to any “list” set forth in the Sellers Disclosure Schedule shall
mean a list that is complete and accurate, taking into account that disclosure
in one section of the Sellers Disclosure Schedule of any facts or circumstances
shall be deemed an adequate response and disclosure of such facts and
circumstances with respect to any other representations or warranties by Seller
calling for disclosure of such information whether or not such disclosure is
specifically associated with it or purports to respond to one or more of such
other representations or warranties if it is reasonably apparent on the face of
the Sellers Disclosure Schedule that such disclosure is applicable.

1.2.3. Headings, etc. The inclusion of a table of contents, the division of this
Agreement into Articles and Sections and the insertion of headings are for
convenient reference only and are not to affect or be used in the construction
or interpretation of this Agreement.

1.2.4. Currency. All monetary amounts in this Agreement, unless otherwise
specifically indicated, are stated in United States currency. All calculations
and estimates to be performed or undertaken, unless otherwise specifically
indicated, are to be expressed in United States currency. All payments required
under this Agreement shall be paid in United States currency in immediately
available funds, unless otherwise specifically indicated herein. Where another
currency is to be converted into United States currency it shall be converted on
the basis of the exchange rate published in the Wall Street Journal (Eastern
Edition) for the day in question.

1.2.5. Statutory References. Unless otherwise specifically indicated, any
reference to a statute in this Agreement refers to that statute and to the
regulations made under that statute as in force from time to time.

ARTICLE II

PURCHASE AND SALE OF ASSETS

Section 2.1. Purchase and Sale.

2.1.1. Assets. Subject to the terms and conditions of this Agreement, at the
Closing, the Purchaser shall, and shall cause the relevant Designated Purchasers
to, purchase or be assigned and assume from the relevant Sellers, and each
Seller shall sell, transfer or assign to the Purchaser or the relevant
Designated Purchasers, all of such Seller’s right, title and interest in and to
the assets predominantly (except in the case of the assets described in clauses
(f) and (h), exclusively) used or held for use in the conduct of the Business,
(such assets, excluding the Excluded Assets, the “Assets”) (x) in the case of
Assets that are transferred or assigned by U.S. Debtors, free and clear of all
Liens and Claims (other than Permitted Encumbrances and Liens created by or
through the Purchaser, the Designated Purchasers or any of their Affiliates)
pursuant to Sections 363 and 365 of the U.S. Bankruptcy Code, (y) in the case of
Assets that are transferred or assigned by the Canadian Debtors, free and clear
of all Liens (other than Permitted Encumbrances and Liens created by or through
the Purchaser, the Designated Purchasers or any of their Affiliates) pursuant to
the Canadian Approval and Vesting Order, when granted, and (z) in the case of
Assets that are transferred or assigned by the Non-Debtor Sellers, free and
clear

 

30



--------------------------------------------------------------------------------

of all Liens (other than Permitted Encumbrances and Liens created by or through
the Purchaser, the Designated Purchasers or any of their Affiliates). The Assets
include:

(a) the Owned Inventory as of the Closing Date;

(b) the CIP Receivables as of the Closing Date;

(c) the Owned Equipment as of the Closing Date;

(d) the Assigned Contracts in force as of the Closing Date;

(e) the Business Information existing as of the Closing Date, subject to
Section 2.1.2(h);

(f) the Transferred Intellectual Property as of the Closing Date, subject to any
and all licenses granted prior to the Closing Date under such Intellectual
Property, together with all claims against Third Parties for infringement,
misappropriation or other violation of any Law with respect to any of the
Transferred Intellectual Property, whether for any past, present or future
infringement, misappropriation or other violation;

(g) all rights as of the Closing (i) under all warranties, representations and
guarantees made by suppliers, manufacturers and contractors to the extent
related to the Business or Assets, and (ii) with respect to Acquired Actions;
and

(h) to the extent assignable under applicable Law, all Consents of Government
Entities exclusively pertaining to the Business (the “Seller Consents”).

2.1.2. Excluded Assets. Notwithstanding anything in this Section 2.1 or
elsewhere in this Agreement or in any of the Transaction Documents to the
contrary, nothing herein shall be deemed to sell, transfer, assign or convey (or
require Sellers to do any of the foregoing as to) the following assets to the
Purchaser or any Designated Purchaser, and the Sellers shall retain all of their
respective rights, title and interests in and to, and the Purchaser and the
Designated Purchasers shall have no rights with respect to, the rights, title
and interests of the Sellers in and to any of the following assets
(collectively, the “Excluded Assets”):

(a) cash and cash equivalents, accounts receivable (including intercompany
receivables but excluding CIP Receivables), bank account balances and all petty
cash of the Sellers;

(b) any refunds due from, or payments due on, claims with the insurers of any of
the Sellers in respect of losses arising prior to the Closing Date (except as
provided in Section 5.27);

(c) all rights to Tax refunds, credits or similar benefits relating to the
Assets or the Business allocable to a Pre-Closing Taxable Period or to the
portion of a Straddle Period ending on and including the Closing Date;

 

31



--------------------------------------------------------------------------------

(d) all claims, causes of action and rights of Sellers or any Subsidiary thereof
to the extent relating to any Excluded Liabilities or to any Liabilities for
which Sellers are responsible under this Agreement (including rights of set-off,
rights to refunds and rights of recoupment from or against any Third Party but
excluding any Acquired Actions);

(e) any security deposits made by or on behalf of the Sellers (including those
relating to Assigned Contracts);

(f) any rights of the Sellers under any Non-Assigned Contract (except as
provided for in Section 5.13);

(g) the minute books, stock ledgers and Tax Records of the Sellers;

(h) (i) any books, records, files, documentation or sales literature other than
the Business Information (subject to clauses (ii) and (iii) below of this
subsection and the last paragraph of this Section 2.1.2), (ii) the Employee
Records other than those required to be delivered to the Purchaser pursuant to
Article VII, and (iii) such portion of the Business Information that the Sellers
are required by Law (including Laws relating to privilege or privacy but subject
to any exemption from those Laws included in the Canadian Approval and Vesting
Order or the U.S. Sale Order) or by any agreement with a Third Party to retain
and/or not to disclose (provided that copies of such information shall be
provided to the Purchaser and to the extent permitted by applicable Law or such
agreement);

(i) except for (i) the Transferred Intellectual Property and the rights
described in Section 2.1.1(f) above, and (ii) Intellectual Property to the
extent rights are granted thereto pursuant to the Intellectual Property License
Agreement, the Trademark License Agreement or any other Transaction Documents,
any rights to (A) any Intellectual Property of any of the Sellers (including
Sellers’ names) or any Affiliates of any of the Sellers or (B) Intellectual
Property owned by a Third Party, except to the extent licensed under an Assigned
Contract;

(j) all rights of the Sellers under this Agreement and the Transaction
Documents;

(k) all of the rights and claims of the U.S. Debtors available to the U.S.
Debtors under the U.S. Bankruptcy Code, of whatever kind or nature, as set forth
in Sections 544 through 551, inclusive, 553, 558 and any other applicable
provisions of the U.S. Bankruptcy Code, and any related claims and actions
arising under such Sections by operation of Law or otherwise, including any and
all proceeds of the foregoing but excluding the Acquired Actions;

(l) all records containing personal communications or notes related to the
negotiations in connection with the sale of the Assets to the Purchaser and the
Designated Purchasers that were not shared with the Purchaser;

(m) all stock or other equity interests in any Person;

(n) any assets set forth on Section 2.1.2(n) of the Sellers Disclosure Schedule;

 

32



--------------------------------------------------------------------------------

(o) any business asset, product or service run, owned, managed and/or provided
by NN Turkey, the LGN Joint Venture, Uni-Nortel and any other joint venture (or
similar arrangement) of the Sellers unless expressly included in the Assets;

(p) the Excluded Contracts;

(q) all Seller Employee Plans, and any related assets or insurance policies;

(r) any freehold or leasehold interest in any real estate other than the
tenancy, subtenancy or occupancy interest, if any, if and to the extent created
pursuant to a Sublease, Direct Lease or License in accordance with Section 5.31,
Section 5.32 and Section 5.33, respectively; and

(s) any rights of the Sellers under Assumed and Subleased Real Estate Leases,
Excluded 365 Contracts, Bundled Contracts (except as provided for in
Section 5.15), Excluded Non-365 Contracts and Seller Insurance Policies.

2.1.3. Assumed Liabilities. On the terms and subject to the conditions set forth
in this Agreement, at the Closing, the Purchaser shall, and shall cause the
relevant Designated Purchasers to, assume and become responsible for, and
perform, discharge and pay, when due, solely the following Liabilities (the
“Assumed Liabilities”):

(a) all Liabilities arising on or after the Closing Date to the extent related
to the conduct, operation or ownership of the Assets after the Closing Date,
including (i) all such Liabilities with respect to the ownership, exploitation
and operation of the Assets incurred on or after the Closing Date and (ii) all
such Liabilities related to Actions or claims brought against the Assets arising
from events occurring after the Closing Date;

(b) all Liabilities arising from or in connection with the performance of the
Assigned Contracts after the Closing Date, the Purchaser Portion of Cure Costs
pursuant to Sections 2.1.7(a) and 2.1.7(b), or any arrangements entered into
pursuant to Section 5.15 after the Closing Date;

(c) any obligations under any warranty liabilities relating to Products and
Services which have been supplied under any Assigned Contract, but excluding any
Cure Costs payable by Sellers pursuant to Section 2.1.7;

(d) the obligation to post any deposits, bonds or other security in replacement
of security posted under any Assigned Contract pursuant to Section 5.21 of this
Agreement;

(e) all Liabilities resulting from any licensing assurances, declarations,
agreements or undertakings relating to the Transferred Intellectual Property
which the Sellers may have granted or committed to Third Parties, including
Liabilities resulting from the assurances, declarations and undertakings made to
standard setting bodies that are listed in Section 2.1.3(e) of the Sellers
Disclosure Schedule;

(f) all Liabilities for, or related to any obligation for, any Tax that the
Purchaser or any Designated Purchaser bears under ARTICLE VI;

 

33



--------------------------------------------------------------------------------

(g) all obligations of the Sellers under any warranty Liabilities relating to
Products and Services which have been supplied by the Purchaser or any
Designated Purchaser under any Bundled Contract subcontracted to the Purchaser
or any Designated Purchaser under any Subcontract Agreement or the benefit and
burden of which has otherwise been transferred in accordance with
Section 5.15(b);

(h) except to the extent otherwise expressly set forth in ARTICLE VII and the
Loaned Employee Agreement, all Liabilities related to or arising from any of the
following: (i) the Purchaser’s or any Designated Purchaser’s (or any of their
Affiliates’) employment or termination of employment (whether or not arising
under or in respect of any Purchaser Employee Plan) of Transferred Employees
arising after the Closing Date; (ii) the terms of any offer of employment or
notice of continued employment, as applicable, to any Employee who is provided
an offer pursuant to the terms of Section 7.1 (including the Purchaser’s or any
Designated Purchaser’s failure to offer employment to any employee that
constitutes a violation of applicable Law);

(i) all Liabilities relating to or arising from or in connection with any
Purchaser Employee Plan;

(j) any obligation to provide continuation coverage pursuant to COBRA or any
similar Law under any Purchaser Employee Plan that is a “group health plan” (as
defined in Section 5000(b)(1) of the Code) to Transferred Employees and/or their
qualified beneficiaries with respect to a qualifying event that occurs on or
after such Transferred Employees’ Effective Hire Date;

(k) Accrued Vacation Amount as of the Closing Date set forth on Section 2.1.3(k)
of the Sellers Disclosure Schedule (the “Specified Employee Liabilities”);

(l) all Liabilities related to Transferred Employees expressly assumed by
Purchaser or a Designated Purchaser as set out in ARTICLE VII;

(m) all Liabilities reflected in the computation of Adjusted Net Working
Capital; and

(n) all other Liabilities listed in Section 2.1.3(n) of the Sellers Disclosure
Schedule; and

(o) with respect to any Products supplied under any Bundled Contract with a
customer of a Seller prior to the Closing Date that is amended in accordance
with Section 5.15, (i) any obligations under any warranty liabilities relating
to such Products, but excluding any Cure Costs payable by the Sellers pursuant
to Section 2.1.7; (ii) any Liabilities arising from or in connection with any
non-cash incentives relating to Products supplied under such Bundled Contract;
and (iii) Liabilities arising from the requirement to provide maintenance
services in connection with such Products.

2.1.4. Excluded Liabilities. Except as expressly provided in Section 2.1.3,
neither the Purchaser nor any Designated Purchasers shall assume or be deemed to
have assumed any Liabilities of the Sellers or their Affiliates other than the
Assumed Liabilities

 

34



--------------------------------------------------------------------------------

(collectively, the “Excluded Liabilities”). Without limiting the generality of
the foregoing, Excluded Liabilities include:

(a) all Indebtedness of the Sellers and their Affiliates;

(b) all Liabilities arising out of the Contracts that are not Assigned Contracts
(including Liabilities arising out of any Excluded Contracts and Liabilities
arising out of that portion of any arrangement entered into pursuant to
Section 5.15 for which Sellers are responsible by the terms thereof);

(c) all accounts payable and trade payables of the Sellers, including
intercompany payables;

(d) all fees or commissions of any brokers, funds or investment banks in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents based upon arrangements made by or on behalf of the
Sellers or any of their Affiliates;

(e) any Cure Costs payable by the Sellers pursuant to Section 2.1.7;

(f) any Liabilities arising from or based on events or conditions occurring or
existing prior to the Closing Date and connected with, arising out of or
relating to (x) the Release or threatened Release of any Hazardous Materials at
any location currently or formerly owned, operated or used by the Business or at
any location to which Hazardous Materials generated, stored, handled or
processed by the Business were sent, released or disposed of, or (y) compliance
or the alleged non-compliance by the Business with any Environmental Law or
Environmental Permit.

(g) all Liabilities for, or related to any obligation for, any Tax that is not
expressly assumed by the Purchaser or any of the Designated Purchasers pursuant
to ARTICLE VI (including, for the avoidance of doubt, any income or gross
receipts Tax imposed on any of the Sellers);

(h) all Excluded Employee Liabilities;

(i) all Liabilities of the Sellers arising under this Agreement and the
Ancillary Agreements; and

(j) all Liabilities of NN Turkey, the LGN Joint Venture, Uni-Nortel.

2.1.5. Assumption and Assignment of 365 Contracts.

(a) Section 2.1.5(a) of the Sellers Disclosure Schedule sets forth:

(i) a list (the “365 Contract List”) of the U.S. Debtor Contracts (including
Inbound License Agreements that are used, as of the date hereof, exclusively in
connection with the Business, but excluding (a) other licenses of Intellectual
Property and (b) Leases) that are (x) Executory Contracts, (y) were entered into
prior to the

 

35



--------------------------------------------------------------------------------

Petition Date and (z) are not Contracts with contract manufacturers or other
suppliers to the Business (each such U.S. Debtor Contract, a “365 Contract”)
that the Purchaser has elected to have the U.S. Debtors assume and assign to the
Purchaser or a Designated Purchaser at Closing pursuant to Section 365 of the
U.S. Bankruptcy Code; and

(ii) a list (the “365 Real Estate Lease List”) of all Leases of a U.S. Debtor
which were entered into prior to the Petition Date and are Unexpired Leases
(each such Lease, a “365 Real Estate Lease”) that the Purchaser has elected to
have the relevant U.S. Debtor pursuant to Section 365 of the U.S. Bankruptcy
Code assume and assign to the Purchaser or a Designated Purchaser at Closing, in
accordance with, and as provided by, the Real Estate Agreements Term Sheet;
provided that, subject to the terms of the Real Estate Agreements Term Sheet,
the applicable U.S. Debtor shall (i) not be required to assume a 365 Real Estate
Lease prior to the Closing Date in connection with an assumption and assignment
to Purchaser and (ii) have the right to reject any 365 Real Estate Lease
designated for assumption and assignment in the event that the Closing shall not
have occurred on or before the date that is three (3) Business Days prior to the
Latest Lease Rejection Date.

(b) Section 2.1.5(b) of the Sellers Disclosure Schedule sets forth a list of all
365 Real Estate Leases that the Purchaser has elected to have the relevant U.S.
Debtor, pursuant to Section 365 of the U.S. Bankruptcy Code, assume and under
which the Purchaser or a Designated Purchaser will enter into a Sublease, to the
extent permitted by, and in accordance with, the terms of the related 365 Real
Estate Lease and applicable Law (the “Assumed and Subleased Real Estate
Leases”), at Closing, in accordance with, and as provided by, the Real Estate
Agreements Term Sheet; provided that, subject to the terms of the Real Estate
Agreements Term Sheet, the applicable U.S. Debtor shall (i) not be required to
assume an Assumed and Subleased Real Estate Lease prior to the Closing Date in
connection with a Sublease to Purchaser and (ii) have the right to reject any
Assumed and Subleased Real Estate Lease designated for Sublease in the event
that the Closing shall not have occurred on or before the date that is three
(3) Business Days prior to the Latest Lease Rejection Date.

(c) Section 2.1.5(c) of the Sellers Disclosure Schedule sets forth a list of 365
Real Estate Leases, certain of which may be available for the Purchaser to elect
to have the relevant Seller enter into a License at Closing with the Purchaser
or a Designated Purchaser to the extent permitted by, and in accordance with
(i) the terms of the related 365 Real Estate Lease and applicable Law (each such
365 Real Estate Lease, the “Licensed Real Estate Lease”, such Schedule to be
supplemented as expressly set forth in the Real Estate Agreements Term Sheet),
and (ii) the Real Estate Agreements Term Sheet; provided, that, the applicable
U.S. Debtor shall (i) not be required to assume a Licensed Real Estate Lease
prior to the Closing Date in connection with a License to Purchaser and
(ii) have the right to reject any Licensed Real Estate Lease designated for
License in the event that the Closing shall not have occurred on or before the
date that is three (3) Business Days prior to the Latest Lease Rejection Date.

(d) Prior to the Closing Date, the Purchaser or the Sellers shall be entitled to
add 365 Contracts or 365 Real Estate Leases to Sections 2.1.5(a), 2.1.5(b), or
2.1.5(c), respectively, of the Sellers Disclosure Schedule, provided that any
such additions proposed by the Sellers shall only be added to such Sections of
the Sellers Disclosure Schedules if the

 

36



--------------------------------------------------------------------------------

Purchaser has agreed in writing prior to such addition that the U.S. Debtors
should assume and assign to (or enter into a Sublease or License with) the
Purchaser or a Designated Purchaser at Closing such additional 365 Contracts or
365 Real Estate Leases pursuant to Section 365 of the U.S. Bankruptcy Code (any
such additional 365 Contracts added to Section 2.1.5(a) of the Sellers
Disclosure Schedule, the “Additional Assigned and Assumed Contracts”).

(e) The Contracts listed on the 365 Contract List and the 365 Real Estate List,
as updated pursuant to Section 2.1.5(d), are those 365 Contracts and 365 Real
Estate Leases for assumption and assignment by the U.S. Debtors and are
collectively referred to as the “Assumed and Assigned Contracts”.

(f) The U.S. Debtors shall seek the approval of the U.S. Bankruptcy Court to
permit (i) the assumption and assignment of all the Assumed and Assigned
Contracts and (ii) if and to the extent the landlord of the applicable Assumed
and Subleased Real Estate Lease or Licensed Real Estate Lease has consented to
the applicable Sublease or License, the assumption of the Assumed and Subleased
Real Estate Leases and the entry into Subleases in connection therewith, and the
assumption of Licensed Real Estate Leases and the entry into Licenses in
connection therewith in accordance with Section 5.1.

(g) Any (x) 365 Contract not listed on the 365 Contract List, or (y) any 365
Real Estate Lease not listed on the 365 Real Estate Lease List or under which
the Purchaser has not elected to enter into a Sublease pursuant to
Section 2.1.5(b) or a License pursuant to Section 2.1.5(c) are those that the
Purchaser has elected not to have assumed and assigned (or Subleased or
Licensed) pursuant to this Section 2.1.5 and shall be referred to as an
“Excluded 365 Contract” and shall not be an Assigned Contract hereunder.

2.1.6. Assignment of Non-365 Contracts.

(a) Section 2.1.6(a) of the Sellers Disclosure Schedule sets forth:

(i) a list (the “Non-365 Contract List”) of all the Contracts (including Inbound
License Agreements that are used, as of the date hereof, exclusively in
connection with the Business, but excluding any (a) other licenses of
Intellectual Property, (b) 365 Contracts and (c) Leases) that the Purchaser has
elected to have the relevant Seller assign to the Purchaser or a Designated
Purchaser at Closing (Contracts that may be included on the Non-365 Contract
List, the “Non-365 Contracts”); and

(ii) a list of all the Leases other than 365 Real Estate Leases (“Non-365 Real
Estate Leases”) relating to the Business that the Purchaser has elected to have
the relevant Seller assign to the Purchaser or a Designated Purchaser at
Closing, in accordance with, and as provided by, the Real Estate Agreements Term
Sheet (the “Designated Non-365 Real Estate Leases”); provided that, subject to
the terms of the Real Estate Agreements Term Sheet, the applicable Seller shall
have the right to repudiate any Designated Non-365 Real Estate Lease designated
for assignment in the event that the Closing shall not have occurred on or
before the date that is three (3) Business Days prior to the Latest Lease
Rejection Date.

 

37



--------------------------------------------------------------------------------

(b) Section 2.1.6(b) of the Sellers Disclosure Schedule sets forth a list of
Non-365 Real Estate Leases (other than the Assumed and Subleased Real Estate
Leases) under which the Purchaser has elected to have the relevant Seller enter
into a Sublease at Closing with the Purchaser or a Designated Purchaser to the
extent permitted by, and in accordance with, the terms of the related Non-365
Real Estate Lease and applicable Law (the “Non-365 Subleased Real Estate
Leases”), in accordance with, and as provided by, the Real Estate Agreements
Term Sheet; provided, that, subject to the terms of the Real Estate Agreements
Term Sheet, the applicable Seller shall have the right to repudiate any Non-365
Subleased Real Estate Lease designated for Sublease in the event that the
Closing shall not have occurred on or before the date that is three (3) Business
Days prior to the Latest Lease Rejection Date.

(c) Section 2.1.6(c) of the Sellers Disclosure Schedule sets forth a list of
Real Estate Leases, certain of which may be available for the Purchaser to elect
to have the relevant Seller enter into a License (as defined in Section 5.33) at
Closing, with the Purchaser or a Designated Purchaser to the extent permitted
by, and in accordance with, (i) the terms of the related Real Estate Lease and
applicable Law (the Non-365 Real Estate Leases on such Schedule, the “Non-365
Licensed Real Estate Leases”, such Schedule to be supplemented as expressly set
forth in the Real Estate Agreements Term Sheet), and (ii) the Real Estate
Agreements Term Sheet; provided, that the applicable Seller shall have the right
to repudiate any Non-365 Licensed Real Estate Lease designated for License in
the event that the Closing shall not have occurred on or before the date that is
three (3) Business Days prior to the Latest Lease Rejection Date.

(d) The Contracts listed in the Non-365 Contract List and the Designated Non-365
Real Estate Leases are collectively referred to as the “Designated Non-365
Contracts”.

(e) Any (x) Non-365 Contract that the Purchaser has not elected to have
assigned, or (y) any Non-365 Real Estate Lease that the Purchaser has not
elected to have assumed and assigned pursuant to Section 2.1.6(a)(ii) or under
which the Purchaser has not elected to enter into a Sublease pursuant to
Section 2.1.6(b) or a License pursuant to Section 2.1.6(c), shall be referred to
as an “Excluded Non-365 Contract” and shall not be an Assigned Contract
hereunder.

(f) Subject to Section 2.1.7(e), Section 2.1.10, Section 5.13 and the receipt of
any required Consents, all the Designated Non-365 Contracts in effect as of the
Closing shall be assigned to the Purchaser or a Designated Purchaser at the
Closing pursuant to Section 2.1.1(d).

2.1.7. Cure Costs; Adequate Assurance; Efforts

(a) To the extent that assumption and assignment of any Assumed and Assigned
Contract entails the payment of any Cure Cost, NNI shall, or shall cause the
relevant U.S. Debtor to, pay or otherwise provide for payment of such Cure Cost
as required by the U.S. Bankruptcy Code and provided in the U.S. Sale Order or
such separate orders of the U.S. Bankruptcy Court approving and authorizing the
assumption and assignment of such Assumed and Assigned Contract; provided that,
(x) subject to Section 2.1.7(f), with respect to Assumed and Assigned Contracts
that are customer contracts (other than the Additional Assigned and

 

38



--------------------------------------------------------------------------------

Assumed Contracts), the Purchaser shall pay one-half (1/2) of such Cure Costs
(such amount to be paid by the Purchaser, the “Purchaser’s Portion of Existing
365 Cure Costs”), and (y) with respect to the Additional Assigned and Assumed
Contracts, the Purchaser shall pay one-half (1/2) of the first US$5,000,000 of
such Cure Costs and all of such Cure Costs in excess of the first US$5,000,000.

(b) To the extent that assignment to the Purchaser or a Designated Purchaser of
any Designated Non-365 Contract entails the payment of any Cure Cost, the
relevant Main Sellers shall, or shall cause the relevant Seller to, pay such
amounts directly to such counterparty, on or prior to Closing, in a manner
agreed between such Main Seller or such relevant Seller, as applicable, and such
counterparty or ordered by a court of competent jurisdiction; provided that,
subject to Section 2.1.7(f), with respect to such Designated Non-365 Contracts
that are customer contracts, the Purchaser shall pay one-half (1/2) of such Cure
Costs (the “Purchaser’s Portion of Non-365 Cure Costs” and together with the
Purchaser’s Portion of Existing 365 Cure Costs, the “Purchaser’s Portion of Cure
Costs”).

(c) To the extent that the assumption and sublease or license of any Assumed and
Subleased Real Estate Leases or Licensed Real Estate Leases entails the payment
of any Cure Cost, NNI shall, or shall cause the relevant U.S. Debtor to pay or
otherwise provide for payment of such Cure Cost as required by the U.S.
Bankruptcy Code. To the extent that the assignment, sublease or license to the
Purchaser or a Designated Purchaser of any Non-365 Real Estate Leases or the
Non-365 Subleased Real Estate Leases or Non-365 Licensed Real Estate Leases
entails the payment of any amount to any party other than a Seller, the relevant
Main Sellers shall, or shall cause the relevant Seller to, pay such amounts
directly to such contracting party and shall offer to do so on or prior to
Closing, in a manner agreed between such Main Seller or such relevant Seller, as
applicable and such contracting party or ordered by a court of competent
jurisdiction.

(d) Prior to the hearing before the U.S. Bankruptcy Court to approve the
assumption and assignment of the Assumed and Assigned Contracts, the Purchaser
shall provide, as necessary, adequate assurance of its and the relevant
Designated Purchasers’ future performance under each Assumed and Assigned
Contract to the parties thereto (other than the U.S. Debtors) in satisfaction of
Section 365(f)(2)(B) of the U.S. Bankruptcy Code and to the extent required by
the U.S. Sale Order or separate order of the U.S. Bankruptcy Court approving and
authorizing the assumption and assignment of the Assumed and Assigned Contracts.

(e) Sellers shall use reasonable best efforts, both before and after Closing, to
obtain all Consents in form and substance reasonably satisfactory to the
Purchaser required to permit the assignment, sublease or license, as applicable,
to the Purchaser (or, if specified by the Purchaser, a Designated Purchaser) of
the Assigned Contracts in force as of the Closing Date, and the entry into
Subleases and Licenses, as applicable, and the Purchaser shall reasonably
cooperate with Sellers to the extent necessary to obtain the same; provided,
however, that the Sellers shall be under no obligation to compromise any right,
asset or benefit or to expend any amount or incur any Liability in seeking such
Consents (other than the payment of Cure Costs pursuant to this Section 2.1.7)
and provided further that, except as set forth in Section 8.3(c), the failure to
obtain any or all of such Consents shall not in itself entitle the Purchaser to
terminate

 

39



--------------------------------------------------------------------------------

this Agreement or fail to complete the transactions contemplated hereby or
entitle the Purchaser to any adjustment to the Purchase Price.

(f) Notwithstanding anything to the contrary contained in this Agreement or
elsewhere, in no event shall the Purchaser’s Portion of Cure Costs exceed an
aggregate amount of $2,500,000

2.1.8. Local Sale Agreements. Subject to the terms and conditions hereof, if
reasonably requested in writing by the Purchaser to effect the Closing on the
terms hereof, the relevant Sellers shall, and the Purchaser shall, and shall
cause the relevant Designated Purchasers to, enter into such agreements or
instruments, including bills of sale and/or assignment and assumption agreements
(the “Local Sale Agreements”), providing for (i) the sale, transfer, assignment
or other conveyance to the Purchaser and relevant Designated Purchasers, in
accordance with the requirements of applicable local Law, of any Assets located
in countries where such Local Sale Agreements are required or desirable, and
(ii) the assumption by the Designated Purchasers of any Assumed Liability that
the Purchaser intends to allocate to them. In the event of a conflict between
this Agreement and the Local Sale Agreement, this Agreement shall prevail.

2.1.9. EMEA Asset Sale Agreement; NNSA Irrevocable Offer. Except as otherwise
set forth in Section 5.26, none of the EMEA Sellers, NNSA, the Joint
Administrator, or the French Administrators shall assume, or be deemed to
assume, any Liability whatsoever under this Agreement and nothing in this
Agreement (except to the extent expressly incorporated into EMEA Asset Sale
Agreement or the NNSA Irrevocable Offer) shall apply to, or govern, the sale,
assignment, transfer, retention or assumption of assets, rights, properties or
Liabilities of, or by, NNSA, the French Administrators, any EMEA Sellers or the
Joint Administrators in any manner whatsoever. The only assets, rights,
properties and Liabilities of NNSA or the French Administrators that are being
sold, assigned or transferred to, and assumed by, the EMEA Purchaser or the EMEA
Designated Purchaser(s), and the terms and conditions thereof, and
representations with respect thereto, are solely as expressly set forth in the
NNSA Irrevocable Offer. The only assets, rights, properties and Liabilities of
the EMEA Sellers or Joint Administrators that are being sold, assigned or
transferred to, and assumed by, the EMEA Purchaser or the EMEA Designated
Purchasers, and the terms and conditions thereof, and representations with
respect thereto, are solely as expressly set forth in the EMEA Asset Sale
Agreement. Neither the Purchaser nor any Designated Purchaser shall be entitled
to make any claim under this Agreement, or assert any right hereunder, against
any Person other than the Sellers.

(b) None of the Purchaser or any Designated Purchaser shall assume, or be deemed
to assume, any Liability whatsoever under the EMEA Asset Sale Agreement or the
NNSA Irrevocable Offer.

2.1.10. Non-Assignable Assets. Notwithstanding anything in this Agreement to the
contrary, if a Consent of a Third Party (including a Government Entity) has not
been obtained on or prior to Closing, then, unless such Consent is subsequently
obtained, this Agreement shall not constitute an agreement to sell, transfer,
lease or sublease or assign, directly or indirectly, any Asset or any obligation
or benefit arising thereunder if an attempted direct or

 

40



--------------------------------------------------------------------------------

indirect sale, transfer, lease, sublease or assignment thereof, without such
Consent, would constitute a breach, default, violation or other contravention of
the rights of such Third Party or would be ineffective with respect to any party
to a Contract concerning such Asset; provided, however, that the Sellers shall
use their reasonable best efforts to cooperate with the Purchaser in connection
with any commercially reasonable arrangement to provide the Purchaser the same
interest, benefits and rights with respect to such Asset as the applicable
Seller had immediately prior to the Closing. For greater certainty, except as
set forth in Section 8.3(c), failure to obtain any such Consent shall not
entitle the Purchaser to terminate or rescind this Agreement or fail to complete
the transactions contemplated hereby or entitle the Purchaser to any adjustment
of the Purchase Price.

Section 2.2. Purchase Price.

2.2.1. Purchase Price. Pursuant to the terms and subject to the conditions set
forth in this Agreement, in consideration of the sale, transfer and assignment
of the Assets pursuant to the terms hereof, and of the rights granted by certain
Sellers under the Intellectual Property License Agreement and the Trademark
License Agreement, the Purchaser, on its own behalf and as agent for the
relevant Designated Purchasers, shall (x) assume and become obligated to pay,
perform and discharge, when due, the Assumed Liabilities and (y) pay to the
Distribution Agent an amount of cash (the “Purchase Price”) equal to Seventy
Million dollars (US$70,000,000) to be adjusted pursuant to Section 2.2.3 of this
Agreement.

2.2.2. Estimated Purchase Price.

(a) For purposes of determining the amount of cash to be paid as the Estimated
Purchase Price by the Purchaser to the Sellers at the Closing pursuant to
Section 2.3.2(c), at least three (3) Business Days prior to the Closing Date,
the Main Sellers shall deliver to the Purchaser a statement prepared in good
faith in accordance with the Calculation Principles (in all cases without
double-counting of Cure Costs) and the terms hereof setting forth:

(i) the estimated amount of the Inventory Value as of the Closing Date (the
“Estimated Inventory Value”),

(ii) the estimated amount of the CIP Receivables Amount as of the Closing Date
(the “Estimated CIP Receivables Amount”),

(iii) the estimated amount of the Warranty Provision Amount as of the Closing
Date (the “Estimated Warranty Provision Amount”),

(iv) the estimated amount of the Accrued Vacation Amount as of the Closing Date
(the “Estimated Accrued Vacation Amount”),

(v) the estimated amount of the Contractual Liability Amount as of the Closing
Date (the “Estimated Contractual Liability Amount”),

(vi) the estimated amount of the Deferred Revenue Liability Amount as of the
Closing Date (the “Estimated Deferred Revenue Liability Amount”),

 

41



--------------------------------------------------------------------------------

(vii) the estimated amount of the Royalty Liability Amount as of the Closing
Date (the “Estimated Royalty Liability Amount”),

(viii) the estimated amount of the Adjusted Net Working Capital (the “Estimated
Adjusted Net Working Capital”), and

(ix) the Estimated Purchase Price.

(b) As used in this Agreement, “Estimated Purchase Price” means an amount equal
to:

(i) the Purchase Price; plus

(ii) an amount, which may be positive or negative, equal to the Estimated
Adjusted Net Working Capital plus US$19,200,000; minus

(iii) the Estimated Accrued Vacation Amount; minus

(iv) the China Purchase Amount.

(c) As used in this Agreement and shown in the attached Adjusted Net Working
Capital Statement in Exhibit O, the “Adjusted Net Working Capital” means an
amount equal to:

(i) the Inventory Value; plus

(ii) the CIP Receivables Amount; minus

(iii) the Warranty Provision Amount; minus

(iv) the Contractual Liability Amount; minus

(v) the Deferred Revenue Liability Amount; minus

(vi) the Royalty Liability Amount.

2.2.3. Purchase Price Adjustment.

2.2.3.1 Closing Statement; Dispute Resolution.

(a) As promptly as practicable after the Closing (and in any event within thirty
(30) days after the Closing), the Purchaser shall deliver to the Main Sellers a
written statement (the “Closing Statement”), which shall be prepared in
accordance with the Calculation Principles and the terms hereof (in each case to
the extent applicable) and contain the Purchaser’s final calculation of:

(i) the Inventory Value as of the Closing (the “Closing Inventory Value”);

 

42



--------------------------------------------------------------------------------

(ii) the CIP Receivables Amount as of the Closing (the “Closing CIP Receivables
Amount”);

(iii) the Warranty Provision Amount as of the Closing (the “Closing Warranty
Provision Amount”);

(iv) the Accrued Vacation Amount as of the Closing Date (the “Closing Accrued
Vacation Amount”),

(v) the Contractual Liability Amount as of the Closing Date (the “Closing
Contractual Liability Amount”),

(vi) the Deferred Revenue Liability Amount as of the Closing Date (the “Closing
Deferred Revenue Liability Amount”),

(vii) the Royalty Liability Amount as of the Closing Date (the “Closing Royalty
Liability Amount”),

(viii) the Adjusted Net Working Capital as of the Closing (the “Closing Adjusted
Net Working Capital”);

(ix) the Accrued Vacation Amount as of the Closing Date; and

(x) the final Purchase Price adjusted as provided in this Section and based on
the foregoing (the “Final Purchase Price”), which shall be equal to:

(A) the Purchase Price; plus

(B) an amount, which may be positive or negative, equal to the Closing Adjusted
Net Working Capital plus US$19,200,000; minus

(C) the Closing Accrued Vacation Amount; minus

(D) the China Purchase Amount.

(b) If the Main Sellers disagree with the determination of the Closing
Statement, the Main Sellers shall notify the Purchaser of such disagreement
within thirty (30) days after delivery of the Closing Statement (such notice,
the “Disagreement Notice”). The Disagreement Notice shall set forth, in
reasonable detail, any disagreement with, and any requested adjustment to, the
Closing Statement. If the Main Sellers fail to deliver the Disagreement Notice
by the end of such thirty- (30-) day period, the Main Sellers shall be deemed to
have accepted as final the Closing Statement delivered by the Purchaser. Matters
included in the calculations in the Closing Statement to which the Main Sellers
do not object in the Disagreement Notice shall be deemed accepted by the Main
Sellers and shall not be subject to further dispute or review. Throughout the
periods during which the Closing Statement is being prepared and any disputes
that may arise under this Section 2.2.3 are being resolved, the Purchaser shall,
promptly upon request, provide the Main Sellers and their accountants access to
the books, records and personnel of the Business and all documents, schedules
and workpapers

 

43



--------------------------------------------------------------------------------

used by the Purchaser in the preparation of the Closing Statement or that are
otherwise reasonably necessary for the Main Sellers and their accountants to
review the Closing Statement (other than any such documents, schedules,
workpapers and other information the disclosure of which could jeopardize any
attorney-client or legal privilege or contravene any applicable Law, fiduciary
duty or agreement; it being understood, however, that Purchaser and the
Designated Purchasers shall cooperate in any reasonable efforts and requests for
waivers that would enable otherwise required disclosure to the Main Sellers or
their representatives to occur without so jeopardizing privilege or contravening
such Law, duty or agreement). The Main Sellers and the Purchaser shall negotiate
in good faith to resolve any disagreement with respect to the Closing Statement,
and any resolution agreed to in writing by the Main Sellers and the Purchaser
shall be final and binding upon the Parties.

(c) If the Main Sellers and the Purchaser are unable to resolve any disagreement
as contemplated by Section 2.2.3.1(b) within thirty (30) days after delivery of
a Disagreement Notice by the Main Sellers, the Independent Auditor shall serve
as arbitrator (the “Accounting Arbitrator”) to resolve such disagreement. The
Primary Parties shall instruct the Accounting Arbitrator to consider only those
items and amounts set forth in the Closing Statement as to which the Main
Sellers and the Purchaser have not resolved their disagreement and to conduct
such hearing as it considers necessary to resolve such disagreement. The Main
Sellers and the Purchaser shall use their reasonable efforts to cause the
Accounting Arbitrator to deliver to the Primary Parties, as promptly as
practicable (and in no event later than fifteen (15) days after its
appointment), a written report setting forth the resolution of any such
disagreement determined in accordance with the terms of this Agreement. Such
report and the Closing Statement, as adjusted thereby, shall be final and
binding upon the Sellers and the Purchaser. In the event the Accounting
Arbitrator concludes that the Purchaser was correct as to a majority (by dollar
amount) of the disputed items, then the Sellers shall pay the Accounting
Arbitrator’s fees, costs and expenses. In the event the Accounting Arbitrator
concludes that the Main Sellers were correct as to a majority (by dollar amount)
of the disputed items, then the Purchaser shall pay the Accounting Arbitrator’s
fees, costs and expenses.

2.2.3.2 Calculation and Payment of the Purchase Price Adjustment.

(a) If the Final Purchase Price, as finally determined in accordance with this
Section 2.2.3, is less than the Estimated Purchase Price, then the Main Sellers
shall cause the Distribution Agent to pay to the Purchaser, acting on its own
behalf and as agent of the Designated Purchasers, the excess of the Estimated
Purchase Price over the Final Purchase Price.

(b) If the Final Purchase Price, as finally determined in accordance with this
Section 2.2.3, exceeds the Estimated Purchase Price, the Purchaser, acting on
its own behalf and as agent of the Designated Purchasers, shall pay to the
Distribution Agent the amount by which the Final Purchase Price exceeds the
Estimated Purchase Price.

(c) Any payment to be made under this Section 2.2.3.2 shall include interest
thereon calculated from the Closing Date to the date of payment at a rate per
annum of three (3)%. Such interest shall accrue from day to day.

 

44



--------------------------------------------------------------------------------

(d) All amounts payable under this Section 2.2.3.2 to any Party shall be paid in
cash by wire transfer of immediately available funds to the bank account(s)
designated in writing by the Main Sellers in case of payment to the Distribution
Agent or by the Purchaser in case of payment to the Purchaser within five
(5) Business Days of the final determination of the Closing Statement in
accordance with Section 2.2.3.1.

2.2.4. Good Faith Deposit.

(a) The Purchaser has delivered to the Escrow Agent an amount in United States
dollars equal to US$5,000,000 (the “Good Faith Deposit”) in the form of wire
transfer of immediately available funds to serve as earnest money under this
Agreement.

(b) The Good Faith Deposit shall:

(i) be held by the Escrow Agent and shall not become property of the Sellers or
the bankruptcy estates of the Sellers that have commenced Bankruptcy
Proceedings;

(ii) be applied to the Estimated Purchase Price to be paid by the Purchaser
pursuant to Section 2.3.2(c) and therefore be paid by the Escrow Agent to the
Distribution Agent (as agent of the Sellers) pursuant to Section 2.3.2(d) at
Closing; or

(iii) be returned to the Purchaser, within three (3) Business Days after the
termination of this Agreement, free and clear of any claim, counterclaim,
offset, recoupment Lien or encumbrance; provided, that in the case of
(x) termination of this Agreement by the Sellers pursuant to
Section 9.1(c)(i) or (y) termination by the EMEA Sellers of the EMEA Asset Sale
Agreement pursuant to Clause 16.4.3 thereof (material breach thereof by the EMEA
Purchaser that is not or could not be cured in accordance with the terms
thereof), the Good Faith Deposit shall become the property of the Main Sellers.

Section 2.3. Closing.

2.3.1. Closing Date. The completion of the purchase and sale of the Assets and
the assumption of the Assumed Liabilities (the “Closing”) shall occur
simultaneously with the closing of the transaction contemplated by the EMEA
Asset Sale Agreement, and shall take place at the offices of Cleary Gottlieb
Steen & Hamilton LLP in New York, New York, commencing at 12:00 p.m. local time
on the date which is five (5) Business Days after the day upon which all of the
conditions set forth under ARTICLE VIII (other than conditions to be satisfied
at the Closing, but subject to the waiver or fulfillment of those conditions)
have been satisfied or, if permissible, waived by the Main Sellers and/or the
Purchaser (as applicable), or on such other place, date and time as shall be
mutually agreed upon in writing by the Purchaser and the Main Sellers (the day
on which the Closing takes place being the “Closing Date”).

Subject to the terms and conditions of this Agreement, legal title, equitable
title and risk of Loss with respect to the Assets will transfer to the Purchaser
or the relevant Designated Purchaser, and the Assumed Liabilities will be
assumed by the Purchaser and the relevant Designated Purchasers, at the Closing.

 

45



--------------------------------------------------------------------------------

2.3.2. Closing Actions and Deliveries. At the Closing:

(a) the Sellers and the Purchaser shall, and shall cause their respective
Affiliates to, enter into (i) the Ancillary Agreements to which it is
contemplated that they will be parties, to the extent such agreements have not
yet been entered into (except as otherwise provided in the Real Estate
Agreements Term Sheet) and subject to Section 5.26, and (ii) instruments of
assignment and assumption effecting the transfer of the Assets and the
Transferred Intellectual Property from the Sellers to the Purchaser or the
Designated Purchaser(s), as applicable;

(b) each Seller shall deliver to the Purchaser:

(i) in the case of a Seller that is a “United States person” within the meaning
of Section 7701 of the Code and applicable Treasury Regulations, a duly executed
certificate of non-foreign status in accordance with Section 1445 of the Code
and applicable Treasury Regulations; and

(ii) (x) a duly executed certificate certifying that such Seller is not a
non-resident of Canada for purposes of section 116 of the Income Tax Act
(Canada), or (y) in the case of a Seller that is a non-resident of Canada for
purposes of section 116 of the Income Tax Act (Canada), a duly executed
certificate certifying that the Assets transferred or assigned to the Purchaser
pursuant to this Agreement or any of the other Transaction Documents by such
Seller do not include any taxable Canadian property as defined in the Income Tax
Act (Canada), of such non-resident Seller.

(c) the Purchaser shall deliver:

(i) to the Distribution Agent, an amount equal to the Estimated Purchase Price,
less the Good Faith Deposit, less the TSA Escrow Amount, by wire transfer in
immediately available funds to an account or accounts designated at least two
(2) Business Days prior to the Closing Date by the Main Sellers in a written
notice to the Purchaser; and

(ii) to the Main Sellers, a duly executed certificate of an executive officer of
the Purchaser certifying the fulfillment of the conditions set forth in
Section 8.2.

(d) NNL, NNI and NNUK shall cause the Escrow Agent to deliver to the
Distribution Agent (as agent for the Sellers) all amounts of cash held by the
Escrow Agent by wire transfer in immediately available funds to an account or
accounts designated at least two Business Days prior to the Closing Date by the
Distribution Agent in a written notice to NNL, NNI and NNUK.

(e) NNI shall deliver or cause to be delivered:

(i) an updated Section 4.10(b) of the Sellers Disclosure Schedule (if
applicable) with respect to those Employees who have accepted Purchaser’s or the
Designated Purchaser’s offer of employment pursuant to Section 7.1.1 or whose

 

46



--------------------------------------------------------------------------------

employment will transfer to the Purchaser or Designated Purchaser by operation
of Law, dated as of a date no earlier than three (3) days prior to the Closing;

(ii) a duly executed certificate of an executive officer of NNI certifying the
fulfillment of the conditions set forth in Section 8.3.

(f) each Party shall deliver, or cause to be delivered, to the other any other
documents reasonably requested by such other Party in order to effect, or
evidence the consummation of, the transactions contemplated herein.

Section 2.4. Designated Purchaser(s).

(a) The Purchaser shall be entitled to designate, in accordance with the terms
and subject to the limitations set forth in this Section 2.4, one or more
Affiliates of the Purchaser, the EMEA Purchaser or one or more Affiliates of the
EMEA Purchaser to (i) purchase specified Assets (including specified Assigned
Contracts), (ii) assume specified Assumed Liabilities, and/or (iii) employ
Transferred Employees on and after the Closing Date (any Affiliate of the
Purchaser that shall be properly designated by the Purchaser in accordance with
this clause, a “Designated Purchaser”); it being understood and agreed, however,
that any such right of the Purchaser to designate a Designated Purchaser is
conditioned upon (x) such Designated Purchaser being able to perform the
applicable covenants under Section 2.1.7 and ARTICLE VII and demonstrate
satisfaction of the applicable requirements of Section 365 of the U.S.
Bankruptcy Code (to the extent applicable), including the provision of adequate
assurance for future performance, with respect to the Assumed and Assigned
Contracts and (y) any such designation not creating any Liability (including any
Liability relating to Taxes) for the Sellers or their Affiliates that would not
have existed had the Purchaser purchased the relevant Assets, assumed the
relevant Specified Employee Liabilities and/or employed the relevant Transferred
Employees; provided, further, however, that the Sellers acknowledge and agree
that each of Ericsson Inc., Ericsson Canada Inc., or Ericsson AB (each, a
“Confirmed Designated Purchaser”) shall be deemed to satisfy the foregoing
conditions and may be a Designated Purchaser. In addition, the EMEA Purchaser
shall be a Confirmed Designated Purchaser; provided that, unless otherwise
agreed by the Main Sellers, (i) the EMEA Purchaser shall not assume any Assumed
Liabilities, and (ii) such designation shall not result in any material delay in
the consummation of the transactions contemplated hereunder. If the designation
of a Confirmed Designated Purchaser creates any Liability relating to Taxes for
the Sellers or their Affiliates that would not have existed had the Purchaser
purchased the relevant Assets, the Purchaser or the Designated Purchasers shall,
notwithstanding anything to the contrary in Article VI, pay such additional
amounts to the Sellers such that the total amount received by the applicable
Sellers, after reducing such amount by the additional Liability relating to
Taxes for the Sellers or their Affiliates created by the designation of such
Confirmed Designated Purchaser, will equal the full amount such Seller would
have received from the Purchaser had the designation not been made. No such
designation shall relieve the Purchaser of any of its obligations hereunder
and any breach hereof by a Designated Purchaser shall be deemed a breach by
Purchaser. Except if the Designated Purchaser is a Confirmed Designated
Purchaser, the Purchaser and each Designated Purchaser shall be jointly and
severally liable for any obligations delegated or assigned to or assumed by any
of them hereunder.

 

47



--------------------------------------------------------------------------------

(b) The above designation shall be made by the Purchaser by way of a written
notice to be delivered to the Sellers as soon as reasonably practicable after
the date hereof and in no event later than the fifteenth (15th) day prior to the
Closing, which written notice shall (i) for any Designated Purchasers other than
the Confirmed Designated Purchasers, contain appropriate information about the
Designated Purchaser(s), (ii) indicate which Assets, Assumed Liabilities and
Transferred Employees the Purchaser intends such Designated Purchaser(s) to
purchase, assume and/or employ, as applicable, hereunder and (iii) include a
signed counterpart to this Agreement in a form acceptable to the Main Sellers,
agreeing to be bound by the terms of this Agreement as Designated Purchaser(s)
and authorizing the Purchaser to act as such Designated Purchaser(s)’ agent for
all purposes hereunder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to the Sellers as follows:

Section 3.1. Organization and Corporate Power.

(a) The Purchaser is a corporation duly organized, validly existing and in good
standing under the Laws of Sweden. Each of the Purchaser and the Designated
Purchasers has the requisite corporate power and authority to (i) enter into,
deliver and perform its obligations pursuant to each of the Transaction
Documents to which it is or will become a party and (ii) to own, lease and
operate its assets and to carry on its business as it is now being conducted.

(b) Each of Purchaser and the Designated Purchasers is duly qualified or
licensed to own or lease and operate its properties and assets (including the
Assets), and is in good standing, in each jurisdiction in which its ownership of
assets or operation of business requires it to so qualify or to be so licensed,
except to the extent that the failure to be so qualified or licensed would not
materially hinder, delay or impair the Purchaser’s or any such Designated
Purchaser’s ability to carry out its obligations under, and to consummate the
transactions contemplated by, this Agreement and the Ancillary Agreements to
which it is or will become a party.

Section 3.2. Authorization; Binding Effect; No Breach.

(a) The execution, delivery and performance of each Transaction Document to
which the Purchaser or any of the Designated Purchasers is a party have been
duly authorized by the Purchaser and the relevant Designated Purchasers, as
applicable. This Agreement has been duly executed and delivered by the
Purchaser, and the other Transaction Documents to which the Purchaser or any
Designated Purchaser is, or on the Closing Date will become, a party have been
or will be duly executed and delivered by the Purchaser and each Designated
Purchaser party thereto. Assuming due authorization, execution and delivery by
the relevant Sellers, each Transaction Document to which the Purchaser or any
Designated Purchaser is a party constitutes, or upon execution thereof will
constitute, a valid and binding obligation of the Purchaser or such Designated
Purchaser, as applicable, enforceable against such Person in

 

48



--------------------------------------------------------------------------------

accordance with its respective terms, except as such enforceability is limited
by bankruptcy, insolvency, reorganization, moratorium or other Laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at Law.

(b) The execution, delivery and performance by each of the Purchaser and the
Designated Purchasers of the Transaction Documents to which the Purchaser or
such Designated Purchaser is, or on the Closing Date will be, a party do not and
will not conflict with or result in a breach of the terms, conditions or
provisions of, constitute a default under, result in a violation of, give to any
Person any right of termination, amendment, modification, acceleration or
cancellation or any preemptive right or right to the payment of any penalty
under, or require any Consent (other than the Regulatory Approvals) or other
action by or declaration or notice to any Government Entity pursuant to (i) the
articles, charter or by-laws of the Purchaser or the relevant Designated
Purchaser, (ii) any material Contract to which the Purchaser or the relevant
Designated Purchaser is a party or to which any of its assets is subject or
(iii) any Laws to which the Purchaser, the relevant Designated Purchaser, or any
of their assets is subject, except, in the case of (ii) and (iii) above, for
such defaults, violations, actions and notifications that have not materially
hindered, delayed or impaired, and would not reasonably be expected to,
individually or in the aggregate, materially hinder, delay or impair, the
performance by the Purchaser or the Designated Purchasers of any of their
obligations under the Transaction Documents.

Section 3.3. Financing.

The Purchaser has, as of the date hereof, and will have as of the Closing
(i) sufficient funds available for purposes of funding the transactions
contemplated herein and paying any other amount due hereunder or in respect
hereof and (ii) the resources and capabilities (financial or otherwise) to
perform its obligations hereunder. The Purchaser has not, as of the date hereof,
and will not have as of the Closing, incurred any obligation, commitment,
restriction or liability of any kind, which would materially impair or adversely
affect such resources and capabilities. Notwithstanding anything to the contrary
herein, the Purchaser’s obligations to consummate the transactions contemplated
by this Agreement are not conditioned or contingent in any way upon the receipt
of financing from any Person.

Section 3.4. Adequate Assurance of Future Performance.

To the extent required by any Bankruptcy Laws or other Laws, the Purchaser will
be able to provide, at Closing or on such earlier date as is designated by the
U.S. Bankruptcy Court, adequate assurance of its and/or the relevant Designated
Purchasers’ future performance under each Assumed and Assigned Contract to the
parties thereto (other than the U.S. Debtors) in satisfaction of
Section 365(f)(2)(B) of the U.S. Bankruptcy Code, and no other or further
assurance will be necessary thereunder with respect to any Assumed and Assigned
Contract.

Section 3.5. Purchaser’s Acknowledgments; Exclusivity of Representations and
Warranties.

(a) The Purchaser acknowledges and agrees that:

 

49



--------------------------------------------------------------------------------

(i) except for the representations and warranties expressly set forth herein or
in any Ancillary Agreement, the Purchaser has not relied on any representation
or warranty from the Sellers or any Affiliate of the Sellers or any employee,
officer, director, accountant, financial, legal or other representative of the
Sellers or their Affiliates in determining whether to enter into this Agreement;

(ii) except for the representations and warranties expressly set forth herein or
in any Ancillary Agreement, none of the Sellers, any Affiliates of the Sellers
or any employee, officer, director, accountant, financial, legal or other
representative of the Sellers or their Affiliates has made any representation or
warranty, express or implied, as to the Business (or the value or future
thereof), the Assets, (including any implied representation or warranty as to
the condition, merchantability, suitability or fitness for a particular purpose
of any of the Assets, including under the International Convention on Contracts
for the Sale of Goods (Geneva Convention) and any other applicable sale of goods
Laws), the Assumed Liabilities, or the accuracy or completeness of any
information regarding any of the foregoing that the Sellers or any other Person
furnished or made available to the Purchaser and its representatives (including
any projections, estimates, budgets, offering memoranda, management
presentations or due diligence materials); and

(iii) the enforceability of this Agreement against the Sellers is subject to
receipt of the Bankruptcy Consents.

Section 3.6. Brokers. Except for fees and commissions that will be paid by the
Purchaser, no broker, finder or investment banker is entitled to any brokerage,
finder’s or similar fee or commission in connection with the transactions
contemplated by this Agreement and the other Transaction Documents based upon
arrangements made by or on behalf of the Purchaser or any of its Affiliates.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Except (a) as set forth in the Sellers Disclosure Schedule, (b) as expressly
contemplated by this Agreement or (c) to the extent relating to the Excluded
Assets or the Excluded Liabilities, each of the Main Sellers jointly and
severally represents and warrants to the Purchaser as set forth in this ARTICLE
IV:

Section 4.1. Organization and Corporate Power.

(a) Each Seller is duly organized and validly existing and in good standing
under the Laws of the jurisdiction in which it is organized. Subject to entry of
the U.S. Sale Order in the case of the U.S. Debtors and the Canadian Approval
and Vesting Order in the case of the Canadian Debtors and receipt of other
Consents from the U.S. Bankruptcy Court and the Canadian Court in connection
with the transactions contemplated hereby and in the other Transaction Documents
(collectively, the “Bankruptcy Consents”), each of the Sellers has the requisite
corporate power and authority to (i) enter into, deliver and perform its
obligations

 

50



--------------------------------------------------------------------------------

pursuant to each of the Transaction Documents to which it is or will become a
party and (ii) own, lease and operate its assets, including the Assets, as
applicable, and to carry on the Business as it is now being conducted.

(b) Each of the Sellers is duly qualified or licensed to do business and to own,
lease and operate its assets, including the Assets, and to carry on the Business
as it is currently being conducted, as applicable in each jurisdiction in which
its ownership of property or conduct of business relating to the Business
requires it to so qualify or to be so licensed and is in good standing in each
jurisdiction in which its ownership of property or conduct of business relating
to the Business requires it to so qualify or be licensed, except to the extent
that the failure to be so qualified, licensed or in good standing would not
have, or would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 4.2. Authorization; Binding Effect; No Breach.

(a) Subject to the receipt of the Bankruptcy Consents (i) the execution,
delivery and performance by each Main Seller of the Transaction Documents to
which such Main Seller is, or at the Closing will be, a party have been duly
authorized by such Main Seller and (ii) the execution, delivery and performance
by each Other Seller of the Transaction Documents to which such Seller will be a
party will have been duly authorized by such Other Seller by the time such Other
Seller executes this Agreement. Subject to receipt of the Bankruptcy Consents,
and assuming due authorization, execution and delivery by the Purchaser and the
Designated Purchasers parties thereto, the Transaction Documents to which any
Seller is or will be a party, will constitute, a legal, valid and binding
obligation of such Seller, enforceable against it in accordance with its terms,
subject to (in the case of Non-Debtor Sellers) applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at Law.

(b) Subject to receipt of the Bankruptcy Consents and the Regulatory Approvals,
the execution, delivery and performance by each Seller of the Transaction
Documents to which such Seller is, or on the Closing Date will be, a party do
not and will not conflict with or result in a breach of the terms, conditions or
provisions of, constitute a default under, result in a violation of, result in
the creation or imposition of any Lien upon any of the Assets, or (subject to
the receipt of Consents in connection with the Assigned Contracts and any other
Consents expressly provided for herein) require any Consent (other than the
Regulatory Approvals and the Bankruptcy Consents) or other action by or
declaration or notice to any Government Entity pursuant to (i) the articles,
charter or by-laws of the relevant Sellers, (ii) any Material Contract to which
the relevant Seller is a party or to which any of its or their assets are
subject, (iii) any order of any Government Entity applicable to any Seller or by
which any of their respective properties or Assets are bound or (iv) any Laws to
which any of the Sellers, or any of the Assets are subject, except, in the case
of (ii), (iii) and (iv) above, for such defaults, violations, actions and
notifications that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

51



--------------------------------------------------------------------------------

Section 4.3. Title to Tangible Assets.

Except for Permitted Encumbrances, the Owned Inventory and the Owned Equipment
is owned beneficially by one or more of the Sellers, free and clear of all
Liens, and such Sellers have good and marketable title thereto.

Section 4.4. Material Contracts.

(a) Section 4.4(a) of the Sellers Disclosure Schedule sets forth, as of the date
hereof, a list of every Seller Contract but excluding all licenses of
Intellectual Property, all of which are addressed in Section 4.5 below, other
than purchase orders and invoices and any third-party or intercompany agreements
related to Overhead and Shared Services, that:

(i) in the most recent fiscal year of the Main Sellers resulted in, or is
reasonably expected by its terms in the future to result in, (A) the payment of
more than $7,500,000 per annum in the aggregate or (B) the receipt by the
Business of more than $7,500,000 per annum in the aggregate, except any
Contracts referred to in any other subsection;

(ii) materially restricts the Business from engaging in any business activity
anywhere in the world;

(iii) is a material joint venture, partnership or alliance Contract;

(iv) is a research and development Contract involving consideration or
expenditures in excess of $7,500,000 per annum;

(v) is a manufacturing or supply Contract involving the purchase of Products for
the Business,

(vi) contains (i) any non-competition, non-solicitation or similar agreements or
arrangements or (ii) any “earn-out” or similar agreements or arrangements; or

(vii) is a Contract with a Government Entity.

(all the above, collectively, the “Material Contracts”).

(b) The Sellers have made available to the Purchaser true, correct and complete
copies of all of the Seller Contracts. Each Seller Contract is legal, valid,
binding and enforceable against the Seller party thereto and, to the Knowledge
of Seller, each other party thereto and is in full force and effect (in each
case, subject to the Bankruptcy Proceedings and subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other Laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at Law).

(c) As of the date hereof, except as disclosed in Section 4.4(c) of the Sellers
Disclosure Schedule, the Sellers (or any Affiliate of the Sellers) have not been
notified in writing

 

52



--------------------------------------------------------------------------------

that any of them is in breach or default under any Material Contract (other than
as a result of the Bankruptcy Proceedings), and, to the Knowledge of Seller, no
other party to any Material Contract is in breach or default thereof, nor have
the Sellers or any of their respective Affiliates been notified in writing of
such other party’s intention to terminate any Material Contract.

(d) Since December 31, 2008, the Sellers (or any Affiliate of the Sellers) have
not received written notification that any of the customers or suppliers party
to the Material Contracts intends to materially reduce the level of Products it
purchases from the Business subsequent to Closing or materially reduce the level
of supplies it provides to the Business subsequent to Closing, as applicable.

Section 4.5. Intellectual Property.

(a) The Transferred Intellectual Property and the Licensed Intellectual Property
and the Intellectual Property licensed to the Sellers and/or their Affiliates
under the Inbound License Agreements and the Patent Cross Licenses include all
the material Intellectual Property that, as of the date hereof, is used in
connection with the conduct and operation of the Business, except with respect
to any Intellectual Property included in Overhead and Shared Services.

(b) A list of all the Transferred Intellectual Property registered in the name
of the Sellers is set forth in Section 4.5(b) of the Sellers Disclosure
Schedule (such listed Intellectual Property, the “Business Registered IP”). To
the Knowledge of the Sellers, the Business Registered IP is subsisting and in
full force and effect. The foregoing will not be construed as a warranty that
any Patent or Trademark will issue or be registered based on any application.

(c) The Transferred Intellectual Property is not subject to any Liens other than
Permitted Encumbrances. The Sellers own all material rights, title and interest
in and to each such item of Transferred Intellectual Property.

(d) Except as set forth in Section 4.5(d) of the Sellers Disclosure Schedule, to
the Knowledge of the Sellers, no Seller has received any written assertions
during the two (2) years prior to the date hereof alleging that: (i) a Seller’s
operations of the Business, including such Seller’s use, performance, licensing,
copying, distribution, sale, offer for sale, lease, manufacture, having made,
importation, or any other exploitation of the Products sold by the Business or
of the Services rendered by the Business infringes, misappropriates or violates
any Intellectual Property right of any Third Party; or (ii) the use or
exploitation of any of the Transferred Intellectual Property infringes or
violates any Intellectual Property of or was misappropriated from a Third Party.

(e) To the Knowledge of the Sellers, as of the date hereof, there has been no
assertion or claim made in writing to Sellers during the two (2) years prior to
the date hereof asserting invalidity, misuse or unenforceability of any
Transferred Intellectual Property or challenging the Sellers’ right to use,
right to transfer, or ownership of the Transferred Intellectual Property.

 

53



--------------------------------------------------------------------------------

(f) Section 4.5(f)(i) of the Sellers Disclosure Schedule sets forth a list of
Patent Cross Licenses, indicating for each Patent Cross License, the title and
the parties thereto, except to the extent a Patent Cross License prohibits
disclosure of its existence without consent of the relevant Third Party, which
consent the Sellers were unable to reasonably obtain, in which case such Patent
Cross License has been omitted from Section 4.5(f)(i) of the Sellers Disclosure
Schedule. Section 4.5(f)(ii) of the Sellers Disclosure Schedule sets forth a
list of all material Contracts granting to the Sellers or any of their
Affiliates any license under or to any Intellectual Property owned by a Third
Party (other than Patent Cross Licenses) that is, as of the date hereof,
incorporated in or used in connection with the design, development, testing,
manufacturing, sale, distribution, support or servicing of any Products or the
provision of Services (collectively, the “Inbound License Agreements”),
indicating for each Inbound License Agreement, the title and the parties
thereto, except to the extent an Inbound License Agreement prohibits disclosure
of its existence without consent of the relevant Third Party, which consent the
Sellers were unable to reasonably obtain, in which case such agreement has been
omitted from Section 4.5(f)(ii) of the Sellers Disclosure Schedule, but the
number of such Inbound License Agreements that have been omitted is set out in
Section 4.5(f)(ii) of the Sellers Disclosure Schedule and the Sellers shall use
reasonable efforts to provide such other information as reasonably requested by
the Purchaser regarding such Inbound License Agreements, the disclosure of which
does not breach such prohibition. Section 4.5(f)(iii) of the Sellers Disclosure
Schedule sets forth a list of all material Contracts (other than Patent Cross
Licenses) under which the Sellers grant a license to a Third Party under
Transferred Patents where the predominant purpose of the Contract is the grant
of a Patent license (collectively, the “Outbound License Agreements”),
indicating for each Outbound License Agreement the title and the parties
thereto, except to the extent an Outbound License Agreement prohibits disclosure
of its existence without consent of the relevant Third Party, which consent the
Sellers were unable to reasonably obtain, in which case such agreement has been
omitted from Section 4.5(f)(iii) of the Sellers Disclosure Schedule, but the
number of such Outbound License Agreements that have been omitted is set out in
Section 4.5(f)(iii) of the Sellers Disclosure Schedule and the Sellers shall use
reasonable efforts to provide such other information as reasonably requested by
the Purchaser regarding such Outbound License Agreements, the disclosure of
which does not breach such prohibition.

(g) To the Knowledge of the Sellers, Section 4.5(g) of the Sellers Disclosure
Schedule sets forth a list of any Open Source Software incorporated into any of
the Products and, whenever possible, describes (i) the specific Open Source
Software used; (ii) the specific Open Source Software version; (iii) the vendor
of the specific Open Source Software; and (iv) the Products or portions thereof
into which such Open Source Software is incorporated.

(h) Notwithstanding any provision herein to the contrary, this Section 4.5
consists of the sole representation and warranty in this Agreement regarding
non-infringement, non-violation and non-misappropriation of Intellectual
Property.

Section 4.6. Litigation. As of the date hereof, except for the Bankruptcy
Proceedings, there is no Action pending or, to the Knowledge of the Sellers,
threatened before any Government Entity against, involving or affecting the
Business or the Assets, that would be reasonably expected to result in,
individually or in the aggregate, a Material Adverse Effect. As of the date
hereof, except for Orders and settlements entered in connection with the
Bankruptcy Proceedings, there is no Order or settlement to which Sellers are
subject that directly and

 

54



--------------------------------------------------------------------------------

materially affects or restricts the ownership of the Assets, Assumed Liabilities
or the Business, and no Action is pending or, to the Knowledge of Sellers,
threatened against the Sellers that questions the validity of this Agreement or
the Transaction Documents or any action taken or to be taken by the Sellers in
connection with this Agreement or the Transaction Documents.

Section 4.7. Financial Statements. Section 4.7 of the Sellers Disclosure
Schedule sets forth the unaudited management statements of certain assets and
liabilities of the Business and the other GSM and GSM-R infrastructure
businesses conducted by the Sellers and the EMEA Sellers as of September 30,
2009 (the “Balance Sheet Date”) and the related unaudited management statements
of income of the Business and the other GSM and GSM-R infrastructure businesses
conducted by the Sellers and the EMEA Sellers for the one- (1-) year period
ended on the Balance Sheet Date (together, the “Financial Statements”). Except
as set forth in the Financial Statements, such Financial Statements were
prepared based on the financial books and records maintained by the Sellers and
their Affiliates for the Business and the other GSM and GSM-R infrastructure
businesses conducted by the Sellers and the EMEA Sellers on the basis of the
Nortel Accounting Principles and represent Sellers’ good faith estimate of the
selected balance sheet accounts and income statements set forth therein for the
Business and the other GSM and GSM-R infrastructure businesses conducted by the
Sellers and the EMEA Sellers, in each case as of the dates and for the periods
presented therein. The Financial Statements (a) have not been prepared in
accordance with GAAP, (b) include estimated costs that do not necessarily
represent the costs that were actually allocated to the Business for the
relevant periods (or that the Business will incur after the Closing),
(c) include assets that have not been tested for impairment or otherwise
adjusted for fair value, (d) reflect the estimated historical operation of the
Business and the other GSM and GSM-R infrastructure businesses conducted by the
Sellers and the EMEA Sellers (including the Overhead and Shared Services and the
Excluded Assets) for the periods specified therein and (e) do not represent the
balance sheet accounts or the income statements that would have occurred if the
Business had been operated by the Sellers as a “stand alone” entity.

Section 4.8. Compliance with Laws; Consents.

(a) To the Knowledge of the Sellers, no Seller is in violation of any applicable
Law in connection with the Business, in each case except for such violations as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. None of the Sellers has received any written notice or
written claims from any Government Entity within the twelve (12) months
preceding the date hereof relating to any material non-compliance of the
Business or the Assets with any applicable Law nor are there, any such notice or
claims threatened or pending, except where such claims would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(b) To the Knowledge of the Sellers, (i) all the Consents of Government Entities
necessary for, or otherwise material to, the conduct of the Business as
conducted by the Seller on the date hereof, have been duly obtained and are in
full force and effect and (ii) the relevant Sellers are in compliance with the
terms of each of such Consents, in each case except for such violations as would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. None of the Sellers has received any written notice or written
claims from any Government Entity relating to any material non-compliance of the
Business or the

 

55



--------------------------------------------------------------------------------

Assets with such Consents nor are there, any such notice or claims threatened or
pending, except where such claims would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 4.9. Environmental Matters.

(a) To the Knowledge of the Sellers, the Business is in compliance with
Environmental Laws and has obtained and is in compliance with all Environmental
Permits, except where failure to comply with Environmental Laws, or to obtain or
comply with Environmental Permits, would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(b) There are no Actions or Orders relating to the Business pending, or to the
Knowledge of the Sellers threatened and the Sellers have not received any
written notice, claim, subpoena or summons from any Person alleging: (i) any
Liability under any Environmental Law relating to the Business or any property
currently or formerly owned or operated in conjunction with the Business, or
(ii) any violation by the Business of any Environmental Law, in each case except
where such matters would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

(c) No Hazardous Materials are present or have been Released at, on, or under,
or migrated from, to or through, any real property currently or formerly owned
or operated in conjunction with the Business that could reasonably be
anticipated to result in liabilities or obligations pursuant to Environmental
Laws, in each case except where such matters would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(d) Notwithstanding anything in this ARTICLE IV to the contrary, none of the
representations and warranties in this ARTICLE IV other than this Section 4.9
shall relate to environmental matters.

Section 4.10. Labor and Employee Benefits Matters.

(a) Section 4.10(a) of the Sellers Disclosure Schedule contains a list of all
material Seller Employee Plans. The Sellers have provided the Purchaser with a
true and complete copy of the plan document or summary plan description of each
material Seller Employee Plan or, if such plan document or summary plan
description does not exist, an accurate written summary of such material Seller
Employee Plan.

(b) The information contained in Section 4.10(b) of the Sellers Disclosure
Schedule in respect of the Employees (the “Employee Information”) is accurate in
all material respects as of the date hereof, and sets forth with respect to each
Employee (except where that is not permissible under applicable data privacy
Laws): (i) unique identifier, (ii) service date, (iii) position, (iv) annual
base salary and annual target incentive, (v) work location, (vi) visa type, if
any, (vii) vacation accrual rate, (viii) status as full-time or part-time,
(ix) telecommuter arrangement, if any, and (x) status as an Inactive Employee
and expected date of return to work, if known.

 

56



--------------------------------------------------------------------------------

(c) There has not been for a period of twelve (12) consecutive months prior to
the date hereof, nor is there existent or, to the Sellers’ Knowledge, has been
threatened in writing, any strike, slowdown, lockout, picketing or work stoppage
against the Sellers by or on behalf of the Employees.

(d) There are no Collective Labor Agreements in effect with respect to the
Employees. For a period of twelve (12) consecutive months prior to the date
hereof, no petition has been filed or proceedings instituted by a union, works
council, collective bargaining agent, employee or group of employees with any
Government Entity seeking recognition of a collective bargaining agent with
respect to any Employees, no voluntary recognition has been given by the Sellers
or any Affiliate, and, to the Sellers’ Knowledge, no such organizational effort
is currently being made or has been threatened in writing by or on behalf of any
union, employee, group of employees or collective bargaining agent to organize
any Employees.

(e) Except as set forth in Section 4.10(e) of the Sellers Disclosure Schedule,
with respect to the Employees, the Sellers and their Affiliates are in material
compliance with all applicable Laws respecting employment and employment
practices, including, without limitation, all Laws respecting terms and
conditions of employment, health and safety, wages and hours, child labor,
immigration, employment discrimination, disability rights or benefits, equal
opportunity, plant closures and layoffs, affirmative action, workers’
compensation, labor relations, employee leave issues and unemployment insurance.

(f) To the Knowledge of the Sellers, the Sellers have not received written
notice that any Employee is in any respect in violation of any term of any
nondisclosure agreement, common law nondisclosure obligation, fiduciary duty,
noncompetition agreement, or restrictive covenant of any such employee, or any
similar employment arrangement relating (i) to the right of any such Employee to
be employed by the Sellers or (ii) to the knowledge or use of trade secrets or
proprietary information with respect to any such Employee’s employment with the
Sellers, in each case except for such violation as would not have, individually
or in the aggregate, a Material Adverse Effect.

(g) To the Knowledge of the Sellers, no Employee at the level of Job Complexity
Indicator 55 has given written Notice of his or her intention to terminate his
or her employment.

(h) To the Knowledge of the Sellers, no event or circumstance exists that has
affected or is likely to adversely affect the qualified status of any Seller
Employee Plan intended to qualify under Section 401(a), 401(k) or 403(a) of the
Code.

(i) No liability under Title IV or section 302 of ERISA has been incurred by the
Sellers or any trade or business, whether or not incorporated, that together
with the Seller would be deemed a “single employer” within the meaning of
Section 4001(b) of ERISA (including any entity that during the past six years
was a Subsidiary of the Seller) (an “ERISA Affiliate”) that has not been
satisfied in full, and no condition exists that presents a material risk to the
Sellers or any ERISA Affiliate of incurring any such liability, other than
liability for premiums due the Pension Benefit Guaranty Corporation (which
premiums have been paid when due). No “employee benefit plan” of the Sellers or
any ERISA Affiliate that is subject to section

 

57



--------------------------------------------------------------------------------

302 or Title IV of ERISA or section 412 of the Code (a “Title IV Plan”) or any
trust established thereunder has incurred any “accumulated funding deficiency”
(as defined in section 302 of ERISA and section 412 of the Code), whether or not
waived, as of the last day of the most recent fiscal year of each Title IV Plan
ended prior to the Closing Date. Except as set forth in Section 4.10(i) of the
Sellers Disclosure Schedule, all contributions required to be made with respect
to any Title IV Plan on or prior to the Closing Date have been timely made. None
of the Sellers nor any ERISA Affiliate has now or at any time contributed to,
sponsored, or maintained a Multiemployer Plan (as defined in Section 3(37) of
ERISA) that is subject to ERISA or a multi employer pension plan (as defined in
applicable Federal and Provincial legislation in Canada) that is subject to such
legislation.

(j) The consummation of the transactions contemplated by this Agreement will
not, either alone or in combination with another event, (i) entitle any Employee
to severance pay or any other payment, except to the extent such severance pay
is required under applicable Law or any Seller Employee Plan or (ii) accelerate
the time of payment or vesting, or increase the amount of compensation due any
such Employee.

(k) There are no Transferred Employee Plans.

Section 4.11. Brokers. Except for fees and commissions that will be paid or
otherwise settled or provided for by the Sellers, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other similar fee or
commission in connection with the transactions contemplated by this Agreement
and the other Transaction Documents based upon arrangements made by or on behalf
of the Sellers or any of their Affiliates.

Section 4.12. Tax. To the extent not covered by any of the other representations
and warranties in this ARTICLE IV, no Liens for Taxes (other than Permitted
Encumbrances) exist with respect to any of the Assets.

(b) No Seller that is not a “United States person” as such term is defined in
Section 7701(a)(30) of the Code, is transferring pursuant to this Agreement or
any of the Transaction Documents any “United States real property interest,” as
such term is defined in Section 897(c)(1) of the Code and Treasury Regulations
section 1.897-1(c).

Section 4.13. Investment Canada Act. The aggregate value of the Assets in
Canada, determined in accordance with, and for the purpose of, the Investment
Canada Act, is less than Cdn.$312 million and the Business is not a cultural
business within the meaning of the Investment Canada Act.

Section 4.14. Real Property.

(a) Section 4.14(a) of the Sellers Disclosure Schedule sets forth the address of
each parcel of Leased Real Property, and a list of all Real Estate Leases,
Licensed Real Estate Leases and Non-365 Licensed Real Estate Leases that will be
leased, subleased or licensed for each such parcel of Leased Real Property, each
of which Lease is legal, valid, binding, enforceable in accordance with its
terms and in full force and effect. The Sellers have made available to Purchaser
a true and complete copy of each such Real Estate Lease, Licensed Real Estate
Lease and Non-365 Licensed Real Estate Lease. Each of the Real Estate Leases is
a valid

 

58



--------------------------------------------------------------------------------

and existing leasehold interest of the applicable Seller free of Liens created
by Sellers (other than Permitted Encumbrances or as otherwise provided in the
Real Estate Agreements Term Sheet) and is a binding obligation of the applicable
Seller. To the Knowledge of the Sellers, no party is in material default under
any Real Estate Lease, and no event has occurred and is continuing that
constitutes or, with notice or the passage of time, or both, would constitute a
material default under any such Real Estate Lease, Licensed Real Estate Lease or
Non-365 Licensed Real Estate Lease. A schedule will be provided to Purchaser
promptly after signing, but in no event later than fifteen (15) days after the
date hereof, including with respect to the Real Estate Leases, other than the
Licensed Real Estate Leases and the Non-365 Licensed Real Estate Leases, the
date and name of the parties to such Lease or sublease document, the rent
payable under such Lease and the date through which any such rent has been paid.

(b) Section 4.14(b) of the Sellers Disclosure Schedule sets forth a list of
(i) each Real Estate Lease (other than Licensed Real Estate Leases and Non-365
Licensed Real Estate Leases) for which the Sellers have made a security deposit
and (ii) the amount of each such security deposit. To the Knowledge of the
Sellers, no such security deposit or portion thereof deposited with respect to
any Real Estate Lease (other than Licensed Real Estate Leases and Non-365
Licensed Real Estate Leases) has been applied in respect of a breach of, or
default under, such Lease that has not been redeposited in full, and to the
Knowledge of the Sellers, there has been no material breach or material default,
and there exists no condition or circumstance, that would provide a basis for
the application of any such security deposit or portion thereof.

(c) Except as set forth in Section 4.14(c) of the Sellers Disclosure Schedule,
with respect to each parcel of Leased Real Property: (i) the transactions
contemplated by this Agreement do not require the consent of any other party to
such Real Estate Lease (except for those landlord consents to be obtained by the
Sellers pursuant to Section 2.1.7(e) of this Agreement and the Real Estate
Agreements Term Sheet), will not result in a material breach of or material
default under such Real Estate Lease, or otherwise cause such Real Estate Lease
to cease to be legal, valid, binding, enforceable in accordance with its terms
and in full force and effect on identical terms following the Closing;
(ii) there are no material disputes with respect to such Leased Real Property;
(iii) the Sellers do not owe, nor will they owe in the future, any brokerage
commissions or finder’s fees with respect to the transactions contemplated by
this Agreement with respect to such Leased Real Property; (iv) the other party
to such Real Estate Lease is not an affiliate of, and otherwise does not have
any economic interest in, any of the Sellers; (v) except as otherwise provided
by the Real Estate Agreements Term Sheet, the Sellers have not subleased,
licensed or otherwise granted any Person the right to use or occupy such portion
of the Leased Real Property that is used for the Business; and (vi) the Sellers
have not collaterally assigned or granted any other security interest in such
Leased Real Property or any interest therein. Sellers shall provide information
regarding any landlord consent required for the Licenses upon finalization of
the license schedules as set forth in the Real Estate Agreements Term Sheet.

(d) With respect to each parcel of Direct Lease Real Estate, except as set forth
in Section 4.14(d) of the Sellers Disclosure Schedule (i) the Sellers have good
and marketable fee title to all Direct Lease Real Estate, free and clear of all
Liens of any nature except for Liens set forth in Section 4.14(d) of the Sellers
Disclosure Schedule and Seller Encumbrances; (ii) the

 

59



--------------------------------------------------------------------------------

Sellers have not leased or otherwise granted to any person the right to use or
occupy such portion of the Direct Lease Real Estate used for the Business and
(iii) there are no outstanding options, rights of first offer, rights of
reverter or rights of first refusal to purchase such Direct Lease Real Estate or
any portion thereof or interest therein.

(e) All requisite certificates of occupancy and other permits or approvals
required with respect to the buildings, structures and improvements on any of
the Direct Lease Real Estate and the occupancy and use thereof have been
obtained and are currently in effect.

(f) Each parcel of Direct Lease Real Estate has direct vehicular and pedestrian
access to a public street adjoining such parcel or has vehicular and pedestrian
access to a public street via an insurable, permanent, irrevocable and
appurtenant easement benefiting such parcel, and such access is not dependent on
any land or other real property interest which is not included in that parcel of
Direct Lease Real Estate.

(g) To the Knowledge of the Sellers, no Seller, as applicable, has received
written notice from any Government Entity of any condemnation, expropriation or
other proceeding in eminent domain, pending or threatened, affecting any parcel
of Leased Real Property or Direct Lease Real Estate used for the Business or
interest therein that, to the extent it relates to such Leased Real Property or
Direct Lease Real Estate, could reasonably be expected to have a Material
Adverse Effect on the use and operation of the Business at such Leased Real
Property or Direct Lease Real Estate. The use and operation of the Leased Real
Property and Direct Lease Real Estate in the conduct of business of the Sellers
does not violate any instrument of record, agreement, occupancy restriction or
Law affecting or applicable to the Leased Real Property or Direct Lease Real
Estate, and the Sellers have not received any notice of violation thereof,
except for violations that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. The Sellers have no
Knowledge of any proposed change to any such instrument of record, agreement,
occupancy restriction or Law affecting or applicable to the Leased Real Property
or Direct Lease Real Estate that would so affect any of the Leased Real Property
or Direct Lease Real Estate or its use.

(h) Neither the Main Sellers nor any of the Main Sellers’ Affiliates has
received any written notice of any currently pending or, to the Knowledge of the
Sellers, threatened litigation, condemnation or expropriation proceedings.

Section 4.15. Trade Matters.

(a) The Business is in compliance with Trade Laws and has obtained and is in
compliance with all Trade Permits, except where failure to comply with Trade
Laws, or to obtain or comply with Trade Permits, would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(b) There are no Actions or Orders relating to the Business pending, or to the
Knowledge of the Sellers threatened and the Sellers have not received any
written notice, claim, subpoena or summons from any Person alleging: (i) any
Liability under any Trade Law or Trade Permit relating to the Business or any
property currently or formerly owned or operated in conjunction with the
Business, or (ii) any violation by the Business of any Trade Law or Trade

 

60



--------------------------------------------------------------------------------

Permit, in each case except where such matters would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

Section 4.16. Competition Act.

For the purposes of the threshold set out at subsection 110(2) of the
Competition Act, the aggregate value of the Assets in Canada does not exceed
Cdn.$70 million, nor does the aggregate gross revenues from sales in or from
Canada generated from those assets exceed Cdn.$70 million, all as determined in
accordance with Part IX of the Competition Act.

Section 4.17. Representations and Warranties by the Other Sellers. Except (a) as
set forth in the Sellers Disclosure Schedule, (b) as expressly contemplated by
this Agreement or (c) to the extent relating to the Excluded Assets or the
Excluded Liabilities, each Other Seller will, as of the Closing Date, severally
but not jointly represent and warrant to the Purchaser as follows:

4.17.1. Organization and Corporate Power.

(a) Such Other Seller is duly organized and validly existing and in good
standing under the Laws of the jurisdiction in which it is organized. Subject to
the receipt of the Bankruptcy Consents, such Other Seller has the requisite
corporate power and authority to enter into, deliver and perform its obligations
pursuant to each of the Transaction Documents to which it is a party.

(b) Such Other Seller is duly qualified or licensed to do business and to own,
lease and operate its assets, including the Assets, and to carry on the Business
as it is currently conducted, as applicable in each jurisdiction in which its
ownership of property or conduct of business relating to the Business requires
it to so qualify or to be so licensed and is in good standing in each
jurisdiction in which its ownership of property or conduct of business relating
to the Business requires it to so qualify or to be so licensed, except to the
extent that the failure to be so qualified, licensed or in good standing would
not have, or would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

4.17.2. Authorization; Binding Effect; No Breach.

(a) Subject to the receipt of the Bankruptcy Consents, the execution, delivery
and performance by such Other Seller of each Transaction Document to which such
Other Seller is a party has been duly authorized by such Other Seller. This
Agreement has been duly executed and delivered by such Other Seller, and the
other Transaction Documents to which such Other Seller is a party have been duly
executed and delivered by such Other Seller party thereto. Subject to the
receipt of the Bankruptcy Consents, and assuming due authorization, execution
and delivery by the Purchaser, each Transaction Document to which such Other
Seller is a party constitute, a legal, valid and binding obligation of such
Other Seller, enforceable against it in accordance with its terms, subject to
(in the case of Non-Debtor Sellers) applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at Law.

 

61



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by such Other Seller of the
Transaction Documents to which such Other Seller is a party do not conflict with
or result in a breach of the terms, conditions or provisions of, constitute a
default (or an event that, with notice or lapse of time or both, would become a
default) under, result in a violation of, give to any Person any right of
termination, amendment, modification, acceleration or cancellation or any
preemptive right or right to the payment of any penalty under, result in the
creation or imposition of any Lien upon any of the Assets owned by such Other
Seller, or (subject to the receipt of Consents in connection with the Assigned
Contracts and other Consents expressly provided for herein) require any Consent
(other than the Regulatory Approvals and the Bankruptcy Consents) or other
action by or declaration or notice to any Government Entity pursuant to (i) the
articles, charter or by-laws of such Other Seller, (ii) any Material Contract to
which such Other Seller is a party or to which any of the Assets or the Business
is subject or (iii) any Laws to which such Other Seller, or any of the Assets
owned by such Other Seller, is subject, except, in the case of (ii) and (iii),
for such defaults, violations, actions and notifications that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

ARTICLE V

COVENANTS AND OTHER AGREEMENTS

Section 5.1. U.S. Bankruptcy Actions. Within two (2) Business Days of the date
hereof, the Sellers who are U.S. Debtors shall (x) file with the U.S. Bankruptcy
Court one or more motions and proposed orders to seek approval of the
(i) transactions contemplated by the Transaction Documents (to the extent
necessary), and (ii) procedures for the assignment and assumption of the Assumed
and Assigned Contracts, (y) file with the U.S. Bankruptcy Court a notice that
the Purchaser has been designated by the Sellers as the Successful Bidder, and
(y) notify, as required by the U.S. Bankruptcy Code, the U.S. Bankruptcy Rules
and any order of the U.S. Bankruptcy Court, all parties entitled to notice of
such motions and orders, as modified by orders in respect of notice which may be
issued at any time and from time to time by the U.S. Bankruptcy Court, and such
additional parties as the Purchaser may reasonably request. In addition, subject
to the provisions of this Agreement, the U.S. Debtors shall use their reasonable
best efforts to obtain U.S. Bankruptcy Court approval of such motions and
orders, including, without limitation, the U.S. Sale Order, which shall be
substantially in the form of Exhibit 5.1 (with such changes thereto as the
Purchaser and the Sellers both approve in their reasonable discretion).

Section 5.2. Canadian Bankruptcy Actions.

(a) As promptly as practicable, but in no event later than the second
(2nd) Business Day after the date hereof, the Canadian Debtors shall file with
the Canadian Court one or more motions (the “Canadian Approval and Vesting Order
Motion”) seeking to obtain entry of an order substantially in the form set forth
in Exhibit 5.2 with such changes thereto as the Purchaser and the Sellers both
shall approve in their respective reasonable discretion (such order as approved,
the “Canadian Approval and Vesting Order”) of the Canadian Court approving this
Agreement and the transactions contemplated herein and shall use their
reasonable best efforts to obtain Canadian Court approval of the Canadian
Approval and Vesting Order.

 

62



--------------------------------------------------------------------------------

(b) In connection with the foregoing, the Canadian Debtors shall seek in good
faith in the Canadian Approval and Vesting Order Motion to (i) have the Canadian
Approval and Vesting Order include a finding that, to the extent permitted by
Law, neither the Purchaser nor any relevant Designated Purchaser is a successor
to the Sellers or their bankruptcy estate by reason of any theory of Law or
equity, and neither the Purchaser nor any Designated Purchaser shall assume or
in any way be responsible for any Liability of any of the Sellers and/or their
bankruptcy estates, except as otherwise expressly provided in this Agreement or
the Transaction Documents; and (ii) have the endorsement of the Canadian
Approval and Vesting Order or the order itself, include a finding that the
consideration provided by the Purchaser and any Designated Purchaser pursuant to
this Agreement constitutes reasonably equivalent value and fair consideration
for the Assets. For greater certainty, nothing herein shall require the items in
the preceding sentence to be included in the Canadian Approval and Vesting Order
or any endorsement thereof, notwithstanding that such provisions may be included
in the form set forth of the order set forth in Exhibit 5.2.

Section 5.3. Consultation; Notification.

(a) The Purchaser and the U.S. Debtors shall cooperate with filing and obtaining
entry of the U.S. Sale Order, and the U.S. Debtors shall deliver to the
Purchaser prior to filing, and as early in advance as is practicable to permit
adequate and reasonable time for the Purchaser and its counsel to review and
comment, copies of all proposed pleadings, motions, objections, responses to
objections, notices, statements schedules, applications, reports and other
material papers to be filed by the U.S. Debtors in connection with such motions
and relief requested therein and any challenges thereto.

(b) The Purchaser and the Canadian Debtors shall cooperate with filing and
prosecuting the Canadian Approval and Vesting Order Motion and in obtaining
entry of the Canadian Approval and Vesting Order, and the Canadian Debtors shall
deliver to the Purchaser prior to filing, and as early in advance as is
practicable to permit adequate and reasonable time for the Purchaser and its
counsel to review and comment, copies of all proposed pleadings, motions,
notices, statements, schedules, applications, reports (other than the draft
Monitor’s report) and other material papers to be filed by the Canadian Debtors
in connection with such motions and relief requested therein and any challenges
thereto.

(c) If the U.S. Sale Order or any other order of the U.S. Bankruptcy Court
relating to this Agreement shall be appealed by any Person (or a petition for
certiorari or motion for rehearing, re-argument or stay shall be filed with
respect thereto), the U.S. Debtors agree to take all reasonable steps, and use
their reasonable best efforts, including incurring reasonable expenses, to
defend against such appeal, petition or motion, and the Purchaser agrees to
cooperate in such efforts. Each of the Parties hereby agrees to take all
reasonably steps, and use its reasonable efforts, to obtain an expedited
resolution of such appeal; provided, however, that, subject to the conditions
set forth herein and assuming the Parties are not precluded pursuant to
Section 5.3(d) from consummating the transactions contemplated by this
Agreement, nothing contained in this Section shall preclude the Parties from
consummating the transactions contemplated hereby if the U.S. Sale Order shall
have been entered and shall not have been stayed, modified, revised or amended,
in which event the Purchaser and the relevant Designated

 

63



--------------------------------------------------------------------------------

Purchasers shall be able to assert the benefits of Section 363(m) of the U.S.
Bankruptcy Code and, as a consequence of which, such appeal shall become moot.

(d) If the Canadian Approval and Vesting Order or any other order of the
Canadian Court relating to this Agreement shall be appealed by any Person (or a
motion for rehearing, re-argument or stay shall be filed with respect thereto),
the Canadian Debtors agree to, and to cause their Affiliates to, take all
reasonable steps, and use their reasonable best efforts, including incurring
reasonable expenses, to defend against such appeal or motion, and the Purchaser
agrees to cooperate in such efforts. Each of the Parties hereby agrees to take
all reasonable steps, and use its reasonable best efforts, to obtain an
expedited resolution of such appeal; provided, however, that, subject to the
conditions set forth herein and assuming the Parties are not precluded pursuant
to Section 5.3(c) from consummating the transactions contemplated by this
Agreement, nothing in this Section shall preclude the Parties from consummating
the transactions contemplated hereby if the Canadian Approval and Vesting Order
shall have been entered and shall not have been stayed, modified, revised or
amended.

Section 5.4. Pre-Closing Cooperation.

(a) In addition to the efforts to obtain any requisite Consent in respect of
Contracts, which are covered by Section 2.1.7, prior to the Closing, upon the
terms and subject to the conditions of this Agreement, each of the Parties shall
use its reasonable efforts to take, or cause to be taken, all actions and to do,
or cause to be done, and cooperate with each other in order to do, all things
necessary, proper or advisable under applicable Law to consummate the
transactions contemplated by this Agreement as soon as practicable and cause the
fulfillment at the earliest practicable date of all of the conditions to the
other Parties’ obligations to consummate the transactions contemplated by this
Agreement, including using reasonable efforts in connection with: (i) the
preparation and filing of all forms, registrations and notices required to be
filed to consummate the Closing and the taking of such actions as are necessary
to obtain any requisite Consent; provided, that the Sellers shall not be
obligated to make any payment or deliver anything of value to any Government
Entity in order to obtain any such Consent (other than filing and application
fees to Government Entities all of which shall be paid or reimbursed by the
Purchaser), (ii) taking all reasonable actions to defend all lawsuits and other
proceedings by or before any Government Entity challenging this Agreement or the
consummation of the Closing, (iii) using all reasonable efforts to cause to be
lifted or rescinded any injunction, decree, ruling, order or other action of any
Government Entity that would prohibit, prevent, restrict or materially delay the
consummation of the transactions contemplated by this Agreement, and
(iv) assisting the Purchaser in the offer process and facilitating the
transactions contemplated hereby.

(b) Each Primary Party shall promptly notify the other Primary Party of the
occurrence, to such Party’s Knowledge or knowledge, as applicable, of any event
or condition, or the existence, to such Party’s Knowledge or knowledge, as
applicable, of any fact, that would reasonably be expected to result in any of
the conditions set forth in ARTICLE VIII not being satisfied.

(c) Seller and Purchaser agree to negotiate in good faith to agree on execution
versions (on the terms and conditions contained in and otherwise in accordance
with the Real

 

64



--------------------------------------------------------------------------------

Estate Agreements Term Sheet) of (i) such License(s) as are reasonably required,
before the Closing; and (ii) such other Real Estate Agreement(s) as are
reasonably required, before the Closing Date, or as promptly as possible
thereafter.

Section 5.5. Antitrust and Other Regulatory Approvals.

(a) In furtherance and not in limitation of the provisions of Section 5.4, each
of the Parties, as applicable, agrees to (i) prepare and file as promptly as
practicable, and in any event by no later than ten (10) Business Days from the
date of this Agreement, an appropriate Notification and Report Form pursuant to
the HSR Act; and (ii) prepare and file as promptly as practicable the Mandatory
Antitrust Filings (with the exception of the filings required in (i) above) and
all other necessary documents, registrations, statements, petitions, filings and
applications for other Regulatory Approvals and any other Consent of any other
Government Entities either required or that the Primary Parties mutually agree
are advisable to satisfy the condition set forth in Section 8.1(a).

(b) If a Party or any of its Affiliates receives a request for information or
documentary material from any Government Entity with respect to this Agreement
or any of the transactions contemplated by this Agreement, then such Party shall
endeavor in good faith to make, or cause to be made, as soon as reasonably
practicable and after consultation with the other Party, an appropriate response
in compliance with such request.

(c) The Parties shall keep each other apprised of the status of matters relating
to the completion of the transactions contemplated by this Agreement and work
cooperatively in connection with obtaining the Regulatory Approvals of each
applicable Government Entity, including:

(i) cooperating with each other in connection with the Mandatory Antitrust
Filings, the Regulatory Approvals, and any other filings required to be made, or
considered advisable to make, or information required to be provided by any
Party under the applicable Antitrust Laws or any Laws regulating foreign
investment of any jurisdiction in connection with the transactions contemplated
by this Agreement including the Investment Canada Act (if applicable), and each
Antitrust Approval, and liaising with each other in relation to each step of the
procedure before the relevant Government Entities and as to the contents of all
communications with such Government Entities. In particular, to the extent
permitted by Law or Government Entity, no Party will make any notification or
other submission in relation to the transactions contemplated hereunder without
first providing the other Parties or their outside counsel with a copy of such
notification or submission in draft form and giving such other party or counsel
a reasonable opportunity to discuss its content before it is filed with the
relevant Government Entities, and such first Party shall consider and take
account of all reasonable comments timely made by the other Parties in this
respect; provided, however, that no Party shall be required to provide the other
Party with such portions of notifications or submissions that would jeopardize
any attorney-client or other legal privilege (it being understood, however, that
the Parties shall cooperate in any reasonable efforts and requests that would
enable otherwise required disclosure to the other Parties to occur without so
jeopardizing privilege); provided, further, that a Party may provide

 

65



--------------------------------------------------------------------------------

such portions of notifications or submissions solely to the other Party’s
outside counsel pursuant to a common interest agreement and non-disclosure
agreement, each to be negotiated by the Parties in good faith, if such Party
determines, acting reasonably, that the provision to the other Party of such
portions of notifications or submissions could reasonably be expected to have a
material adverse effect upon it if the transactions contemplated by this
Agreement are not consummated;

(ii) furnishing to the other Primary Parties or their outside counsel all
information within its possession that is required for the Mandatory Antitrust
Filings, obtaining the Antitrust Approvals, and any application or other filing
to be made or information required to be provided by the other Party pursuant to
the applicable Antitrust Laws or any Laws regulating foreign investment of any
jurisdiction, including the Investment Canada Act (if applicable), in connection
with the transactions contemplated by this Agreement; provided, however, that
(a) no such information shall be required to be provided by a Party if it
determines, acting reasonably, that, such information is material and
competitively sensitive or that the provision of such information could
reasonably be expected to have a material adverse effect upon it if the
transactions contemplated by this Agreement were not completed or that the
provision of such information would jeopardize any attorney-client or other
legal privilege (it being understood, however, that the parties shall cooperate
in any reasonable efforts and requests that would enable otherwise required
disclosure to the other parties to occur without so jeopardizing privilege), and
(b) in any such case the Purchaser and the Main Sellers shall cooperate with a
view to establishing a mutually satisfactory procedure for providing such
information directly to the Government Entity requiring or requesting such
information, and the relevant Main Seller or the Purchaser or the relevant
Designated Purchaser required to provide such information shall provide it
directly to such Government Entity requiring or requesting such information;

(iii) promptly notifying each other of any communications from or with any
Government Entity with respect to the transactions contemplated by this
Agreement and ensuring to the extent permitted by Law or Government Entity that
each of the Primary Parties is entitled to attend any meetings with or other
appearances before any Government Entity with respect to the transactions
contemplated by this Agreement;

(iv) consulting and cooperating with one another in connection with all
analyses, appearances, presentations, representations, memoranda, briefs,
arguments, opinions and proposals made or submitted by or on behalf of any Party
hereto in connection with proceedings under or relating to the Mandatory
Antitrust Filings, the Antitrust Approvals, the applicable Antitrust Laws or any
Laws regulating foreign investment of any jurisdiction (including the Investment
Canada Act) in connection with the transactions contemplated by this Agreement;
and

(v) without prejudice to any rights of the Parties hereunder, consulting and
cooperating in all respects with the other in defending all lawsuits and other
proceedings by or before any Government Entity challenging this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

66



--------------------------------------------------------------------------------

(d) In addition, subject to any limitations set forth in Section 5.5(e), the
Purchaser shall, and shall cause each of the Designated Purchasers to, use its
reasonable efforts to satisfy (or cause the satisfaction of) the conditions
precedent to the Purchaser’s obligations hereunder as set forth in
Section 8.1(a) to the extent the same is within its control and to take, or
cause to be taken, all other actions and to do, or cause to be done, all other
things necessary, proper or advisable under all applicable Laws to consummate
the transactions contemplated by this Agreement, including using its reasonable
efforts to make all required filings and obtain all Regulatory Approvals and any
other Consent of a Government Entity required to be obtained, in order for the
Parties to consummate the transactions contemplated by this Agreement.

(e) Subject to the proviso below, the obligations of the Purchaser pursuant to
Section 5.5(d) shall include an obligation to commit, and cause the Designated
Purchasers to use their respective reasonable efforts to commit, to any and all
undertakings, divestitures, licenses or hold separate or similar arrangements
with respect to their respective assets and/or the Assets and/or to any and all
arrangements for the conduct of any business and/or termination of any and all
existing relationships and contractual rights and obligations as a condition to
obtaining any and all Regulatory Approvals and other Consents from any
Government Entity necessary to consummate the transactions contemplated by this
Agreement, including without limitation an obligation to take any and all
actions necessary in order to ensure the receipt of the necessary Consents, the
obtaining of all Regulatory Approvals, or the termination, waiver or expiration
of the necessary waiting periods, under the HSR Act, or any other applicable
Antitrust Laws or investment or similar Law; provided, however, that nothing in
this Agreement shall require or be construed to require Purchaser or the
Designated Purchasers to commit to any undertaking, divestiture, license or hold
separate or similar arrangement or conduct of business arrangement or to
terminate any relationships, rights or obligations or to do any other act, to
the extent such commitment, termination or action would be reasonably likely to
be materially adverse to the business, financial condition, or prospects of the
Business or the Purchaser or the Designated Purchasers. In addition, subject to
the terms and conditions herein provided, the Purchaser shall not, and shall
cause the Designated Purchasers not to, take or cause to be taken any action
which would reasonably be expected to prevent or materially delay the
consummation of the transactions contemplated by this Agreement. This
Section 5.5(e) shall not apply to the Investment Canada Act or any related
Regulatory Approvals.

(f) Each of the Parties agrees to use reasonable efforts (i) to prepare and
file, as promptly as practicable, a joint filing to be made with CFIUS with
regard to the transactions contemplated herein for the purpose of securing the
CFIUS Approval, and (ii) to timely respond to any inquiries from CFIUS or any
other interested Government Entity.

(g) Upon the Purchaser’s request, the Sellers shall cooperate with the Purchaser
in connection with any filings or submissions to be made by it under the
Investment Canada Act with regard to the transactions contemplated. In
furtherance thereof, the Purchaser shall be entitled to submit a notification to
the Director of Investments under Part III of the Investment Canada Act in
respect of the transactions contemplated by this Agreement before or within 30
days following Closing, at the Purchaser’s discretion and the Sellers hereby
agree to provide the Purchaser on a prompt basis all necessary information and
otherwise render assistance to allow the Purchaser to reasonably promptly
complete preparation and submission of any such filings or submissions and to
respond to any enquiries from any Government Entity

 

67



--------------------------------------------------------------------------------

responsible for or administering the Investment Canada Act, including at
Purchaser’s request attending or participating in meetings or writing in support
of Purchaser’s acquisition of the Business. The Purchaser shall keep the Sellers
apprised of the status of matters related to obtaining the ICA Approval.

(h) Upon the Purchaser’s request, which may occur no later than the Closing
Date, the Sellers shall cooperate with the Purchaser in connection with any
filing required to be made with the Federal Communications Commission, or any
other Government Entity with jurisdiction over authorization of
telecommunications equipment, for any approvals or required notifications;
provided that, the Purchaser shall take primary responsibility for preparation
and submission of any such filing, and the Sellers hereby agree to provide the
Purchaser on a reasonably prompt basis all necessary information and otherwise
to render reasonable assistance to allow the Purchaser to reasonably promptly
complete preparation and submission of the filing and to respond to any
inquiries from the Federal Communications Commission or any such Government
Entity.

(i) For the avoidance of doubt, the covenants under this Section 5.5 shall not
apply to any action, effort, filing, Consent, proceedings, or other activity or
matter relating to the Bankruptcy Courts, the Bankruptcy Proceedings and/or the
Bankruptcy Consents.

Section 5.6. Pre-Closing Access to Information.

(a) Prior to the Closing, the Main Sellers shall, and shall cause their
Subsidiaries to, (i) give the Purchaser and its authorized Representatives, upon
reasonable advance notice and during regular business hours, reasonable access
to all books, records, personnel, officers, advisors, agents, bankers and other
Representatives and other facilities and properties of the Business (including
physical access to any Leased Real Property and/or Direct Lease Real Estate),
(ii) permit the Purchaser and its Representatives to make such copies and
inspections thereof, upon reasonable advance notice and during regular business
hours, as the Purchaser may reasonably request and (iii) furnish the Purchaser
with such unaudited financial and operating data and other information with
respect to the Business as is regularly prepared in the Ordinary Course that the
Purchaser may from time to time reasonably request; provided, however, that
(A) any such access by the Purchaser shall be conducted at Purchaser’s own
expense, in accordance with Law (including any applicable Antitrust Law and
Bankruptcy Law), at a reasonable time, under the supervision of the Sellers’
personnel and in such a manner as to maintain confidentiality and not to
interfere with the normal operations of the businesses of the Sellers and their
Affiliates, and (B) the Sellers will not be required to provide to the Purchaser
access to or copies of any Employee Records unless consented to by such
Employee.

(b) Notwithstanding anything contained in this Agreement or any other agreement
between the Purchaser and the Sellers executed on or prior to the date hereof,
the Sellers shall not have any obligation to make available to the Purchaser or
its Representatives, or provide the Purchaser or its Representatives with,
(i) any income Tax Return or any combined or consolidated Tax Return filed by
the Sellers or any of their Affiliates or predecessors, or any related material,
or (ii) more generally, any information if making such information available
would (A) jeopardize any attorney-client or other legal privilege or
(B) potentially cause the Sellers to be found in contravention of any applicable
Law or contravene any fiduciary duty or

 

68



--------------------------------------------------------------------------------

agreement (including any confidentiality agreement to which the Sellers or any
of their Affiliates are a party), it being understood that the Sellers shall
cooperate in any reasonable efforts and requests for waivers that would enable
otherwise required disclosure to the Purchaser to occur without so jeopardizing
privilege or contravening such Law, duty or agreement.

Section 5.7. Public Announcements. Subject to (a) the provisions of ARTICLE VII
with respect to communications and announcements to the Employees and the
employees of the Purchaser and the Designated Purchasers and (b) each Party’s
disclosure obligations imposed by Law or stock exchange regulation (including
any obligations under any Bankruptcy Laws), during the period from the date
hereof until the Closing Date, the Purchaser and the Main Sellers shall, and
shall cause their respective Affiliates to, (i) cooperate with the other Primary
Party in the development and distribution of all news releases, other public
information disclosures and announcements, including announcements and notices
to customers, suppliers and Employees, with respect to this Agreement, or any of
the transactions contemplated by this Agreement and the other Transaction
Documents and (ii) not issue any such announcement or statement prior to
consultation with, and the approval of, the other Primary Parties (such approval
not to be unreasonably withheld or delayed); provided that approval shall not be
required where the disclosing Primary Party determines, based on advice of
counsel and after consultation with the other Primary Parties, that such
disclosure is required by Law or stock exchange regulation.

Section 5.8. Further Actions. Each of the Parties shall execute and deliver such
documents and other papers and take such further actions as may reasonably be
required to carry out the provisions of this Agreement and the Ancillary
Agreements and give effect to the transactions contemplated herein and therein,
including (i) the execution and delivery of such assignments, deeds and other
documents as may be necessary to transfer any Assets as provided in this
Agreement and (ii) the assumption and assignment of the Assumed and Assigned
Contracts and the assignment of the Designated Non-365 Contracts, in each case,
that were not previously elected by the Purchaser to have them assumed and
assigned to the Purchaser, provided that the Sellers shall have no obligation to
assume and assign any such contracts if they have already been rejected by the
Sellers at the time of the request from the Purchaser to assume and assign such
contract.

Section 5.9. Conduct of Business. The Sellers covenant that, subject to any
limitation imposed as a result of being subject to the Bankruptcy Proceedings
and except as (i) the Purchaser may approve otherwise in writing as set forth
below (such approval not to be unreasonably withheld or delayed), (ii) set forth
in Section 5.9 of the Sellers Disclosure Schedule, (iii) otherwise expressly
required by this Agreement or another Transaction Document, (iv) as permitted by
the Real Estate Agreements Term Sheet, (v) required by Law (including any
applicable Bankruptcy Law) or by any order of a Bankruptcy Court entered as of
the date hereof, or (vi) relates solely to Excluded Assets or Excluded
Liabilities, the Sellers shall and shall cause their Affiliates to (A) conduct
the Business and maintain the level of operations and maintenance expenses at an
adequate level, all in the Ordinary Course and (B) abstain from any of the
following actions:

(a) sell, lease or dispose of the Assets, in any single transaction or series of
related transactions, other than sale of Inventory in the Ordinary Course, or
enter into any

 

69



--------------------------------------------------------------------------------

exclusive agreement that would restrict the Business or the Assets after the
Closing in any material respect;

(b) incur any Lien on any Assets, other than Liens that will be discharged at or
prior to Closing and Permitted Encumbrances;

(c) (x) grant any license or sublicense of any rights under or with respect to
any Transferred Intellectual Property owned by the Sellers as of the date hereof
intended to be included in the Assets, unless (i) such license or sublicense is
to customers, contractors, distributors or suppliers in the Ordinary Course, or
(ii) such license or sublicense would be permitted by the grant back license
rights set forth in Section 2.06 of the Intellectual Property License Agreement
(after the Intellectual Property License Agreement becomes effective), or
(iii) such licenses or sublicenses granted pursuant to source code escrow
arrangements listed in Section 5.9(c) of the Sellers Disclosure Schedule;
(y) enter into any exclusive license agreement that would restrict the Business
or the Assets after the Closing in any material respect or which is in conflict
with the provisions of this Agreement or the Intellectual Property License
Agreement; or (z) sell, transfer, or assign any Intellectual Property that is
intended as of the date hereof to be (i) acquired by the Purchaser or Designated
Purchaser at Closing, or (ii) licensed to Purchaser under the Intellectual
Property License Agreement unless the relevant Sellers receive a written license
from the buyer of such Licensed Intellectual Property sufficient for the
Purchaser to retain all its rights in such Licensed Intellectual Property as set
out in the Intellectual Property License Agreement;

(d) grant any lease, sublease, license, sublicense or other occupancy rights
under or with respect to any portion of Leased Real Property or the Direct Lease
Real Estate used in the Business or amend any Real Estate Leases in any material
respect or in any manner which would impose on the assignee thereof any
financial obligation thereunder that does not currently exist or terminate or
surrender or agree to a release of any such Real Estate Lease, in whole or in
part;

(e) construct, or permit to be constructed any capital improvements or major
alterations at any portion of the Leased Real Property or Direct Lease Real
Estate used for the Business;

(f) increase the rate of cash compensation or other fringe, incentive, equity
incentive, pension, welfare or other employee benefits paid or payable to the
Transferred Employees, other than increases required by applicable Law,
Contracts or Seller Employee Plans in effect as of the date hereof (including
pursuant to the KEIP or KERP, or any annual incentive plan), or as otherwise
approved by the Bankruptcy Court from time to time, or increases in the Ordinary
Course that apply to substantially all similarly situated employees (including
the Transferred Employees) of the Sellers or the applicable Affiliates of the
Sellers;

(g) enter into, adopt, amend or modify any Collective Labor Agreement affecting
Employees, except as required by applicable Law;

 

70



--------------------------------------------------------------------------------

(h) voluntarily terminate, waive any right under, or amend in any material
respect any Assigned Contract, Bundled Contract, Inbound License Agreement,
Outbound License Agreement or Patent Cross License;

(i) enter into any Contract that would be a Material Contract, other than any
manufacturing or supply agreement with annual costs not to exceed US$1,000,000
individually or US$10,000,000 in the aggregate;

(j) waive, release, assign, settle or compromise any material claim, litigation
or arbitration relating to the Business to the extent that such waiver, release,
assignment, settlement or compromise imposes any binding obligation, whether
contingent or realized, on the Business that will bind the Purchaser and/or any
of the Designated Purchasers after the Closing Date and is materially adverse to
the Business;

(k) solicit bids for the sale, transfer or other disposition, directly or
indirectly, including through an asset sale, stock sale, merger, amalgamation,
plan of arrangement or other similar transaction of any part of the Business;

(l) manage the Adjusted Net Working Capital other than in the Ordinary Course;

(m) take any action to cause any employee of the Sellers who would otherwise be
an Employee as of the Closing not to be an Employee (other than termination for
cause or termination of Employees who failed to receive an offer of employment
from Purchaser or a Designated Purchaser pursuant to this Agreement provided
Sellers make a reasonable effort to provide notice to Purchaser prior to such
employment termination); or take any action to cause any employee of the Sellers
who does not provide all or substantially all of his or her services to the
Business as of the date of this Agreement, to become an Employee; or

(n) authorize, or commit or agree to take, any of the foregoing actions. If a
Seller desires to take any action in this Section 5.9 requiring Purchaser’s
consent, the Main Sellers may, prior to any such action being taken, request the
Purchaser’s consent via an electronic mail or facsimile sent to the
individual(s) at the addresses listed on Exhibit 5.9. The Purchaser shall
respond to such notice in writing by 11:59 p.m. (New York time) on the second
Business Day after the day of delivery of such email or facsimile. The failure
of the Purchaser to respond within such two (2) Business Days shall not be
deemed to be consent to such action.

Section 5.10. Transaction Expenses. Except as otherwise provided in this
Agreement or the Ancillary Agreements, each of the Purchaser and the Sellers
shall bear its own costs and expenses (including brokerage commissions, finders’
fees or similar compensation, and legal fees and expenses) incurred in
connection with this Agreement, the other Transaction Documents and the
transactions contemplated hereby and thereby.

Section 5.11. Confidentiality.

(a) The Parties acknowledge that the Confidentiality Agreement remains in full
force and effect in accordance with its terms, which are incorporated herein by
reference, and the Parties agree to be bound thereby in the same manner and to
the same extent as if the

 

71



--------------------------------------------------------------------------------

terms had been set forth herein in full, except that the Sellers shall be at
liberty to disclose the terms of this Agreement to any court or to any
liquidator or in connection with any auction process approved by the Bankruptcy
Court and show appropriate figures in their administration records, accounts and
returns and (ii) the Purchaser or the Designated Purchaser shall be at liberty
to disclose the terms of this Agreement and other “Evaluation Materials” (as
defined under the Confidentiality Agreement) to the EMEA Purchaser or any
Designated EMEA Purchaser; provided, that after the Closing Date, the
Purchaser’s confidentiality obligations under this Section 5.11 and the
Confidentiality Agreement with respect to information and data relating to the
Business and/or the Assets shall terminate. Any Business Information or copies
thereof retained by the Sellers pursuant to Section 5.24(c) shall be deemed to
constitute “Evaluation Material” as such term is defined under the
Confidentiality Agreement and, from and after the Closing Date, the Sellers
shall treat such Business Information on the same terms and conditions
applicable to the Purchaser’s treatment of “Evaluation Material” as such term is
defined under the Confidentiality Agreement.

(b) To the extent a copy of any Bundled Contract is provided to Purchaser or a
Designated Purchaser pursuant to Section 5.15 or otherwise, Purchaser or such
Designated Purchaser shall not use or disclose any information therein that
relates exclusively to a business of a Seller other than the Business (such
information, “Non-Business Information”), including, without limitation,
information related to product pricing, pricing strategy, production levels,
production capacity or product inventories, current bids or potential bids for
particular products or services, plans relating to the production, distribution,
marketing, or introduction dates of specific products, including proposed
territories and potential customers, matters relating to actual or potential
suppliers or customers, current or project costs of procurement, development,
manufacture or product research and development efforts of any specific product;
provided, however, that Non-Business Information shall not include information
that (i) was rightfully in Purchaser’s or a Designated Purchaser’s possession
without a duty of confidentiality before receipt from Seller, (ii) is or has
been disclosed publicly through no fault of Purchaser or a Designated Purchaser
and without breach of any third parties’ confidentiality obligations, (iii) is
rightfully received by Purchaser or a Designated Purchaser without a duty of
confidentiality, (iv) is independently developed by Purchaser or a Designated
Purchaser without access to the Non-Business Information, as substantiated by
written records or other documentation of Purchaser or such Designated
Purchaser, or (v) is disclosed by Purchaser or a Designated Purchaser with a
Seller’s or its successors’ or assigns’ prior written approval; provided,
further, that the Purchaser or the Designated Purchaser may disclose the
Non-Business Information to the EMEA Purchaser or any Designated EMEA Purchaser.
Furthermore, the rights of the Sellers under this Section 5.11(b) shall inure to
the benefit of any buyer of a business of the Seller to which such Non-Business
Information relates. Notwithstanding the foregoing, Purchaser or the relevant
Designated Purchaser shall not be deemed in breach hereunder in the event that
Purchaser or such Designated Purchaser is required by applicable law,
regulation, legal process, or the regulations or rules of the stock exchange, or
requested by a regulatory body, agency or stock exchange, to disclose any of the
Non-Business Information.

Section 5.12. Certain Payments or Instruments Received from Third Parties. To
the extent that, after the Closing Date, (a) the Purchaser and/or any Designated
Purchaser receives any payment or instrument that is for the account of a Seller
according to the terms of any Transaction Document or relates primarily to any
business or business segment of the Sellers

 

72



--------------------------------------------------------------------------------

other than the Business, the Purchaser shall, and shall cause the Designated
Purchasers to, promptly deliver such amount or instrument to the relevant
Seller, and (b) any of the Sellers receives any payment that is for the account
of the Purchaser, any of the Designated Purchasers according to the terms of any
Transaction Document or relates primarily to the Business, the Sellers shall,
and shall cause the other Sellers to, promptly deliver such amount or instrument
to the Purchaser or the relevant Designated Purchaser, as applicable. All
amounts due and payable under this Section 5.12 shall be due and payable by the
applicable Party in immediately available funds, by wire transfer to the account
designated in writing by the relevant Party. Notwithstanding the foregoing, each
Party hereby undertakes to use its reasonable efforts to direct or forward all
bills, invoices or like instruments to the appropriate Party.

Section 5.13. Non-Assignable Contracts.

(a) To the extent that any Assigned Contract or any Seller Consent is not
capable of being assigned under Section 365 of the U.S. Bankruptcy Code (or, if
inapplicable, pursuant to other applicable Laws or the terms of such Contract or
Consent) to the Purchaser or a Designated Purchaser at the Closing (i) without
the Consent of the issuer thereof or the other party thereto or any Third Party
(including a Government Entity), and such Consent cannot be obtained pursuant to
Section 2.1.7 or (ii) whether or not Consent is required, without Sellers’ and
their Affiliates’ compromising any right, asset or benefit or expending any
amount or incurring any Liability or providing any other consideration other
than as provided in Section 2.1.7 (collectively, the “Non-Assignable
Contracts”), this Agreement will not constitute an assignment thereof, or an
attempted assignment, unless and until any such Consent is obtained; provided,
however, that the Sellers will use their reasonable efforts to (i) cooperate
with the Purchaser in connection with any commercially reasonable arrangement to
provide the Purchaser the same interest, benefits and rights under any such
Non-Assignable Contracts as the applicable Seller had immediately prior to the
Closing, including entering into one or more mutually agreed commercially
reasonable Subcontract Agreements, and (ii) facilitate Purchaser’s negotiation
with the other party to each Non-Assignable Contract that is a license of
Intellectual Property to provide the Purchaser the same interest, benefits and
rights under any such Non-Assignable Contracts as the applicable Seller had
immediately prior to the Closing (including paying Cure Costs in order to obtain
such Consent). If, and only for so long as, the arrangements described in clause
(i) of the immediately preceding sentence are made such that Purchaser has
obtained the same interest, benefits and rights under any such Non-Assignable
Contracts, then, as between the Sellers and the Purchaser (or the relevant
Designated Purchaser), such Non-Assignable Contracts shall be deemed to be
assigned and the Purchaser (or the relevant Designated Purchaser) shall perform
all obligations and covenants thereunder. Notwithstanding the foregoing
sentences, (w) nothing in this Section 5.13 shall require any Seller to renew,
modify or amend any Non-Assignable Contract once it has expired. The Parties
acknowledge that the fact that any Contract constitutes a Non-Assignable
Contract by itself shall not (i) constitute a breach of any covenant hereunder,
(ii) except as otherwise provided in Section 8.3(c), entitle Purchaser to
terminate this Agreement or (iii) result in any reduction of the Purchase Price
payable hereunder. Any Non-Assignable Contract assigned pursuant to the terms of
this Section 5.13 shall, when assigned, constitute an Assigned Contract
hereunder from and after such date.

(b) For the purposes of this Agreement (including Section 5.13(a) and all
representations and warranties of the Sellers contained herein), the relevant
Sellers shall be

 

73



--------------------------------------------------------------------------------

deemed to have obtained all required Consents in respect of the assignment of
any Assumed and Assigned Contract if, and to the extent that, pursuant to the
U.S. Sale Order or any separate order of the U.S. Bankruptcy Court approving and
authorizing the assumption and assignment of the Assumed and Assigned Contracts,
the Sellers are authorized to assume and assign to the Purchaser or a Designated
Purchasers such Seller Contract pursuant to Section 365 of the U.S. Bankruptcy
Code and any applicable Cure Cost has been satisfied as provided in
Section 2.1.7.

(c) If, after the Closing, the Purchaser or the relevant Designated Purchaser
receives a purchase order on account of any Non-Assignable Contract that is a
contract between a Seller and a customer of such Seller (each, a “Non-Assignable
Customer Contract” and the customer counterparty thereto a “Non-Assignable
Customer Counterparty”), Purchaser or the relevant Designated Purchaser shall
request that such Non-Assignable Customer Counterparty consent in writing to the
assignment of such Non-Assignable Customer Contract to Purchaser or the relevant
Designated Purchaser. For the period in which such consent is not forthcoming
(the “Non-Assignable Period”), Purchaser or the relevant Designated Purchaser
shall process such purchase order and Seller shall provide the Purchaser or the
relevant Designated Purchaser with the interest, benefits and rights under such
Non-Assignable Customer Contract in accordance with Section 5.13(a); provided,
however, that Seller’s obligation to provide Purchaser or the relevant
Designated Purchaser with the interest, benefits and rights under such
Non-Assignable Customer Contract will terminate upon the earliest of (i) the
effective date of such consent, (ii) the effective date of any direct agreement
between Purchaser (or the relevant Designated Purchaser) and such Non-Assignable
Customer Counterparty or (iii) in accordance with Section 5.13(a); provided
further, however, that Purchaser and the relevant Designated Purchaser agree to
indemnify, defend and hold Sellers and each Seller’s respective directors,
officers and personnel (collectively, the “Non-Assignable Customer Contracts
Indemnitees”) harmless from and against any and all losses, costs, damages,
expenses and liabilities whatsoever (including reasonable legal fees) which may
be suffered or incurred by any Non-Assignable Customer Contracts Indemnitee
arising out of claims made by a Non-Assignable Customer Counterparty relating to
Seller’s providing Purchaser and/or the relevant Designated Purchaser with the
interests, benefits and rights under the relevant Non-Assignable Customer
Contract during the Non-Assignable Period.

Section 5.14. Inbound License Agreements.

Each of the Purchaser and the Sellers shall, and the Purchaser shall cause any
relevant Designated Purchaser and the Sellers shall cause any Affiliate to, use
reasonable efforts and work cooperatively in good faith to facilitate the
Purchaser’s negotiation with the licensor under any Inbound License Agreement
that is not assigned to the Purchaser or a Designated Purchaser to obtain rights
for the Purchaser or a Designated Purchaser to use the Intellectual Property
that is licensed under that Inbound License Agreement, or, if that negotiation
is unsuccessful, the Sellers shall use reasonable efforts to provide the same
interests, benefits and rights under such Inbound License Agreement, in each
case, as reasonably necessary to effectively operate the Business from and after
Closing, including in the case of the Sellers requesting Consent to the grant of
these rights from the relevant third party; provided, however, that the Sellers
shall be under no obligation to compromise any right, asset or benefit
(including relinquishment of rights in the Retained Field of Use, as defined in
the Intellectual Property

 

74



--------------------------------------------------------------------------------

License Agreement) or to expend any amount or incur any Liability or provide any
other consideration in complying with their obligations under this Section 5.14.

Section 5.15. Bundled Contracts.

(a) Each of the Purchaser and the Sellers shall, and the Purchaser shall, and
shall cause any relevant Designated Purchaser, as applicable, to use its
reasonable efforts to, prior to the Closing Date, enter into arrangements with
the counterparty to each Contract of a Seller that involves the sale or
provision of Products and/or Services to a customer of the Business and the sale
or provision of other products and/or services of the Sellers or their
Affiliates and is listed in Section 5.15 of the Sellers Disclosure Schedule (a
“Bundled Contract”), to amend such Bundled Contract so as to delete all
obligations and Liabilities therefrom as they relate to the Products and the
Services and enter into a new Contract (effective as of, and conditioned upon
the occurrence of, the Closing) with the applicable counterparty and which only
relates to Products and Services, on substantially the same terms and conditions
as are in effect for the sale or provision of Products and/or Services under the
Bundled Contract or as otherwise acceptable to Purchaser, in which event such
new Contract shall be deemed to be an Assigned Contract, and such Bundled
Contract shall cease to be a Bundled Contract. Seller shall generally be
responsible for all administrative costs, fees and expenses connected with the
amendment of a Bundled Contract and entry into a new Contract to replace a
Bundled Contract as provided in the preceding sentence (other than the costs,
fees and expenses of Purchaser or any counsel to Purchaser); provided, however,
that the Sellers shall be under no obligation to compromise any right, asset or
benefit in obtaining such arrangements and the failure to enter into such
arrangements with respect to any Bundled Contract shall not, except as otherwise
provided in Section 8.3(c), entitle the Purchaser to terminate this Agreement,
not to complete the transactions contemplated hereby or reduce the Purchase
Price payable hereunder. In the event Sellers’ efforts do not result in the
separation of a Bundled Contract, then Purchaser and Sellers shall cooperate in
good faith to enter into reasonable arrangements to provide the Purchaser or
Designated Purchaser, as applicable, the same interest, benefits, rights and
obligations under such Bundled Contract, only to the extent relating to the
Business.

(b) For those Bundled Contracts for which the arrangements mentioned in
Section 5.15(a) could not be entered into prior to the Closing Date, the
relevant Sellers shall either: (i) continue to use their reasonable efforts to
facilitate the entry by the Purchaser or the relevant Designated Purchaser and
the other party to each such Bundled Contract into a new Contract that only
relates to Products and/or Services on substantially the same terms and
conditions as are in effect for the sale or provision of Products and/or
Services under the Bundled Contracts or as otherwise acceptable to the Purchaser
and/or (ii) use their reasonable best efforts to cooperate with the Purchaser in
any commercially reasonable arrangement to provide the Purchaser or Designated
Purchaser, as applicable, the same interest, benefits and rights under any such
Bundled Contract only to the extent relating to Products and/or Services as the
applicable Seller had immediately prior to the Closing, including using its
reasonable efforts to enter into one or more mutually agreed commercially
reasonable Subcontract Agreements with respect to such Bundled Contracts;
provided that (A) nothing in this Section 5.15 shall require the Sellers to
renew any Bundled Contract once it has expired, (B) the Sellers shall have the
right, any time after December 31, 2010, to exercise any right to terminate any
Bundled Contract, and (C) the Sellers shall be under no obligation to compromise
any right, asset or benefit or to incur any

 

75



--------------------------------------------------------------------------------

Liability in order to comply with its obligations under this sentence.
Notwithstanding the foregoing, the Sellers shall not take any action to
terminate or reject any Bundled Contract, or take any action or fail to take any
action that would permit the other party to any Bundled Contract to terminate
such Bundled Contract, in each case, prior to December 31, 2010.

Section 5.16. Post-Closing Assistance for Litigation.

(a) After the Closing, the Purchaser shall, upon the request of the Sellers, and
at the Sellers’ cost (including reimbursement of out of pocket expenses of the
Purchaser and the Designated Purchasers and payment of a reasonable per diem to
the Purchaser or a Designated Purchaser which per diem shall be based on the
total compensation of the affected Transferred Employees at the time), require
the Transferred Employees to make themselves reasonably available at reasonable
times and cooperate in all reasonable respects with the Sellers and their
Affiliates in the preparation for, and defense of, any lawsuit, arbitration or
other Action (whether disclosed or not disclosed in the Sellers Disclosure
Schedule) filed or claimed against the Sellers or any of their Affiliates or any
of the respective agents, directors, officers and employees of the Sellers and
their Affiliates, whether currently pending or asserted in the future,
concerning the operation or conduct of the Business prior to the Closing Date;
provided, however, that the obligations of the Purchaser hereunder shall only
extend to the Transferred Employees who remain employed by the Purchaser or a
Designated Purchaser as of the date of the Seller’s request and shall not apply
to former employees no longer employed by the Purchaser or a Designated
Purchaser as of such date and shall not require the Purchaser or a Designated
Purchaser to continue the employment of any such employee.

(b) After the Closing, the Sellers shall, upon the request of the Purchaser, and
at the Purchaser’s cost (including reimbursement of out of pocket expenses of
the Sellers and payment of a reasonable per diem to the Sellers which per diem
shall be based on the total compensation of the affected employees of the
Sellers at the time), require their employees that were not Transferred
Employees to make themselves reasonably available and cooperate in all
reasonable respects with the Purchaser and the Designated Purchasers and their
Affiliates in the preparation for, and defense of, any lawsuit, arbitration or
other Action filed or claimed against the Purchaser, any of the Designated
Purchasers, any of their Affiliates or any of the respective agents, directors,
officers and employees of any of the foregoing, whether currently pending or
asserted in the future, concerning the operation or conduct of the Business;
provided, that the obligations of the Sellers or their Affiliates under this
Section 5.16(b) shall only extend to the employees of such Sellers or Sellers’
Affiliates as of the date of Purchaser’s request and shall not apply to former
employees no longer employed by such Sellers or Seller’s Affiliates as of such
date and shall not require Sellers or Seller’s Affiliates to continue the
employment of any such employee.

Section 5.17. Delivery of Assets.

(a) To the extent not provided for in the Transition Services Agreement or the
Real Estate Agreements Term Sheet, the Purchaser shall, and shall cause the
relevant Designated Purchasers to, within ninety (90) days after the Closing
Date, relocate all tangible Assets and Purchaser’s activities from all premises
owned or leased by the Sellers or their Affiliates after the Closing other than
those premises to be occupied by the Purchaser or any Designated Purchasers

 

76



--------------------------------------------------------------------------------

after the Closing Date pursuant to the provisions of the Real Estate Agreements,
the Direct Leases or the Assumed and Assigned Contracts.

(b) As promptly as reasonably practicable, and in no event more than thirty
(30) days, after the Closing Date, the Sellers shall deliver to the Purchaser
copies of correspondence, notices, filings, prosecution files, dockets,
certifications and other documents relating to the filing, prosecution,
issuance, renewal and enforcement of the Business Registered IP, provided that
all items to be delivered hereunder shall be delivered solely by remote
telecommunication to the extent the Purchaser may so request. Without limiting
the generality of the foregoing, within thirty (30) days of Closing, the Sellers
shall and shall cause their Affiliates to, instruct their current attorneys and
agents to deliver to the Purchaser, or attorneys designated by Purchaser, any
and all records in the possession of such attorneys and agents relating to the
prosecution of any applications, registrations and renewals of any Business
Registered IP.

Section 5.18. Termination of Overhead and Shared Services.

The Purchaser acknowledges and agrees that, except as otherwise expressly
provided in the Transition Services Agreement, effective as of the Closing Date
(i) all Overhead and Shared Services provided to the Business (except the
Transferred Overhead and Shared Services) shall cease and (ii) the Sellers or
their Affiliates shall have no further obligation to provide any Overhead and
Shared Services to the Business.

Section 5.19. Financing.

(a) Notwithstanding anything to the contrary set forth herein, the Purchaser
acknowledges and agrees that (i) its obligations to consummate the transactions
contemplated by this Agreement are not conditioned or contingent in any way upon
receipt of any financing from any other Person, and (ii) failure to consummate
the transactions contemplated herein as a result of the failure to obtain
financing shall constitute a breach of this Agreement by the Purchaser
(including its obligations pursuant to Section 2.3).

Section 5.20. Insurance Matters.

(a) The Purchaser acknowledges and agrees that coverage of the Covered Assets
and Persons under the Seller Insurance Policies shall cease as of the Closing
Date (other than assets used in, and Persons engaged in, the provision of
services under the Transition Services Agreement, except as otherwise set forth
therein) and the Covered Assets and Persons will be deleted in all respects as
insured (or additional insured, as the case may be) under all Seller Insurance
Policies. Notwithstanding anything herein to the contrary, the Sellers shall
retain any rights to, including any right to any proceeds received in respect
of, any claim pending as of the date hereof or made after the date hereof under
any Seller Insurance Policy.

(b) If after the Closing Date the Purchaser or the Sellers (or any of their
respective Affiliates) reasonably require any information regarding claim data
or other information pertaining to a claim or an occurrence reasonably likely to
give rise to a claim (including any pre-Closing claims under the Seller
Insurance Policies that are to be covered under the retrospective component of
the new insurance policy) in order to give notice to or

 

77



--------------------------------------------------------------------------------

make filings with insurance carriers or claims adjustors or administrators or to
adjust, administer or otherwise manage a claim, then the Sellers or the
Purchaser, as the case may be, shall cause such information to be supplied to
the other (or their designee), to the extent such information is in their
possession and control or can be reasonably obtained by the Sellers or the
Purchaser (or their respective Affiliates), as applicable, promptly upon a
written request therefore. If the Purchaser desires access to, and utilization
of, claims data or information maintained by an insurance company or other Third
Party in respect of any claim (including any pre-Closing claims under any Seller
Insurance Policies that are covered under the retrospective component of the new
insurance policies), the Purchaser shall be exclusively responsible for
acquiring from such insurance company or Third Party, at the Purchaser’s sole
cost and expense, the rights necessary to permit them to obtain access to and
utilization of such claims data or information, provided that Sellers and their
Affiliates shall reasonably cooperate with Purchaser’s efforts. If any Third
Party requires the consent of the Sellers or any of their Affiliates to the
disclosure of such information, such consent shall not be unreasonably withheld.

Section 5.21. Guarantees and Other Credit Support of the Business.

Following the Closing, the Purchaser shall, or shall cause the applicable
Designated Purchasers to cooperate with the Sellers to procure the return and/or
release by the applicable counterparty, as soon as reasonably practicable, of
any security deposit, performance bond or surety posted by any Seller or any of
its Affiliates in connection with Assigned Contracts (the “Security Deposits”),
including where required by the applicable counterparty, offering to post such
Security Deposits on terms and conditions no less favorable than offered to such
Seller by such counterparty; provided, that neither the Purchaser nor any
Designated Purchaser shall have any obligation under this Section 5.21 if any of
the Sellers shall be in breach of the representations and warranties contained
in Section 4.14(b) with respect to such Security Deposits or any portion
thereof. Purchaser shall in no event be required to provide any replacement
financial security or any financial security or other deposits with respect to
any premises leased pursuant to a Sublease or leased pursuant to a Direct Lease,
all of which shall be the sole responsibility of the Sellers.

Section 5.22. Use of Trademarks.

Except as expressly provided in the Trademark License Agreement, as of the
Closing Date, neither the Purchaser nor any Designated Purchaser shall have the
right to use the name “Nortel” or any other Trademarks owned by the Sellers or
any of their Affiliates or any other Trademark employing the word “Nortel” or
any confusingly similar Trademarks to any of the foregoing (collectively, the
“Sellers’ Trademarks”).

Section 5.23. Sellers’ Accessible Information; Cooperation. After the Closing,
the Purchaser shall have the right to reasonably request from the Main Sellers
copies of all books, records, files, documentation and sales literature in the
possession or under control of the Sellers and held or used in the Business
(other than Employee Records where prohibited by applicable Law or Tax Records),
to which the Purchaser in good faith determines it needs access for bona fide
business or legal purposes. The Sellers shall, or cause their Respective
Affiliates to, provide such copies to the Purchaser (at the Purchaser’s expense)
as soon as reasonably practicable, provided that the Sellers shall be allowed to
redact any such requested document in

 

78



--------------------------------------------------------------------------------

order to delete any information and data relating to business segments of any
such Seller and its Respective Affiliates not included in the Business; provided
further, that nothing herein shall require the Sellers to disclose any
information to the Purchaser if such disclosure would jeopardize any
attorney-client or other legal privilege or contravene any applicable Law,
fiduciary duty or agreement, it being understood that the Sellers shall
cooperate in any reasonable efforts and requests for waivers that would enable
otherwise required disclosure to the Purchaser to occur without so jeopardizing
privilege or contravening such Law, duty or agreement.

(b) Purchaser and the Sellers shall reasonably cooperate, and shall cause their
respective Affiliates, officers, employees, agents, auditors and other
Representatives to reasonably cooperate in preparing and auditing, as
applicable, at Purchaser’s expense, any financial statements that the Purchaser
may request in connection with its future financing requirements, such financial
statements to be compliant with any applicable regulations and stock exchange
rules regarding financial statements of businesses acquired or to be acquired.

Section 5.24. Maintenance of Books and Records. After the Closing, the Purchaser
shall, and shall cause the Designated Purchasers to, preserve, until at least
the greater of the third (3rd) anniversary of the Closing Date or as otherwise
provided in Purchaser’s applicable document retention policies, all pre-Closing
Date records to the extent relating to the Business possessed or to be possessed
by such Person. After the Closing Date and up until at least the third
(3rd) anniversary of the Closing Date, upon any reasonable advance notice and
during regular business hours, the Purchaser shall, and/or shall cause the
Person holding such records to, (a) provide to the Sellers or their
Representatives reasonable access to such records during normal business hours
and (b) permit the Sellers or their Representatives to make copies of such
records; provided, however, that (A) any such access shall be conducted at
Sellers’ expense, in accordance with Law (including any applicable Antitrust Law
and Bankruptcy Law), under the supervision of the Purchaser’s personnel and in
such a manner as to maintain confidentiality and not to interfere with the
normal operations of the businesses of the Purchaser and its Affiliates, and
(B) the Purchaser will not be required to provide to the Sellers access to or
copies of any Tax Records or Employee Records where prohibited by applicable
Laws.

(b) Notwithstanding anything contained in this Agreement or any other agreement
between the Purchaser and the Sellers executed on or prior to the date hereof,
the Purchaser shall not have any obligation to make available to the Sellers or
its Representatives, or provide the Sellers or its Representatives with (i) any
income Tax Return or any combined or consolidated Tax Return filed by the
Purchaser or any of its Affiliates or predecessors, or any related material, or
(ii) more generally, any information if making such information available would
(A) jeopardize any attorney-client or other legal privilege or (B) potentially
cause the Purchaser to be found in contravention of any applicable Law or
contravene any fiduciary duty or agreement (including any confidentiality
agreement to which the Purchaser or any of its Affiliates is a party), it being
understood that the Purchaser shall cooperate in any reasonable efforts and
requests for waivers that would enable otherwise required disclosure to the
Sellers to occur without so jeopardizing privilege or contravening such Law,
duty or agreement.

(c) In addition to the above, the Sellers shall have the right to retain,
following the Closing, copies of any book, record, literature, list and any
other written or

 

79



--------------------------------------------------------------------------------

recorded information constituting Business Information or any Employee Records
to which the Sellers in good faith determine they are reasonably likely to need
access for bona fide Tax, financial or legal purposes.

Section 5.25. Sasken Agreements.

Each of the Purchaser and the Sellers shall, and the Purchaser shall, and shall
cause any relevant Designated Purchaser, as applicable, to use its reasonable
efforts to, prior to the Closing Date, enter into arrangements (collectively,
the “Sasken Agreements”) with Sasken Communication Technologies (the “Sasken
Agreements”) with respect to the manufacturing and supply agreements between the
Sellers, on the one hand, and Sasken, on the other hand, existing as of the date
hereof in a manner so as to provide the Purchaser or the relevant Designated
Purchaser, for a period of not less than three (3) months after the Closing,
with the interest, benefits and rights under the Sasken Agreements as the
applicable Seller had immediately prior to the Closing.

 

80



--------------------------------------------------------------------------------

Section 5.26. Finalization of Schedules to Transition Services Agreement;
Disputes. The Parties acknowledge that Schedule 1 attached to the form of
Transition Services Agreement contained in Exhibit L (the “General Scope of
Included Services”) reflects the general scope of certain services anticipated
by the Parties to be provided pursuant to the Transition Services Agreement by
the TSA Sellers, TSA EMEA Sellers and their respective Affiliates (and may
reflect greater detail as to some of such services), but may not be sufficiently
refined to define all such services in detail. Accordingly, the Parties agree
that, from and after the execution of this Agreement, they will negotiate in
good faith to refine the description of the services included within the General
Scope of Included Services so as to provide sufficient operational detail (as
mutually agreed or as determined by arbitration in accordance with clause (d),
the “Included Services”). The Parties agree that Included Services will be
finally determined by such negotiation or by arbitration in accordance with this
Section 5.26, provided that the Included Services will be consistent with, and
will omit any services not reasonably within the service description categories
contained in, the General Scope of Included Services. The Parties further agree
that any such negotiation or arbitration will be subject to the following
general limitations and conditions (the “Scope Guidelines”): (i) the Included
Services will not include any portion of any service (A) related to the
provision of space or real estate or (B) not provided internally by the
applicable Seller or the applicable EMEA Seller (or any Affiliate of any of
them) or provided or procured by the applicable Seller or the applicable EMEA
Seller (or any Affiliate of any of them) from a third party on the date hereof
(the Sellers and the TSA EMEA Sellers hereby represent to the Purchaser that no
such internal services have heretofore been discontinued with the intent of
avoiding the provision thereof pursuant to this Section (provided that, for the
avoidance of doubt, discontinuance of such internal services by the EMEA Sellers
in the ordinary course of the Administration (but not with the intent of
avoiding the provision thereof pursuant to this Section) shall not breach this
representation)), (ii) the Included Services will not include any service the
provision of which, in the Seller’s reasonable opinion, would violate or would
risk violating any Law, (iii) if and to the extent that employees of a Seller or
an EMEA Seller or a Subsidiary of a Seller or an EMEA Seller or Provider are
Transferred Employees under this Agreement or Transferring Employees under the
EMEA Asset Sale Agreement, then the Included Services will exclude human tasks
formerly undertaken by such Transferred Employees or Transferring Employees (but
equipment, licenses and other resources not transferred shall, in accordance
with the terms of the Transition Services Agreement, continue to be made
available as necessary to perform such tasks under the Transition Services
Agreement as contemplated by this Section 5.26), and (iv) the Included Services
will be limited to those reasonably necessary to carry on the Business after the
Closing in a manner consistent with the operation of the Business during the
nine month period prior to the Closing Date (and will be limited to services
provided internally by the applicable Seller or applicable EMEA Seller (or any
Affiliate of any of them), or sourced from a third party by the applicable
Seller or applicable EMEA Seller (or any Affiliate of any of them), during such
period).

(b) If, between the time of execution of this Agreement and Closing, Purchaser
identifies services not reasonably within the service description categories
contained in the General Scope of Included Services which are reasonably
advisable in order to assist with the orderly transition of the Business to
Purchaser and which are consistent with the Scope Guidelines, then the Parties
agree that such additional services (defined in operational detail as described
herein) will be provided under the Transition Services Agreement, and the
Parties will negotiate in good faith and use reasonable efforts expeditiously to
refine such additional services

 

81



--------------------------------------------------------------------------------

in operational detail (failing which, such specification will be determined by
arbitration in accordance with this Section 5.26). Further, if, between the time
of the execution of this Agreement and Closing, Purchaser identifies services
which are reasonably necessary to carry on the Business which are not described
in the General Scope of Services and which are not consistent with the Scope
Guidelines, other than the services related to the provision of space or real
estate, but which can reasonably be provided by the applicable Seller or its
Affiliate without violating any Law, or materially changing or burdening the
operations of such Seller or EMEA Seller, then the Parties agree that such
additional services will be provided under the Transition Services Agreement,
and the Parties will negotiate in good faith and use reasonable efforts
expeditiously to define such additional services in operational detail (failing
which, such specification will be determined by arbitration in accordance with
this Section 5.26; any services identified by Purchaser under this
Section 5.26(b) are herein referred to as “Extra Services”).

(c) It is the expectation of the Parties that the Included Services, any Extra
Services will be specified in operational detail, either by mutual agreement or
by arbitration, prior to the Closing. However, notwithstanding anything to the
contrary in this Agreement, finalization and mutual approval of the Included
Services, the Extra Services and the Monetary Costs thereof shall not be a
condition to, or delay, the Closing, or permit any Party to rescind or terminate
this Agreement. In the event that the Included Services and any Extra Services
have not been finalized and mutually approved by the Closing Date, then the
following will apply: (i) at Closing, the applicable parties will execute and
deliver the Transition Services Agreement in the form of Exhibit L, (ii) the
Parties will continue to use good faith efforts after the Closing to finalize
the Included Services and any Extra Services (subject to, and in accordance
with, the terms of this Section 5.26), (iii) pending such finalization, the
Sellers will (a) subject to Section 5.26(f) provide such Included Services
(subject to the Scope Guidelines), and any Extra Services as are not in dispute
and (b) act in good faith and use reasonable efforts, with the cooperation of
Purchaser, to provide such other services, subject to the Scope Guidelines, as
may be reasonably requested by Purchaser on an interim basis reasonably to
support the Business in a manner materially consistent with the operation of the
Business during the nine months prior to the Closing Date (any such services
provided to be in accordance with the pricing and other provisions of this
Section 5.26 and the Transition Services Agreement).

(d) The Parties acknowledge that for purposes of providing the Included Services
and Extra Services from and after the Closing, certain Segregation Projects will
need to be undertaken and substantially completed between the date of this
Agreement and the Closing Date (the “Pre-Closing Segregation Projects”). The
Parties agree that, from and after the execution of this Agreement, they will
promptly negotiate in good faith to identify the exact scope of the Pre-Closing
Segregation Projects reasonably necessary, and the Sellers will cause such
Pre-Closing Segregation Projects to be undertaken. The Parties will cooperate as
to prioritizing necessary segregation services and assisting with an orderly
transition at Closing. At Closing, Purchaser will pay to the Sellers, in
addition to all other amounts then required to be paid by Purchaser under this
Agreement, one half of the Monetary Cost incurred by the Sellers and their
affiliates in providing such Pre-Closing Segregation Projects (the “Pre-Closing
Segregation Costs”), provided that to the extent the aggregate Pre-Closing
Segregation Costs exceeds $5 million, the Sellers shall bear all of such excess.
For the avoidance of doubt, any Pre-Closing Segregation Costs in respect of the
Interdependencies (as defined in the Interdependencies Letter) shall be borne by
Purchaser pursuant to the Interdependencies Letter.

 

82



--------------------------------------------------------------------------------

Any disagreement among the Parties as to the Pre-Closing Segregation Costs will
be resolved by arbitration in accordance with this Section 5.26.

(e) If the Parties have not finalized the Included Services, the Extra Services
or the Pre-Closing Segregation Projects forty-five (45) days after the Closing
Date, then any affected Party shall have the right but not the obligation to
submit the associated disagreements to binding arbitration for resolution, which
arbitration proceeding will be initiated by notice delivered by such Party (the
“Complaining Party”) to the applicable counterparty, which notice shall specify
the name of a person who shall serve as such Complaining Party’s arbitrator.
Within ten (10) business days of receipt of such notice, the applicable
counterparty (the “Responding Party”) shall notify the Complaining Party of such
Responding Party’s choice of a person to act as an arbitrator (if such
Responding Party does not so notify the Complaining Party, then the arbitration
shall be conducted by the Complaining Party’s arbitrator alone). If two
arbitrators are so selected, they will attempt to resolve the matter within
thirty (30) days, failing which they shall jointly appoint a third arbitrator,
who shall be unaffiliated with any of the Parties (a “Qualified Arbitrator”), to
serve as arbitrator. (If the two arbitrators are unable jointly to appoint a
third arbitrator, such third arbitrator, who must be a Qualified Arbitrator,
shall be appointed either by the American Arbitration Association or upon
application to the Supreme Court for the State of New York sitting in New York
County). Any arbitration hereunder shall be conducted in the English language by
such three arbitrators (except as expressly provided above), and shall take
place in New York City in accordance with the Expedited Procedures of the
Commercial Arbitration Rules of the American Arbitration Association. In
rendering a decision, the arbitrators shall abide by the provisions of this
Agreement and the Transition Services Agreement (and in particular, the
arbitrators shall be engaged and directed by the Parties to define the Included
Services and any Extra Services in operational detail in accordance with the
requirements of Sections 5.26(a) and (b)). The decision of a majority of the
arbitrators shall be in writing, shall be final and conclusive on the Parties,
and counterpart copies thereof shall be delivered to all of the Parties not
later than sixty (60) days of initiation of the date of the submission of the
associated disagreements to binding arbitration for resolution. Judgment may be
had on the decision of the arbitrators so rendered in any court of competent
jurisdiction. The Purchaser shall bear the fees and expenses of the arbitrator
it designates, the applicable Seller shall bear the fees and expenses of the
arbitrator it designates, and the Purchaser and the applicable Seller shall
equally share the fees and expenses of the third arbitrator.

(f) The Sellers and Purchaser shall respectively use all commercially reasonable
efforts, and take all reasonable steps, to obtain the consents and approvals
that are required to enable the Providers to perform the Included Services in
accordance with the Transition Services Agreement. The costs for obtaining such
third-party consents will be shared equally by Purchaser and the applicable
Seller; provided, that to the extent the aggregate of such costs exceeds $2
million, the Sellers shall bear all of such excess. The Parties will reasonably
cooperate to mitigate such costs.

(g) Solely, for purposes of this Section 5.26, the term “Parties” shall also
include the TSA EMEA Sellers.

 

83



--------------------------------------------------------------------------------

Section 5.27. Casualty.

At Closing the Sellers shall assign to the Purchaser or Designated Purchaser, as
applicable, and the Purchaser or such Designated Purchaser shall be entitled to
receive the benefits of, any and all claims and proceeds the Sellers may have
with respect to any casualty insurance policies with respect to any Assets which
related to a casualty occurring after the date of this Agreement but prior to
the Closing, and the Purchaser shall have the right to proceed against any
insurance company to recover any such items and will have the right prior to the
Closing to participate in all negotiations and discussions regarding the
adjustment and settlement of any insurance claims with respect to any property
or group of properties having a value in excess of $500,000. The Sellers shall
promptly after learning of same notify Purchaser in writing of the occurrence of
any casualty or similar event with respect to any of the Assets.

Section 5.28. Ancillary Agreements.

The Primary Parties shall, and shall cause their respective Affiliates to,
promptly after the date hereof, negotiate, finalize and, prior to or
simultaneously with the Closing, execute and deliver the Ancillary Agreements to
which it is contemplated they (or such of their Affiliates) will be parties.
Without limiting the generality of the foregoing, and provided that the
following would not diminish or otherwise affect the rights and obligations of
the Purchaser, Designated Purchaser or any of the Sellers under this Agreement
or any Ancillary Agreement, the Parties acknowledge that, (i) as of the date
hereof, the Business entertains several bilateral relationships with other
businesses, business segments or divisions (or former businesses, business
segments or divisions) of certain Sellers for the supply of products and
services (including certain Products and Services), and (ii) to the extent such
relationships are required to be in place in order to fulfill customer
commitments existing as of the Closing Date and which will continue thereafter
(for the duration of any individual customer contract including frame
contracts), the Primary Parties shall use their reasonable best efforts to
negotiate, or to cause to be negotiated in good faith commercially reasonable
terms in order to address such interdependencies among businesses, including
through a Development and Support Agreement, a Dual Use Platform Agreement or
other appropriate commercial arrangements, and taking into account options
available to the Primary Parties; provided that the form of Dual Use Platform
Agreement attached hereto as Exhibit M shall not apply to the “Enterprise”
products and services used or required by the Business from and after such time
that such products and services are no longer owned by the Sellers or their
Affiliates.

Section 5.29. Patents to be Reviewed.

The Sellers agree to review within thirty (30) days of the date hereof, the
Patents listed in Section 5.29 of the Sellers Disclosure Schedule to determine
whether such Patents shall be deemed “Transferred Patents” for purposes of this
Agreement using the same standard and evaluation mechanism as applied to
determine the assignability of the Transferred Patents (it being understood that
such standard is a “predominantly used” in the Business standard). The Sellers
shall notify the Purchaser in writing not later than forty (40) days after the
date hereof whether any of the Patents listed in Section 5.29 of the Sellers
Disclosure Schedule were found by Sellers, based on the foregoing review, to be
deemed “Transferred Patents” (such Patents, if any, the “New Transferred
Patents”). The New Transferred Patents shall be added to Section

 

84



--------------------------------------------------------------------------------

1.1(l) of the Sellers Disclosure Schedule and shall be licensed, as applicable,
to the Sellers pursuant to the Intellectual Property License Agreement. This
Section 5.29 shall not apply to any Patents other than those Patents listed in
Section 5.29 of the Sellers Disclosure Schedule.

Section 5.30. China Assets.

As promptly as practicable after the date hereof, the Sellers and the Purchaser
shall negotiate in good faith and, no later than fifteen (15) Business Days
prior to the Closing Date, enter into a definitive agreement (the “China
Purchase Agreement”) pursuant to which the Sellers shall sell, transfer and
assign to the Purchaser, and the Purchaser shall purchase and acquire, certain
assets of the Sellers used or held for use predominantly in connection with the
Business and held or located in China, including, without limitation, laboratory
equipment and other research and development assets and properties and personal
computers of Transferred Employees (collectively, the “China Assets”). The
Purchase Price to be paid by the Purchaser for the Assets hereunder shall be
reduced by US$230,000, the purchase price to be paid by the Purchaser for the
China Assets (the “China Purchase Amount”), and (ii) Sellers shall be solely
responsible for all customs duties, levies and other similar charges payable in
connection with the sale of the China Assets.

Section 5.31. Subleases.

For each Assumed and Subleased Real Estate Lease designated to be subleased
pursuant to Section 2.1.5(b) or Non-365 Subleased Real Estate Lease designated
to be subleased pursuant to Section 2.1.6(b) to the extent permitted by, and in
accordance with, the terms of the related 365 Real Estate Lease or Non-365 Real
Estate Lease (as applicable) and applicable Law and the Real Estate Agreements
Term Sheet, the relevant Seller, as sublandlord, and Purchaser or a Designated
Purchaser, as subtenant, will enter into a sublease in accordance with, and as
provided by, the Real Estate Agreements Term Sheet (each such sublease, a
“Sublease”) at Closing. Seller’s obligation to assume an Assumed and Subleased
Real Estate Lease or Non-365 Subleased Real Estate Lease shall be conditioned
upon receipt of consent to the related Sublease from the master landlord to the
extent required by the terms of the related 365 Real Estate Lease or Non-365
Real Estate Lease (as applicable). Subject to Section 2.1.7(e), any reasonable
costs and expenses or fees imposed by the master landlord under the related 365
Real Estate Lease or Non-365 Real Estate Lease (as applicable) in connection
with obtaining such Consent shall be borne by the Purchaser.

Section 5.32. Direct Leases.

For each of the properties owned in fee by the Sellers identified on
Section 5.32 of the Sellers Disclosure Schedule (collectively, the “Direct Lease
Real Estate”) to the extent permitted by applicable Law, Purchaser agrees that
the relevant Seller and Purchaser or a Designated Purchaser will enter into a
lease in accordance with, and as provided by the Real Estate Agreements Term
Sheet (each such lease, a “Direct Lease”) at Closing.

Section 5.33. Licenses.

For each Licensed Real Estate Lease designated to be licensed pursuant to
Section 2.1.5(c) or Non-365 Licensed Real Estate Lease designated to be licensed
pursuant to

 

85



--------------------------------------------------------------------------------

Section 2.1.6(c) to the extent permitted by, and in accordance with, the terms
of the related 365 Real Estate Lease or Non-365 Real Estate Lease (as
applicable) and applicable Law, the relevant Seller, as licensor, and Purchaser
or a Designated Purchaser, as licensee, will enter into a license in accordance
with, and as provided by, the Real Estate Agreements Term Sheet (each such
license, a “License”) at Closing. Seller’s obligation to assume such Licensed
Real Estate Lease shall be conditioned upon receipt of consent to the related
License from the master landlord to the extent required by the terms of the
related Licensed Real Estate Lease or Non-365 Licensed Real Estate Lease (as
applicable). Subject to Section 2.1.7(e), any reasonable costs and expenses or
fees imposed by the master landlord under the related Licensed Real Estate Lease
or Non-365 Licensed Real Estate Lease (as applicable) in connection with
obtaining such Consent shall be borne by the Purchaser.

Section 5.34. Disclosure Schedules and Certain Information.

(a) The Sellers shall submit to the Purchaser, every two weeks, written updates
to Section 4.10(b) of the Sellers Disclosure Schedule; provided, however, that
once employment offers have been made pursuant to Section 7.1.1, such updates
shall be limited to those Employees receiving such offers or having the
opportunity to continue employment, as applicable; and, provided further that,
such updates shall not include Employees who terminate employment or reject such
employment offer or continued employment. The Sellers shall use reasonable
efforts to submit to the Purchaser, as promptly as reasonably practicable,
written updates to the Sellers Disclosure Schedule in respect of ARTICLE IV
disclosing any events or developments that occurred or any information learned
between the date of this Agreement and the Closing Date that reflect any matters
hereafter arising which, if existing, occurring or known to the Sellers at the
date hereof, would have been required to be set forth or described in the
Sellers Disclosure Schedule in relation to ARTICLE IV; provided, that such
updates shall be disregarded for purposes of determining whether or not the
condition contained in Section 8.3(a) has been fulfilled.

(b) The Sellers shall give prompt notice to the Purchaser, and the Purchaser
shall give prompt notice to the Sellers, upon obtaining knowledge of the
occurrence or non-occurrence of any event that, individually or in the
aggregate, would make the timely satisfaction of the conditions set forth in
ARTICLE VIII impossible or unlikely.

(c) The delivery of any update or notice pursuant to this Section 5.34 shall not
cure any breach of any representation or warranty requiring disclosure of such
matter or otherwise limit or affect the remedies available hereunder to any
party receiving such notice. This Section 5.34 shall not constitute a covenant
or agreement for purposes of ARTICLE VIII or ARTICLE IX.

Section 5.35. Affiliates.

The Sellers shall cause their respective Affiliates that are not Parties to this
Agreement to comply with the terms and conditions of this Agreement that impose
obligations on such Affiliates as the context requires to carry out the
provisions of this Agreement and give effect to the transactions contemplated
herein.

 

86



--------------------------------------------------------------------------------

ARTICLE VI

TAX MATTERS

Section 6.1. Transfer Taxes.

(a) The Parties agree that the Purchase Price is exclusive of any Transfer
Taxes. Except as otherwise provided in Section 5.30 and the China Purchase
Agreement, the Purchaser shall (on behalf of itself and the Designated
Purchasers) promptly pay directly to the appropriate Tax Authority all
applicable Transfer Taxes that may be imposed upon or payable or collectible or
incurred in connection with this Agreement or the transactions contemplated
herein, or that may be imposed upon or payable or collectible or incurred in
connection with the execution of any other Transaction Document; provided, that
if any such Transfer Taxes are required to be collected, remitted or paid by a
Seller or any Subsidiary, Affiliate, Representative or agent thereof, such
Transfer Taxes shall be paid by the Purchaser to such Seller, Subsidiary,
Affiliate or agent, as applicable, at the Closing or thereafter, as requested of
or by the applicable Seller. For the avoidance of doubt, except as otherwise
provided in Section 5.30 and the China Purchase Agreement, Purchaser shall
remain liable in respect of any Transfer Taxes regardless of the date that the
Assets are removed from the premises of a Seller or any Seller’s supplier. All
other Closing expenses will be paid by the Party incurring such expenses. Upon
request from a Seller, the Purchaser shall provide to such Seller an original
receipt (or such other evidence as shall be reasonably satisfactory to such
Seller) evidencing the payment of Transfer Taxes by the Purchaser to the
applicable Tax Authority under this Section 6.1(a).

(b) The Purchaser or any Designated Purchaser, as the case may be, shall provide
the Sellers prior to Closing with an appropriate certificate of exemption,
election and/or other document or evidence to support any reasonable exemption
or reduction in respect of Transfer Taxes claimed by the Purchaser or such
Designated Purchaser, as the case may be. All Parties shall make reasonable
efforts to cooperate to the extent necessary to obtain any such exemption or
reduction.

(c) Provided that, in the opinion of the relevant Purchaser or Designated
Purchaser, acting reasonably, the sale qualifies for such an election, the
Purchaser and the relevant Designated Purchasers shall jointly execute with the
applicable Seller(s) an election under section 167 of Part IX of the Excise Tax
Act (Canada) and any equivalent election provided under provincial Laws, in the
forms prescribed for such purposes, such that the sale of the Assets will take
place without payment of any GST. The Purchaser or the relevant Designated
Purchaser, as the case may be, shall file within the prescribed filing period
all forms supporting such election with the relevant Tax Authority, together
with its Tax Returns for the applicable reporting periods during which the sale
of the Assets contemplated herein occurs and shall provide the Seller with a
copy of such filed election. The Purchaser shall indemnify and hold the Sellers
and their directors and officers harmless with respect to any Tax, interest or
penalties assessed against the Sellers as a result of making such election or
the Purchaser’s or Designated Purchaser’s failure to timely file such an
election.

 

87



--------------------------------------------------------------------------------

Section 6.2. Withholding Taxes.

The Purchaser and the Designated Purchasers shall be entitled to deduct and
withhold from the Purchase Price such amounts as the Purchaser or Designated
Purchasers, as the case may be, are required to deduct and withhold under the
Code, or any provision of federal, state, provincial, local or foreign Tax Law,
with respect to the making of such payment and shall remit any amount so
withheld to the appropriate Government Entity in accordance with applicable Law.
To the extent such amounts are so withheld by the Purchaser or a Designated
Purchaser, as the case may be, such withheld amounts shall be treated for all
purposes of this Agreement and any other Transaction Document as having been
paid to the relevant Seller in respect of whom such deduction and withholding
was made by such Purchaser or Designated Purchaser. None of the Parties is aware
of any obligation to deduct and withhold any amounts from the Purchase Price
under the Code, or any provision of federal, state, provincial, local or foreign
Tax Law, with respect to the making of such payment. If any of the Parties
learns of any such obligation on or prior to the Closing Date, then (i) in the
case of a Seller, such Seller shall promptly provide reasonable notice of such
obligation to the Purchaser, and (ii) in the case of the Purchaser, the
Purchaser shall promptly provide reasonable notice of such obligation to the
Sellers. In the event that a Tax withholding obligation arises with respect to
payment of the Purchase Price, the Parties shall cooperate in good faith to
minimize the amounts that the Purchaser or Designated Purchasers, as the case
may be, are required to deduct and withhold.

Section 6.3. Tax Characterization of Payments Under This Agreement. The Sellers
and the Purchaser agree to treat all payments made either to or for the benefit
of the other Party under this Agreement (other than payment of the Estimated
Purchase Price and any interest payments) as adjustments to the Purchase Price
for Tax purposes and that such treatment shall govern for purposes hereof to the
extent permitted under applicable Tax Law.

Section 6.4. Apportionment of Taxes.

(a) Except as otherwise provided in this ARTICLE VI, (i) the Sellers shall and
shall cause the Other Sellers, as the case may be, to bear all Taxes of any kind
relating to the Assets or the conduct or operation of the Business for all Tax
periods or portions thereof ending on or before the Closing Date and (ii) the
Purchaser shall and shall cause the Designated Purchasers to bear all Taxes
relating to the Assets or the conduct or operation of the Business for all Tax
periods or portions thereof beginning after the Closing Date.

(b) For purposes of this Agreement, any Taxes (excluding, for the avoidance of
doubt, any income or gross receipts Taxes) for a “Straddle Period” (a Tax period
that includes, but does not end on, the Closing Date) shall be apportioned
between the Sellers, on the one hand, and the Purchaser and the Designated
Purchasers, on the other hand, based on the portion of the period ending on and
including the Closing Date and the portion of the period beginning after the
Closing Date, respectively. The amount of Taxes shall be allocated between
portions of a Straddle Period in the following manner: (i) in the case of a Tax
imposed in respect of property (excluding, for the avoidance of doubt, any
income or gross receipts Tax) and that applies ratably to a Straddle Period, the
amount of Tax allocable to a portion of the Straddle Period shall be the total
amount of such Tax for the period in question multiplied by a fraction, the
numerator of which is the total number of days in such portion of such Straddle
Period and

 

88



--------------------------------------------------------------------------------

the denominator of which is the total number of days in such Straddle Period,
and (ii) in the case of sales, value-added and similar transaction-based Taxes
(other than Transfer Taxes allocated under Section 6.1), such Taxes shall be
allocated to the portion of the Straddle Period in which the relevant
transaction occurred.

Section 6.5. Records. Notwithstanding the provisions of Section 5.23 or
Section 5.24, but subject to the provisions of Section 5.6, (i) after the
Closing Date, the Purchaser and the Designated Purchasers, on the one hand, and
the Sellers, on the other hand, will make available to the other, as reasonably
requested, and to any Tax Authority, all information, records or documents
relating to liability for Taxes with respect to the Assets, the Assumed
Liabilities, or the Business for all periods prior to or including the Closing
Date (including Straddle Periods), and will preserve such information, records
or documents until the expiration of any applicable statute of limitations or
extensions thereof, and (ii) in the event that one party needs access to records
in the possession of a second party relating to any of the Assets, the Assumed
Liabilities or the Business for purposes of preparing Tax Returns or complying
with any Tax audit request, subpoena or other investigative demand by any Tax
Authority, or for any other legitimate Tax-related purpose not injurious to the
second party, the second party will allow representatives of the other party
access to such records during regular business hours at the second party’s place
of business for the sole purpose of obtaining information for use as aforesaid
and will permit such other party to make extracts and copies thereof as may be
necessary or convenient. The obligation to cooperate pursuant to this
Section 6.5 shall terminate at the time the relevant applicable statute of
limitations expires (giving effect to any extension thereof).

(b) At any time within the ten (10) years immediately following the Closing, the
Sellers may cause copies of Restricted Technical Records to be placed into
escrow with the Records Custodian, who shall hold such Restricted Technical
Records for a term ending no later than ten (10) years after the Closing Date in
accordance with an escrow agreement between the Purchaser (or the relevant
Designated Purchaser, as applicable), the Sellers and the Records Custodian, in
form satisfactory to the Purchaser (or the relevant Designated Purchaser) and
the Main Sellers. The escrow agreement will provide for access to the copies of
the Restricted Technical Records only by the relevant Canadian Tax Authority or
by Tax advisors of any purchaser (“Tax Credit Purchaser”) relating to the
scientific research and experimental development tax credits of the Sellers
under the Income Tax Act (Canada), and only if such advisors have executed an
appropriate confidentiality agreement in form satisfactory to the Purchaser (or
the relevant Designated Purchaser), acting reasonably. The access permitted by
the escrow agreement shall be only for the limited purpose of defending any
audit, claim or action by any Canadian Tax Authority in respect of the
characterization of expenditures by NNL or NNTC as qualified expenditures on
scientific research and experimental development for purposes of the applicable
provisions of the Income Tax Act (Canada) (“Qualified Expenditures”).

(c) The Purchaser shall use reasonable efforts to make available to the relevant
Tax Authority or Tax advisors of the Tax Credit Purchaser, those former
employees of NNL or NNTC, as the case may be, with direct knowledge of the
Qualified Expenditures who are then employed by the Purchaser and whose
cooperation is necessary for the purpose of defending any audit, claim or action
by any Tax Authority of the characterization of expenditures

 

89



--------------------------------------------------------------------------------

by NNL or NNTC, as the case may be, as Qualified Expenditures, and provided such
advisors have executed an appropriate confidentiality agreement satisfactory to
the Purchaser.

(d) The Purchaser shall have no obligation to provide any access under this
provision unless the Seller (if there is no Tax Credit Purchaser in respect of
the request for access) or the Tax Credit Purchaser pays all the Purchaser’s
reasonable expenses in connection with the foregoing provisions, including a
reasonable per diem rate for access to former employees of NNL or NNTC, as the
case may be (based on the total compensation of the employee at the time access
is provided).

(e) At the request of the Purchaser, the Sellers shall provide reasonable access
to records and employees of the Sellers to assist the Purchaser in claiming any
future scientific research and experimental development Tax credits for
Qualified Expenditures.

(f) The Sellers shall have no obligation to provide any access under this
provision unless the Purchaser pays all of the Sellers’ reasonable expenses in
connection with the foregoing provisions, including a reasonable per diem rate
for access to employees of the Sellers (based on the total compensation of the
employee at the time access is provided).

Section 6.6. Tax Returns.

(a) The Sellers shall be responsible for the preparation and timely filing
(taking into account any extensions received from the relevant Tax Authorities)
of all Tax Returns in respect of the Assets or the Business, for all Pre-Closing
Taxable Periods (other than any Tax Returns with respect to Transfer Taxes
(“Transfer Tax Returns”) described below in Section 6.6(b)). Such Tax Returns
shall be true, correct and complete in all material respects. Except as
otherwise provided in this Agreement, all Taxes indicated as due and payable on
such Tax Returns shall be paid by (or shall be caused to be paid by) Sellers as
and when required by Law.

(b) Each Transfer Tax Return with respect to Transfer Taxes imposed in respect
of this Agreement and the transactions contemplated herein or in respect of the
execution of any other Transaction Document shall be prepared by the Party that
customarily has primary responsibility for filing such Transfer Tax Return
pursuant to the applicable Tax Laws. Any Transfer Tax Returns prepared by the
Sellers pursuant to this Section 6.6(b) shall be made available to the Purchaser
at least five (5) Business Days before such Tax Returns are due to be filed. The
Purchaser shall pay to the Sellers any amount of Transfer Taxes payable in
respect of Transfer Tax Returns to be filed by the Sellers pursuant to this
Section 6.6(b) at least one (1) Business Day before such Transfer Tax becomes
due and payable.

(c) The Purchaser or a Designated Purchaser shall be responsible for the
preparation and timely filing (taking into account any extensions received from
the relevant Tax Authorities) of all Tax Returns with respect to the Assets or
the Business for all Straddle Periods. Such Tax Returns shall be true, correct
and complete in all material respects. All Taxes indicated as due and payable on
such Tax Returns shall be paid by (or shall be caused to be paid by) the
Purchaser or a Designated Purchaser as and when required by Law.

 

90



--------------------------------------------------------------------------------

(d) The Sellers shall be entitled to review and comment on any Tax Return (other
than a Transfer Tax Return described in Section 6.6(b)) or any Tax Return
relating to income or gross receipts Taxes of the Purchaser) prepared by the
Purchaser or a Designated Purchaser for any Straddle Period before any such Tax
Return is filed. The Purchaser shall submit a draft of any such Tax Return to
the Main Sellers at least thirty (30) days before the date such Tax Return is
required to be filed with the relevant Tax Authority. The Main Sellers shall
have ten (10) days after the date of receipt thereof to submit to the Purchaser,
in writing, the Main Sellers’ written comments with respect to such Tax Return.
The Purchaser shall notify the Main Sellers within five (5) days after receipt
of such comments of (a) the extent, if any, to which the Purchaser accepts such
comments and will file such Tax Return in accordance therewith and (b) the
extent, if any, to which the Purchaser rejects such comments. To the extent the
Purchaser rejects the comments of the Main Sellers, the Purchaser and the Main
Sellers promptly shall negotiate in good faith to resolve their disagreements;
if no agreement has been reached within five (5) days, the Parties immediately
shall appoint an Independent Auditor to determine the correct manner for
reporting the items that are in dispute and shall provide to the Independent
Auditor all relevant information. The Independent Auditor shall have ten
(10) days to submit its determination, which shall be binding upon the Parties,
and the Purchaser shall file such Tax Return in accordance therewith.
Notwithstanding the preceding sentence, if the Independent Auditor shall not
have submitted its determination on or before the date such Tax Return is
required to be filed with the relevant Tax Authority (giving effect to any valid
extensions), the Purchaser shall file its original draft of such Tax Return and
shall, upon receiving the Independent Auditor’s later determination and to the
extent permitted under applicable Law, promptly file an amended return in
accordance therewith. The fees and expenses of the Independent Auditor shall be
paid by the Party whose position is deemed to be least correct by the
Independent Auditor.

(e) Notwithstanding any contrary provision in this ARTICLE VI, each Seller shall
pay to the Purchaser the amount of its liability for Taxes shown to be due on
any Tax Return for a Straddle Period at least three (3) Business Days prior to
the due date thereof, giving effect to valid extensions; provided, however, that
(i) if such Seller and the Purchaser are unable to agree as to the amount of
such liability prior to such due date, such Seller shall pay to the Purchaser
such amount as it in good faith believes that it owes, and (ii) to the extent
the Independent Auditor determines that the amount of such liability is greater
than the amount actually paid to the Purchaser prior to such due date, such
Seller shall pay to the Purchaser such excess within three (3) Business Days
after receiving the Independent Auditor’s determination.

(f) Notwithstanding any contrary provision in this ARTICLE VI, the Sellers shall
not be entitled to any Tax-related information, including any Tax Return, that
includes assets or operations of the Purchaser or any of its Affiliates in
addition to the Assets; provided, however, that the Purchaser shall provide the
Sellers with a copy of a pro forma Tax Return relating solely to the Assets for
any Straddle Period.

Section 6.7. Allocation of Purchase Price.

(a) Except as otherwise required by applicable Law, the Parties shall
(i) allocate to the tangible Assets a portion of the Purchase Price (and, to the
extent properly taken into account under the applicable Tax Laws, the Assumed
Liabilities) equal to the net book

 

91



--------------------------------------------------------------------------------

value of such tangible Assets as of the Closing Date, and (ii) allocate to the
intangible Assets the balance of the Purchase Price.

(b) To the extent necessary to file Transfer Tax Returns, the Parties shall
negotiate in good faith to determine an allocation of the Purchase Price (and,
to the extent properly taken into account under the applicable Tax Laws, the
Assumed Liabilities) among the Assets in accordance with the principles of
Section 1060 of the Code and the Treasury Regulations promulgated thereunder and
other applicable Tax Laws, which allocation shall be subject to the principles
of Section 6.7(a) (such allocation, a “Partial Allocation”). If the Parties do
not reach agreement on a Partial Allocation after negotiating in good faith, the
Partial Allocation shall be submitted to the Independent Auditor, which shall
prepare a final Partial Allocation; provided, however, that if a different
Partial Allocation is required by a Government Entity (including as a result of
the Bankruptcy Proceedings), then the Partial Allocation shall be modified as
necessary to be consistent with the required allocation but in all cases shall
be subject to the principles of Section 6.7(a). Notwithstanding the preceding
sentence, if the Parties have not reached agreement on the Partial Allocation
and the Independent Auditor has not submitted its determination on or before the
date that a Transfer Tax Return is required to be filed with the relevant Tax
Authority (giving effect to any valid extensions) pursuant to Section 6.6(b),
then such Tax Return shall be timely filed in the manner that the Party with
primary responsibility for filing such return reasonably determines and shall,
upon receiving the Independent Auditor’s later determination and to the extent
permitted under applicable Law, promptly file an amended return in accordance
therewith. The Parties agree (i) to be bound by the final Partial Allocation
accepted by the Parties or prepared by the Independent Auditor (as modified to
be consistent with the allocation required by a Government Entity, as described
above), as applicable, and (ii) to act in accordance with the allocations
contained in such final Partial Allocation for all purposes relating to Transfer
Taxes, including the preparation, filing and audit of any Transfer Tax Returns.

Section 6.8. Tax Elections.

(a) Subsection 20(24) Election. Each of the Purchaser and each Designated
Purchaser and the relevant Seller shall, if applicable, jointly execute and file
an election under subsection 20(24) of the Income Tax Act (Canada) in the manner
required by subsection 20(25) of the Income Tax Act (Canada) and under the
equivalent or corresponding provisions of any other applicable provincial or
territorial statute, in the prescribed forms and within the time period
permitted under the Income Tax Act (Canada) and under any other applicable
provincial or territorial statute, as to such amount paid by the Seller to the
Purchaser or relevant Designated Purchaser, as the case may be, for assuming
future obligations. In this regard, the Purchaser, the Designated Purchasers and
the Seller acknowledge that a portion of the Assets transferred by the Seller
pursuant to this Agreement and having a value equal to the amount elected under
subsection 20(24) of the Income Tax Act (Canada) and the equivalent provisions
of any applicable provincial or territorial statute, is being transferred by the
Seller as a payment for the assumption of such future obligations by the
Purchaser or Designated Purchaser, as the case may be.

(b) Other Tax Elections. The Purchaser and the Seller shall also execute and
deliver such other Tax elections and forms as they may mutually agree upon.

 

92



--------------------------------------------------------------------------------

ARTICLE VII

EMPLOYMENT MATTERS

Section 7.1. Employment Obligations

7.1.1. Employment Terms.

(a) Promptly following the granting of the later of the U.S. Sale Order and the
Canadian Approval and Vesting Order, the Purchaser shall, or shall cause a
Designated Purchaser to, extend a written offer of employment to the Employees
as set forth on Section 7.1 of the Sellers Disclosure Schedule, such offer being
contingent (x) in each case, in the discretion of the Purchaser, on such
Employee passing a background check and, if such Employee is located in the
United States, drug screening, in all cases, to the extent permitted and
consistent with applicable Law and (y) in the case of Inactive Employees, upon
their return to active status (other than Employees set forth on Section 7.1 of
the Sellers Disclosure Schedule whose employment transfers automatically by
operation of Law to the Purchaser or a Designated Purchaser). The Sellers shall
have the right to review any offer of employment made pursuant to this
Section 7.1 prior to it being sent to any Employee. Such offer of employment
shall provide for an employee consideration period of at least one week, or such
longer period as required by applicable Law. Such offers (and, with respect to
Employees whose employment transfers by operation of Law, such continued
employment) shall be consistent with the requirements of applicable Law and on
terms and conditions no less favorable, in the aggregate, than those the
Employees currently have, but subject to certain adjustments to conform to the
Purchaser’s standard employment policies where legally possible.

(b) The Sellers shall provide the Purchaser or a Designated Purchaser with such
additional information as the Purchaser may reasonably require in order to
comply with its obligations under this ARTICLE VII. Notwithstanding anything to
the contrary contained herein, as a condition to the transfer of employment
(except as prohibited by applicable Law), the Purchaser or Designated Purchaser
may require Employees to provide evidence that they are legally permitted to be
employed by the Purchaser or a Designated Purchaser, as required by applicable
Law.

(c) Any Employee who accepts such offer of employment and commences employment
with the Purchaser or a Designated Purchaser, and any Employee whose employment
transfers by operation of Law, shall be deemed to be a Transferred Employee for
all purposes of this Agreement. Inactive Employees who accept such offer shall
remain employed by the relevant Seller until the first (1st) Business Day
immediately following the date the Inactive Employee is released to return to
active employment in accordance with Sellers’ leave policies. The Purchaser or a
Designated Purchaser shall use reasonable efforts from the date hereof until the
Closing Date to obtain, at its cost, such visas or permits as are required for
it to employ Visa Employees. Visa Employees shall remain employed by the
relevant Seller following the Closing Date under the terms and conditions of the
Loaned Employee Agreement. The Effective Hire Date for Employees is (a) the
Employee Transfer Date for those Employees other than Inactive Employees and
Visa Employees, (b) 12:01 a.m. on the first Business Day

 

93



--------------------------------------------------------------------------------

following the release to return to active employment from leave for all Inactive
Employees and (c) the date specified in the Loaned Employee Agreement with
respect to Visa Employees.

(d) For the twelve (12) month period following the Closing Date (or for such
shorter period as a Transferred Employee remains employed by Purchaser or a
Designated Purchaser), such Transferred Employee, subject to applicable Law,
shall be employed on terms and conditions of employment not materially less
favorable, in the aggregate, than the terms and conditions of employment
provided to such Employees immediately prior to the Closing, subject, following
the Effective Hire Date, to certain adjustments to conform to the Purchaser’s
standard employment policies where legally possible; provided, however, that,
subject to the terms of the Loaned Employee Agreement, neither this Section 7.1
nor Section 7.2 restricts the right of the Sellers, the Purchaser or a
Designated Purchaser to terminate the employment of any Transferred Employee
after the Closing; provided, further, that, following the Effective Hire Date,
except as provided in Section 7.4, nothing shall prohibit the Purchaser or any
Designated Purchaser from amending or terminating, in whole or in part, any
Purchaser Employee Plan or from making changes to such terms and conditions of
employment that are generally applicable and broadly based across the
Purchaser’s or Designated Purchaser’s employee population; and provided,
further, that for purposes of clarity the Purchaser shall not be required to
offer in any offer made pursuant to this ARTICLE VII any (i) equity,
(ii) retiree medical or other retiree welfare arrangement or (iii) defined
benefit pension plan, in each case, unless required by applicable Law.

7.1.2. Employee Benefits.

(a) The Purchaser or a Designated Purchaser shall, and shall cause its relevant
Affiliates to, recognize the service date of each Transferred Employee as set
out in the Employee Information for all purposes, including membership, vesting
and entitlement to benefits under the relevant Purchaser Employee Plans, but not
for purposes of benefit accrual under any Purchaser Employee Plan that is a
defined benefit pension plan, except as otherwise provided herein, or to the
extent that such crediting would result in duplication of benefits.

(b) After the date hereof, the Sellers and the Purchaser shall cooperate
promptly and in good faith in preparing the transition of the Transferred
Employees, as applicable, from coverage under the Seller Employee Plans to
coverage under the Purchaser Employee Plans effective as of the Transferred
Employee’s Effective Hire Date.

(c) Without limiting the generality of the foregoing, the Purchaser shall, or
shall cause its relevant Affiliates to, provide the following benefits to
Transferred Employees:

(i) The Sellers shall pay the amount of compensation with respect to the accrued
and unused vacation hours that is due and owing to the Transferred Employees
(other than those Transferred Employees specified in Section 7.1.2(c)(i) of the
Sellers Disclosure Schedule (the “Specified Transferred Employees”)), up to
their Effective Hire Date, to such Transferred Employees by the date required
under applicable Law. The Purchaser will, and will cause the relevant Designated
Purchasers to, make reasonable efforts to accommodate requests for unpaid time
off of such Transferred Employees until such time as they accrue sufficient paid
time off under the Purchaser

 

94



--------------------------------------------------------------------------------

Employee Plans to address their vacation plans. Section 7.1.2(c)(i) of the
Sellers Disclosure Schedule sets forth the amount of accrued and unused vacation
hours that are due and owing to the Specified Transferred Employees as of the
date hereof and will be updated by Sellers as of the Closing Date with respect
to Specified Transferred Employees who are employed as of that date and have not
rejected the Purchaser’s or Designated Purchaser’s offer of employment or
continued employment with the Purchaser or Designated Purchaser. The Purchaser
shall, or shall cause its relevant Affiliates to, grant each such Transferred
Employee paid time off in an amount equal to such accrued unused vacation hours
for such Transferred Employee as set forth in Section 7.1.2(c)(i) of the Sellers
Disclosure Schedule. If such Specified Transferred Employee terminates
employment with the Purchaser or an Affiliate of Purchaser prior to receiving
such paid time off, as described above, the Purchaser shall pay such Transferred
Employee an amount equal to any such unused paid time off upon such employment
termination.

(ii) For the avoidance of doubt, such vacation accrual rate applicable to
Specified Transferred Employees shall not be decreased by Purchaser or an
Affiliate of Purchaser as a result of the obligation in Section 7.1.2(c)(i) that
Purchaser or its Affiliates grant such Employees accrued and unused vacation
hours as set forth in Section 7.1.2(c)(i) of the Sellers Disclosure Schedule.

(iii) Each Transferred Employee (and their eligible dependents, as applicable),
shall be eligible, effective as of the relevant Effective Hire Date, to
participate in and accrue benefits under the Purchaser Employee Plans that the
Purchaser (or, as applicable, a Designated Purchaser) extends to similarly
situated employees of the Purchaser (or the applicable Designated Purchaser)
subject to the terms of the Purchaser Employee Plans. With respect to each
Transferred Employee (and their eligible dependents, as applicable), the
Purchaser or the relevant Purchaser’s Affiliates shall cause such plans to
(i) waive any eligibility periods, evidence of insurability or pre-existing
condition limitations to the extent such limitations no longer apply to such
Transferred Employees under the comparable corresponding Seller Employee Plan
and (ii) honor any deductibles, co-payments, co-insurance or out-of-pocket
expenses paid or incurred by such employees, including with respect to their
dependents, under comparable Seller Employee Plans during the Purchaser Employee
Plan year in which the relevant Effective Hire Date occurs, provided that such
employee provides an explanation of benefits or similar documentation of such
expenses paid or incurred to the Purchaser or its Affiliates which is reasonably
satisfactory to Purchaser.

(d) The Sellers shall be solely responsible for any required notice under the
WARN Act with respect to terminations of employment of Employees that occur on
or prior to the Closing Date provided that the Purchaser or Designated
Purchaser, as applicable, has satisfied its obligations as set out in this
ARTICLE VII. Purchaser shall be solely responsible for any required notice under
the WARN Act with respect to terminations of employment of Transferred Employees
that occur after the Closing Date.

 

95



--------------------------------------------------------------------------------

Section 7.2. Other Employee Covenants.

(a) After the date hereof, and subject to each Party’s disclosure obligations
imposed by Law or by Government Entities and each Party’s obligations hereunder,
neither the Purchaser, the Sellers nor any of their respective Affiliates shall
issue any announcement or communication to their respective employees or the
Employees, prior to consultation with, and the approval of, the other Party (not
to be unreasonably withheld or delayed) with respect to this Agreement or any of
the transactions contemplated hereby. If requested, the Parties shall reasonably
cooperate in respect of the development and distribution of any announcement and
communication to the employees of the Sellers, including Employees, with respect
to this Agreement or any of the transactions contemplated hereby.

(b) Prior to the Effective Hire Date (for Transferred Employees) and before and
after the Closing Date for all other Employees, the Purchaser undertakes to keep
the Employee Information in confidence including taking the following actions:

(i) the Purchaser shall, and shall cause the Designated Purchasers to, restrict
the disclosure of the Employee Information only to such of its employees, agents
and advisors as is reasonably necessary for the purposes of complying with its
obligations pursuant to this Agreement;

(ii) the Employee Information shall not be disclosed to any Person other than
those set forth in Section 7.2(b)(i) above (including, for the avoidance of
doubt, any other employee of the Purchaser or any Designated Purchaser or other
Affiliate of the Purchaser) without the consent of the Main Sellers, such
consent not to be unreasonably withheld;

(iii) the Employee Information shall not be used except for the purposes of
complying with the obligations of the Purchaser and the Designated Purchasers
pursuant to this Agreement and shall be returned to the Sellers or destroyed, at
the Sellers’ election, if this Agreement is terminated; and

(iv) the Purchaser shall, and shall cause the Designated Purchasers to, comply
with such additional obligations as may be reasonably required in any particular
jurisdiction to comply with any applicable data privacy Laws.

(c) As soon as practicable, but in no event later than thirty (30) days
following the Closing Date, except to the extent prohibited by applicable data
privacy Laws and subject to consent by such Employee in his or her written offer
of employment, or as otherwise required by Law, the Sellers shall provide the
Purchaser or the Designated Purchaser with (i) certain mutually agreed HR and
Payroll SAP employee data as stored in Sellers SAP system with respect to each
Transferred Employee and (ii) the Employee Records (or a copy thereof) of
Transferred Employees in the province of Quebec in Canada and in other
jurisdictions where required by applicable Law. The Purchaser and the Sellers
shall cooperate with each other to provide for an orderly transition of the
Transferred Employees from the Sellers to the Purchaser or the Designated
Purchasers, as applicable, and to minimize the disruption to the respective
businesses of the Parties resulting from the transactions contemplated hereby.

 

96



--------------------------------------------------------------------------------

(d) During the Non-Solicitation Period, the Sellers shall not, without the
advance written consent of Purchaser, either directly or indirectly solicit for
employment or hire any Transferred Employee unless the employment of such
Transferred Employee is involuntarily terminated without cause by the Purchaser
or Designated Purchaser prior to such action by the Sellers; provided, however,
that nothing in this Section 7.2(d) shall prevent the Sellers from
(i) conducting generalized employment searches, including placing bona fide
public advertisements, that are not specifically targeted at such Transferred
Employees or (ii) hiring such Transferred Employees identified through such
employment searches.

(e) During the Non-Solicitation Period, Purchaser and the Designated Purchasers
shall not, without the Seller’s advance written consent or as expressly
permitted by this Agreement, either directly or indirectly solicit for
employment or hire (i) any of the employees of the Sellers, unless the
employment of such employee (excluding any employee described in (ii) or
(iii) below) is involuntarily terminated without cause by the Sellers prior to
such action by the Purchaser or the Designated Purchasers, (ii) any Employees
who have rejected the employment offer of Purchaser or Designated Purchasers or
objected to their transfer of employment to Purchaser or Designated Purchasers
pursuant to this Agreement or (iii) any Employees to whom the Purchaser or any
Designated Purchaser have not made an employment offer or provided the
opportunity for continued employment; provided, however, that nothing in this
Section 7.2(e) shall prevent the Purchaser or the Designated Purchasers from
(x) conducting generalized employment searches, including placing bona fide
public advertisements, that are not specifically targeted at such employees or
former employees of the Sellers or (y) hiring such employees or former employees
of the Sellers identified through such employment searches; and, provided
further that with respect to any Employee described in (ii) or (iii) above who
becomes employed with the Purchaser or a Designated Purchaser other than through
operation of Law during the Non-Solicitation Period, the Purchaser or the
Designated Purchaser, as applicable, shall be required to reimburse the Sellers,
if applicable, for any notice of termination payment (including under the WARN
Act) and/or severance payments, in either case, to the extent thereto timely
paid, by Sellers to such Employee.

(f) During the Non-Solicitation Period, neither Party shall, except as
specifically set out in this Agreement or without the other Parties’ written
consent or as expressly permitted by this Agreement, either directly or
indirectly solicit for employment or hire any of the employees with whom the
Party has had personal contact, or who became known to the Party in the course
of its negotiation of the transactions contemplated hereby; provided that
nothing in this Section 7.2(f) shall restrict or preclude the Party, without
such consent, from employing any employee Party who (x) contacts such Party
directly at his or her own initiative without any direct or indirect
solicitation by or encouragement from such party, (y) responds to a mass media
solicitation or advertisement consistent with such Party’s past practices, as
applicable, that is not directed at the employees, or (z) is contacted by a
third party executive search firm or employment agency, so long the Party did
not provide guidance as to such employee to the third party firm or agency.

Section 7.3. Excluded Employee Liabilities.

Except for the Assumed Liabilities and except as otherwise specifically provided
in the Loaned Employee Agreement, the Sellers shall retain, and none of the
Purchaser or the

 

97



--------------------------------------------------------------------------------

Designated Purchasers shall assume or be deemed to have assumed, any Liabilities
of the Sellers or their Affiliates relating to Employees other than the Assumed
Liabilities (the “Excluded Employee Liabilities”). The Excluded Employee
Liabilities shall include, but not be limited to, the following:

(a) the Sellers’ or any of their Affiliates’ obligations to contribute to, make
payments with respect to or provide benefits under any Seller Employee Plan
(including, for the avoidance of doubt, any arrangement that provides
severance-type benefits) except with respect to the Transferred Employee Plans;

(b) any Liability with respect to the KERP, the KEIP, the Calgary Retention Plan
or any other Seller retention plan, program or arrangement in effect as of the
Closing Date that provides benefits to any Transferred Employee;

(c) any obligation to provide continuation coverage pursuant to COBRA under any
Seller Employee Plan that is a “group health plan” (as defined in
Section 5000(b)(1) of the Code) to the Transferred Employees and/or their
qualified beneficiaries with respect to a COBRA qualifying event that occurs
prior to such Employees’ Employee Transfer Date;

(d) Liabilities resulting from any Action (i) with respect to any Employee
relating to his/her employment or termination of employment with any of the
Sellers, or (ii) with respect to an applicant with respect to potential
employment with any of the Sellers in the Business; and

(e) any Liabilities relating to the Employees or any former employees employed
in the Business by the Sellers (with respect only to such employee’s employment
with the Sellers), including payments or entitlements that Sellers or any of
their Affiliates may owe or have promised to pay to any current or former
Employee (whether or not becoming a Transferred Employee prior to or in
connection with the Closing, (including any Employee who does not accept an
offer of employment with the Purchaser or a Designated Purchaser)), including
wages, other remuneration, holiday, bonus, severance pay (statutory or
otherwise), commission, post-employment medical or life obligations, pension
contributions or benefits, Taxes, ERISA Affiliate Liability, any obligation,
liability or expense relating to any employment agreement or contract, any
former Collective Labor Agreement, the employment practices of Sellers or any of
their Affiliates prior to the Closing Date and any other liability, payment or
obligations related to current or former Employees, including any WARN Act
Liabilities relating to actions of the Sellers arising on or prior to the
Closing Date, any workers compensation, labor, social welfare or similar Law, if
any, including any such Liabilities arising out of or resulting from the Closing
and/or the consummation of the transactions contemplated by this Agreement,
other than any Assumed Liabilities and other than with respect to liabilities
incurred after the Closing Date under Purchaser Employee Plans by Transferred
Employees who are terminated by Purchaser or a Designated Purchaser after the
Closing Date.

Section 7.4. Canadian Pension Plans.

As of the Closing Date, the Purchaser or the Designated Purchaser, as
applicable, shall establish or otherwise provide a registered pension plan for
Transferred Employees

 

98



--------------------------------------------------------------------------------

employed in Canada and maintain such plan for a period of at least five
(5) years following the Closing Date and each such Transferred Employee’s
participation shall commence on such Transferred Employee’s Effective Hire Date.

Section 7.5. Sole Benefit of Sellers and Purchaser.

The terms and provisions of this ARTICLE VII are for the sole benefit of the
Sellers and the Purchaser. Nothing contained herein, express or implied
(i) shall be construed to establish, amend, or modify any Seller Employee Plan,
any Purchaser Employee Plan, or any other benefit plan, program, agreement or
arrangement, (ii) shall alter or limit the ability of the Purchaser, the
Sellers, or any of their respective Affiliates to amend, modify or terminate any
Seller Employee Plan, any Purchaser Employee Plan (other than as provided in
Section 7.4). or any other benefit or employment plan, program, agreement or
arrangement after the Closing Date, (iii) is intended to confer or shall confer
upon any current or former employee any right to employment or continued
employment, or constitute or create an employment agreement with any Transferred
Employees, or (iv) is intended to confer or shall confer upon any individual or
any legal representative of any individual (including employees, retirees, or
dependents or beneficiaries of employees or retirees and including collective
bargaining agents or representatives) any right as a third-party beneficiary of
this Agreement.

ARTICLE VIII

CONDITIONS TO THE CLOSING

Section 8.1. Conditions to Each Party’s Obligation. The Parties’ obligation to
effect, and, as to the Purchaser, to cause the relevant Designated Purchasers to
effect, the Closing is subject to the satisfaction or the express written waiver
of the Primary Parties, at or prior to the Closing, of the following conditions:

(a) Regulatory Approvals. All Regulatory Approvals shall have been obtained.

(b) No Injunctions or Restraints. There shall be in effect no Law, or order,
injunction, decree or judgment of any court or other Government Entity in the
U.S. or Canada prohibiting the consummation of any of the transactions
contemplated hereby, and there shall not be any proceedings pending by any
Government Entity in the U.S. or Canada seeking such prohibition.

(c) U.S. Sale Order and Canadian Approval and Vesting Order. The U.S. Sale Order
and the Canadian Approval and Vesting Order (i) shall have been entered and not
modified and (ii) shall have become Final Orders, provided, that, this condition
under Section 8.1(c)(ii) may be waived by the Purchaser in its sole discretion.

(d) Satisfaction of Conditions under EMEA Asset Sale Agreement. The conditions
to Closing (as that term is defined in the EMEA Asset Sale Agreement) set out in
Clause 16.1 of the EMEA Asset Sale Agreement shall have been satisfied or waived
in accordance with the terms of the EMEA Asset Sale Agreement.

 

99



--------------------------------------------------------------------------------

(e) Consummation of Closing under EMEA Asset Sale Agreement. The transaction
contemplated by the EMEA Asset Sale Agreement shall be completed
contemporaneously with the Closing hereunder.

Section 8.2. Conditions to Sellers’ Obligation. The Sellers’ obligation to
effect the Closing shall be subject to the fulfillment (or express written
waiver by the Main Sellers), at or prior to the Closing, of each of the
following conditions:

(a) No Breach of Representations and Warranties.

(i) Each of the representations and warranties set forth in ARTICLE III (other
than those referred to in clause (ii) below), disregarding all materiality and
material adverse effect qualifications contained therein, shall be true and
correct (x) as if restated on and as of the Closing Date or (y) if made as of a
date specified therein, as of such date, except, in each case, for any failure
to be true and correct that, individually or together with other such failures,
has not had, and would not reasonably be expected to have, a material adverse
effect on the ability of the Purchaser to consummate the transactions
contemplated by this Agreement and the Ancillary Agreements.

(ii) Each of the representations and warranties set forth in Sections 3.1, 3.2
and 3.3, disregarding all materiality and material adverse effect qualifications
contained therein, shall be true and correct in all material respects (x) as if
restated on and as of the Closing Date or (y) if made as of a date specified
therein, as of such date.

(b) No Breach of Covenants. The covenants, obligations and agreements contained
in this Agreement to be performed or complied with by the Purchaser or the
Designated Purchasers on or before the Closing shall not have been breached in
any material respect.

Section 8.3. Conditions to Purchaser’s Obligation. The Purchaser’s obligation to
effect, and to cause the relevant Designated Purchasers to effect, the Closing
shall be subject to the fulfillment (or express written waiver by the
Purchaser), at or prior to the Closing, of each of the following conditions:

(a) No Breach of Representations and Warranties.

(i) Each of the representations and warranties set forth in ARTICLE IV (other
than those referred to in clause (ii) below), disregarding all materiality and
Material Adverse Effect qualifications contained therein, shall be true and
correct (x) as if restated on and as of the Closing Date or (y) if made as of a
date specified therein, as of such date, except, in each case, for any failure
to be true and correct that has not had, and would not reasonably be expected to
have, a Material Adverse Effect.

(ii) Each of the representations and warranties set forth in Sections 4.1, 4.2
and 4.3, disregarding all materiality and Material Adverse Effect qualifications
contained therein, shall be true and correct in all material respects (x) as if

 

100



--------------------------------------------------------------------------------

restated on and as of the Closing Date or (y) if made as of a date specified
therein, as of such date.

(b) No Breach of Covenants. The covenants, obligations and agreements contained
in this Agreement to be performed or complied with by the Sellers on or before
the Closing shall not have been breached in any material respect.

(c) Unbundling and Assignment. With respect to Seller Contracts that accounted,
in the aggregate, for at least 75% of the sales revenue related to the Business
in fiscal year 2008 (the “Specified Contracts”), the Sellers shall have (or will
prior to or at the Closing) (i) in the case of Assumed and Assigned Contracts,
assumed and assigned such Specified Contracts to the Purchaser or a Designated
Purchaser pursuant to Section 2.1.5, (ii) in the case of Designated Non-365
Contracts, obtained and delivered to the Purchaser all Consents of the other
parties thereto or any Third Party (including a Government Entity) necessary or
required for the assignment and assumption of such Designated Non-365 Contracts
to the Purchaser or a Designated Purchaser pursuant to Section 2.1.6, and
(iii) in the case of Bundled Contracts, other than the Contracts assumed and
assigned as required by the foregoing clause (i), amended such Bundled Contracts
and entered into new Contracts in accordance with Section 5.15 with the
counterparties to such Specified Contracts so that such Contracts will be
Assigned Contracts at the Closing.

(d) Certificates. The Sellers shall have delivered to the Purchaser duly
executed certificates, as set forth in Section 2.3.2(b).

ARTICLE IX

TERMINATION

Section 9.1. Termination. This Agreement may be terminated at any time prior to
the Closing (except in the case of Section 9.1(e) where it shall be automatic):

(a) by mutual written consent of the Primary Parties;

(b) by either the Main Sellers or the Purchaser, upon written notice to the
other:

(i) if the U.S. Sale Order and the Canadian Approval and Vesting Order are not
entered within thirty (30) days after the Auction (as defined in the U.S.
Bidding Procedures Order);

(ii) if the EMEA Asset Sale Agreement is terminated in accordance with its
terms;

(iii) if the NNSA Irrevocable Offer is terminated in accordance with its terms;
or

(iv) if the Closing does not take place within one-hundred and eighty (180) days
from the date of the U.S. Sale Order.

 

101



--------------------------------------------------------------------------------

(c) (i) by the Main Sellers in the event of a material breach by the Purchaser
of the Purchaser’s representations, warranties, agreements or covenants set
forth in this Agreement, which breach would result in a failure to satisfy the
conditions to Closing set forth in Sections 8.1(a), 8.2(a), or 8.2(b) or (ii) by
the Purchaser in the event of a material breach by the Sellers of the Sellers’
representations, warranties, agreements or covenants set forth in this
Agreement, which breach would result in a failure to satisfy the conditions to
Closing set forth in Sections 8.1(a), 8.1(c) or 8.3, as applicable, and, in each
case in respect of (i) and (ii) above, which, if capable of being cured, is not
cured within forty-five (45) days from receipt of a written notice from the
non-breaching Party;

(d) by the Purchaser in the event the Sellers fail to consummate the Closing in
breach of Section 2.3, within five (5) Business Days of written demand by the
Purchaser to consummate the Closing; or

(e) upon the breach by the Main Sellers of their obligations under Section 2 of
the Termination Fee Side Agreement, which results in the Purchaser being
entitled to the Termination Fee (as defined in the Termination Fee Side
Agreement) pursuant to Section 3 thereof.

provided, however, that (x) the right to terminate this Agreement pursuant to
Sections 9.1(b), 9.1(c) and 9.1(d) shall not be available to any Party whose
breach hereof has been the cause of, or has resulted in, the event or condition
purportedly giving rise to a right to terminate this Agreement under such
clauses.

Section 9.2. Effects of Termination. If this Agreement is terminated pursuant to
Section 9.1:

(a) all further obligations of the Parties under or pursuant to this Agreement
shall terminate without further liability of any Party to the other except for
the provisions of (i) Section 2.2.4 (Good Faith Deposit), (ii) Section 5.7
(Public Announcements), (iii) Section 5.10 (Transaction Expenses), (iv) Section
5.11 (Confidentiality), (v) Section 7.2(b)(iii) (Other Employee Covenants),
(vi) Section 9.1 (Termination), (vii) Section 9.2 (Effects of Termination) and
(viii) ARTICLE X (Miscellaneous); provided, that neither the termination of this
Agreement nor anything in this Section 9.2 shall relieve any Party from
liability for any breach of this Agreement occurring before the termination
hereof and thereof;

(b) except as required by applicable Law, the Purchaser shall promptly return to
the Sellers or destroy all documents, work papers and other material of any of
the Sellers relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof; and

(c) the provisions of the Confidentiality Agreement shall continue in full force
and effect.

 

102



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.1. No Survival of Representations and Warranties or Covenants. No
representations or warranties, covenants or agreements in this Agreement or in
any instrument delivered pursuant to this Agreement shall survive beyond the
Closing Date, except for covenants and agreements that by their terms are to be
satisfied after the Closing Date, which covenants and agreements shall survive
until satisfied in accordance with their terms.

Section 10.2. Remedies. No failure to exercise nor any delay in exercising, on
the part of any Party, any right or remedy under this Agreement or the documents
referred to in this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise thereof or the exercise of any other right or remedy. To the maximum
extent permitted by applicable Law: (i) no waiver that may be given by a Party
hereto shall be applicable except in the specific instance for which it is
given; and (ii) no notice to or demand on one Party shall be deemed to be a
waiver of any right of the party giving such notice or demand to take further
action without notice or demand. The rights and remedies provided in this
Agreement are cumulative and not exclusive of any rights or remedies provided by
Law.

Section 10.3. No Third Party Beneficiaries. The acknowledgements, rights,
undertakings, representations or warranties contained in this Agreement and
expressed to be for the benefit of the EMEA Sellers or the Joint Administrators
(collectively, the “Third Party Provisions”) shall inure to, are expressly
intended to be for the benefit of, and shall be enforceable by, each of the EMEA
Sellers and the Joint Administrators (and their applicable successors or
representatives) (the “Third Party Beneficiaries”), as applicable, and shall be
binding on the Purchaser and its successors and assigns. Except as provided in
this Section 10.3, this Agreement is for the sole benefit of the Parties and
their permitted assigns and nothing herein, express or implied, is intended to
or shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

Section 10.4. Consent to Amendments; Waivers. No Party shall be deemed to have
waived any provision of this Agreement or any of the other Transaction Documents
unless such waiver is in writing, and then such waiver shall be limited to the
circumstances set forth in such written waiver. This Agreement and the Ancillary
Agreements shall not be amended, altered or qualified except by an instrument in
writing signed by all the parties hereto or thereto, as the case may be.

Section 10.5. Successors and Assigns. Except as otherwise expressly provided in
this Agreement, all representations, warranties, covenants and agreements set
forth in this Agreement or any of the Ancillary Agreements by or on behalf of
the parties hereto or thereto will be binding upon and inure to the benefit of
such parties and their respective successors and permitted assigns. Neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned by any Party without the prior written consent of the Main Sellers in
case of an assignment by Purchaser or Purchaser in case of an assignment by any
Seller, which

 

103



--------------------------------------------------------------------------------

consent may be withheld in such party’s sole discretion, except for the
following assignment which shall not require consent (i) assignment to an
Affiliate of a Party (provided (A) that except as otherwise provided in
Section 2.4, such Party remains liable jointly and severally with its assignee
Affiliate for the assigned obligations to the other Parties and (B) any such
assignment by Purchaser complies with Section 2.4 if applicable),
(ii) assignment by a U.S. Debtor to a succeeding entity following such U.S.
Debtor’s emergence from Chapter 11, and (iii) assignment by any of the Canadian
Debtors pursuant to any plan of arrangement approved by the Canadian Court,
which will not require the consent of the Purchaser.

Section 10.6. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any questions, claims, disputes, remedies or Actions arising from or related
to this Agreement, and any relief or remedies sought by any Parties, shall be
governed exclusively by the laws of the State of New York applicable to
contracts made and to be performed in that State and without regard to the rules
of conflict of laws of any other jurisdiction.

(b) To the fullest extent permitted by applicable Law, each Party: (i) agrees
that any claim, action, proceeding by such Party seeking any relief whatsoever
arising out of, or in connection with, this Agreement, or the transactions
contemplated hereby shall be brought only in (a) either the U.S. Bankruptcy
Court, if brought prior to the entry of a final decree closing the Chapter 11
Cases, or the Canadian Court, if brought prior to the termination of the CCAA
Cases, provided that if (X) a final decree closing the Chapter 11 Cases has not
been entered and (Y) the CCAA Cases have not terminated, the U.S. Debtors or the
Canadian Debtors may, in accordance with the Cross-Border Protocol, move the
U.S. Bankruptcy Court or the Canadian Court, as case may be, to hold a joint
hearing of the U.S. Bankruptcy Court and the Canadian Court to determine the
appropriate jurisdiction for such claim, action or proceeding, and (b) in the
Federal Courts in the Southern District of New York and the state courts of the
State of New York, county of Manhattan (collectively, the “New York Courts”) and
the Canadian Court, if brought after entry of a final decree closing the Chapter
11 Cases and termination of the CCAA Cases, and shall not be brought, in each
case, in any other court in the United States of America, Canada or any court in
any other country; (ii) agrees to submit to the jurisdiction of the U.S.
Bankruptcy Court, the Canadian Court, and the New York Courts, as applicable,
pursuant to the preceding clauses (a) and (b) for purposes of all legal
proceedings arising out of, or in connection with, this Agreement or the
transactions contemplated hereby; (iii) waives and agrees not to assert any
objection that it may now or hereafter have to the laying of the venue of such
Action brought in any such court or any claim that any such Action brought in
such court has been brought in an inconvenient forum; (iv) agrees that the
mailing of process or other papers in connection with any such Action or
proceeding in the manner provided in Section 10.7 or any other manner as may be
permitted by Law shall be valid and sufficient service thereof; and (v) agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in any other jurisdictions by suit on the judgment or in any
other manner provided by applicable Law.

(c) Section 10.6(b) shall not limit the jurisdiction of (i) the Accounting
Arbitrator set forth in Section 2.2.3.1(c) or (ii) any of the arbitrators set
forth in Section 5.26,

 

104



--------------------------------------------------------------------------------

although claims may be asserted in the courts referred to in Section 10.6(b) for
purposes of enforcing the jurisdiction and judgments of the Accounting
Arbitrator or arbitrator(s), as applicable.

(d) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY
ANCILLARY AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.6.

Section 10.7. Notices. All demands, notices, communications and reports provided
for in this Agreement shall be in writing and shall be either sent by facsimile
transmission with confirmation to the number specified below, or personally
delivered or sent by reputable overnight courier service (delivery charges
prepaid) to any Party at the address specified below, or at such address, to the
attention of such other Person, and with such other copy, as the recipient Party
has specified by prior written notice to the sending Party pursuant to the
provisions of this Section 10.7.

If to the Purchaser to:

Telefonaktiebolaget L M Ericsson (PUBL)

Torshamnsgatan 23

Kista

Stockholm

Sweden

Attention: Per Oscarsson

Attention: Carl Olof Blomqvist

Facsimile: +46-8-18-4085

With copies (that shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York New York, USA 10019-6064

Attention: Stephen J. Shimshak

Attention: Marilyn Sobel

Facsimile: +1-212-373-3990

 

105



--------------------------------------------------------------------------------

and

Blake, Cassels & Graydon LLP

199 Bay Street

Suite 2800, Commerce Court West

Toronto, Ontario, Canada M5L 1A9

Attention: Richard Corley

Attention: Susan Grundy

Facsimile: +1-416-863-2653

If to the Main Sellers or the Sellers, to:

Nortel Networks Corporation

195 The West Mall Mailstop: T0503006

Toronto, Ontario, Canada M9C 5K1

Attention:   Anna Ventresca   Chief Legal Officer & Corporate Secretary

Facsimile: +1-905-863-7386

Nortel Networks Limited

195 The West Mall Mailstop: T0503006

Toronto, Ontario, Canada M9C 5K1

Attention:   Anna Ventresca   Chief Legal Officer & Corporate Secretary

Facsimile: +1-905-863-7386

Nortel Networks Inc.

Legal Department

220 Athens Way, Suite 300

Nashville, Tennessee, USA 37228

Attention:   Anna Ventresca   Chief Legal Officer & Corporate Secretary

Facsimile: +1-615-432-4067

With copies (that shall not constitute notice) to:

Nortel Networks Corporation

195 The West Mall Mailstop: T0503006

Toronto, Ontario, Canada M9C 5K1

Attention: Robert Fishman

Senior Counsel

Facsimile: +1-347-427-3815 & +1-615-432-4067

 

106



--------------------------------------------------------------------------------

Nortel Networks Limited

195 The West Mall Mailstop: T0503006

Toronto, Ontario, Canada M9C 5K1

Attention: Robert Fishman

Senior Counsel

Facsimile: +1-347-427-3815 & +1-615-432-4067

and

Nortel Networks Inc.

Legal Department

220 Athens Way, Suite 300

Nashville, Tennessee, USA 37228

Attention: Robert Fishman

Senior Counsel

Facsimile: +1-347-427-3815 & +1-615-432-4067

and

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York, USA 10006

Attention: Craig Brod

Attention: Paul J. Shim

Facsimile: +1-212-225-3999

Cleary Gottlieb Steen & Hamilton LLP

12, rue de Tilsitt

75008 Paris

France

Attention: Jean-Marie Ambrosi

Attention: Fabrice Baumgartner

Facsimile: +33 1 40 74 68 00

and

Ogilvy Renault LLP

200 Bay Street

Suite 3800, P.O. Box 84

Royal Bank Plaza, South Tower

Toronto, Ontario M5J 2Z4

Canada

Attention: Michael J. Lang

Facsimile: + 1-416-216-3930

 

107



--------------------------------------------------------------------------------

Any such demand, notice, communication or report shall be deemed to have been
given pursuant to this Agreement when delivered personally, when confirmed if by
facsimile transmission, or on the second calendar day after deposit with a
reputable overnight courier service, as applicable.

Section 10.8. Exhibits; Sellers Disclosure Schedule. The Sellers Disclosure
Schedule and the Exhibits attached hereto constitute a part of this Agreement
and are incorporated into this Agreement for all purposes as if fully set forth
herein.

(b) For purposes of the representations and warranties of the Sellers contained
in this Agreement, disclosure in any section of the Sellers Disclosure
Schedule of any facts or circumstances shall be deemed to be adequate response
and disclosure of such facts or circumstances with respect to all
representations or warranties by the Sellers calling for disclosure of such
information, whether or not such disclosure is specifically associated with or
purports to respond to one or more of such representations or warranties, if it
is reasonably apparent from the Sellers Disclosure Schedule that such disclosure
is applicable. The inclusion of any information in any section of the Sellers
Disclosure Schedule or other document delivered by the Sellers pursuant to this
Agreement shall not be deemed to be an admission or evidence of the materiality
of such item, nor shall it establish a standard of materiality for any purpose
whatsoever.

 

108



--------------------------------------------------------------------------------

Section 10.9. Counterparts. The Parties may execute this Agreement in two or
more counterparts (no one of which need contain the signatures of all Parties),
each of which will be an original and all of which together will constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile or other electronic means shall be effective as
delivery of a manually executed counterparty of this Agreement.

Section 10.10. No Presumption. The Parties agree that this Agreement was
negotiated fairly between them at arm’s length and that the final terms of this
Agreement are the product of the Parties’ negotiations. Each Party represents
and warrants that it has sought and received experienced legal counsel of its
own choosing with regard to the contents of this Agreement and the rights and
obligations affected hereby. The Parties agree that this Agreement shall be
deemed to have been jointly and equally drafted by them, and that the provisions
of this Agreement therefore should not be construed against a Party on the
grounds that such Party drafted or was more responsible for drafting the
provisions.

Section 10.11. Severability. If any provision, clause, or part of this
Agreement, or the application thereof under certain circumstances, is held
invalid, illegal or incapable of being enforced in any jurisdiction, (i) as to
such jurisdiction, the remainder of this Agreement or the application of such
provision, clause or part under other circumstances, and (ii) as for any other
jurisdiction, all provisions of this Agreement, shall not be affected and shall
remain in full force and effect, unless, in each case, such invalidity,
illegality or unenforceability in such jurisdiction materially impairs the
ability of the Parties to consummate the transactions contemplated by this
Agreement. Upon such determination that any clause or other provision is
invalid, illegal or incapable of being enforced in such jurisdiction, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible even in
such jurisdiction.

Section 10.12. Headings The headings used in this Agreement are for the purpose
of reference only and shall not affect the meaning or interpretation of any
provision of this Agreement.

Section 10.13. Entire Agreement.

(a) This Agreement, the other Transaction Documents and the Confidentiality
Agreement set forth the entire understanding of the Parties relating to the
subject matter thereof, and all prior or contemporaneous understandings,
agreements, representations and warranties, whether written or oral, are
superseded by this Agreement, the other Transaction Documents and the
Confidentiality Agreement, and all such prior or contemporaneous understandings,
agreements, representations and warranties are hereby terminated. In the event
of any irreconcilable conflict between this Agreement and any of the other
Transaction Documents or the Confidentiality Agreement, the provisions of this
Agreement shall prevail, regardless of the fact that certain other Transaction
Documents, such as the Local Sale Agreement, may be subject to different
governing Laws.

(b) For the sake of clarity, the provisions of the EMEA Asset Sale Agreement and
the NNSA Irrevocable Offer have been drafted separately from the provisions in
the body of

 

109



--------------------------------------------------------------------------------

this Agreement to reflect differing market practices in the countries of
jurisdiction of the EMEA Sellers and NNSA. Unless the context specifically
requires, the provisions contained in the body of this Agreement and the
provisions of the EMEA Asset Sale Agreement and the NNSA Irrevocable Offer shall
be interpreted independently and without reference to each other.

Section 10.14. Availability of Equitable Relief; Sole Remedy. The Parties agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. Accordingly, subject to the limitations set forth in
this Section 10.14, each of the Parties shall be entitled to equitable relief to
prevent or remedy breaches of this Agreement, without the proof of actual
damages, including in the form of an injunction or injunctions or orders for
specific performance in respect of such breaches. Each Party agrees to waive any
requirement for the security or posting of any bond in connection with any such
equitable remedy. Each Party further agrees that the only permitted objection
that it may raise in response to any action for equitable relief is that it
contests the existence of a breach or threatened breach of the provisions of
this Agreement. It is acknowledged and agreed that under no circumstances shall
any Party be liable for punitive damages or indirect, special, incidental, or
consequential damages arising out of or in connection with this Agreement or the
transactions contemplated hereby or any breach or alleged breach of any of the
terms hereof, including damages alleged as a result of tortious conduct.

Section 10.15. Bulk Sales Laws. Subject to the entry of the U.S. Sale Order and
the Canadian Approval and Vesting Order, each Party waives compliance by the
other Party with any applicable bulk sales Law.

Section 10.16. Main Sellers as Representatives of Other Sellers.

(a) For all purposes of this Agreement:

(i) each Other Seller listed in Section 10.16(a)(i) of the Sellers Disclosure
Schedule hereby irrevocably appoints NNC as its representative;

(ii) each Other Seller listed in Section 10.16(a)(ii) of the Sellers Disclosure
Schedule hereby irrevocably appoints NNL as its representative; and

(iii) each Other Seller listed in Section 10.16(a)(iii) of the Sellers
Disclosure Schedule hereby irrevocably appoints NNI as its representative.

(b) Pursuant to Section 10.16(a), each of NNC, NNL and NNI shall expressly have
the power to, in the name and on behalf of each of its Respective Affiliates (as
defined below), (i) take all decisions and carry out any actions required or
desirable in connection with this Agreement, (ii) send and receive all notices
and other communications required or permitted hereby, and (iii) consent to any
amendment, waivers and modifications hereof.

(c) For the purposes of this Agreement, “Respective Affiliates” means: (i) with
respect to NNC, each Other Seller listed in Section 10.16(a)(i) of the Sellers
Disclosure Schedule; (ii) with respect to NNL, each Other Seller listed in
Section 10.16(a)(ii) of the Sellers

 

110



--------------------------------------------------------------------------------

Disclosure Schedule, and (iii) with respect to NNI, all the other U.S. Debtors
and each Other Seller listed in Section 10.16(a)(iii) of the Sellers Disclosure
Schedule.

(d) Each Respective Affiliate shall indemnify the Main Seller that acts as
representative of such Respective Affiliate for, and hold it harmless against,
any loss, liability or expense, including reasonable attorneys’ fees, incurred
by such Main Seller without gross negligence, bad faith or willful misconduct,
for serving in the capacity of representative of such Respective Affiliate
hereunder.

Section 10.17. Execution by Other Sellers. The Purchaser hereby acknowledges
that the Other Sellers are not executing this Agreement as of the date hereof.
This Agreement shall be binding on all parties that have executed this Agreement
from the time of such execution, regardless of whether all Sellers have done so.
Between the date hereof and the Closing Date, the Main Sellers hereby agree that
they shall cause each Other Seller to execute a counterpart to this Agreement no
later than the day prior to the Closing Date, agreeing to be bound as a Seller
under this Agreement and authorizing NNC, NNL or NNI, as applicable, to act as
its representative under Section 10.16 hereof.

Section 10.18. Obligations of the Sellers. When references are made in this
Agreement to certain Sellers causing other Sellers or other Affiliate(s) to
undertake (or to not undertake) certain actions, or agreements are being made on
behalf of certain other Sellers or other Affiliates, “Sellers” for purposes of
such clause shall be deemed to mean, respectively, NNI (in the case of a U.S.
Debtor) and NNL (in the case of a Canadian Debtor – other than NNC – and a
Non-Debtor Seller).

[Remainder of this page intentionally left blank. Signature page follows.]

 

111



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Asset Sale Agreement as
of the date first written above.

Telefonaktiebolaget L M Ericsson (publ)

 

By:  

/s/ Carl Olof Blomqvist

  Name: Carl Olof Blomqvist   Title: Senior Vice President & General   Counsel
By:  

/s/ Per Oscarsson

  Name: Per Oscarsson   Title: Global Head of Mergers &   Acquisitions

Signature Page – Asset Sale Agreement



--------------------------------------------------------------------------------

Nortel Networks Corporation By:  

/s/ Pavi Binning

        Name: Pavi Binning         Title: EVP, Chief Financial Officer and CRO
By:  

/s/ Anna Ventresca

        Name: Anna Ventresca         Title: General
Counsel-Corporate and Corporate Secretary Nortel Networks Limited By:  

/s/ Pavi Binning

        Name: Pavi Binning         Title: EVP, Chief Financial Officer and CRO
By:  

/s/ Anna Ventresca

        Name: Anna Ventresca         Title: General Counsel-Corporate and
Corporate Secretary Nortel Networks Inc. By:  

/s/ Anna Ventresca

        Name: Anna Ventresca         Title: Chief Legal Officer

Signature Page – Asset Sale Agreement